National Academy of Sciences of Ukraine
Ministry of Education and Science of Ukraine

Bogdan Khmelnitsky Melitopol State Teachers’ Training University, Bioriznomanittia NNC,
Research Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems, Azov and
Black Sea Interdepartmental Ornithological Station at I.I. Shmalgauzen Zoology Institute
(the National Academy of Sciences of Ukraine) and at Bogdan Khmelnitsky MSTTU, Non-
Governmental Ecological Organization “Laguna”

Expert Opinion and Scientific Report #2

Characteristic of the species composition and territorial distribution of seasonal
ornithological complexes within the route of 330 kV OTL between the Wind
Park Central Substation and Melitopol Substation

Under the Contract # 031/07 - 16 of 02.08.2016
“Performance of the studies and processing of the monitoring data as
regards adjustment of the expert conclusion and the scientific report
on the impact of 500 MW Wind Park in Pryazovske and Melitopol
Districts of Zaporizhia Region (hereinafter - the Wind Park), including
the route of the 330 kV power transmission line, on seasonal
ornithological complexes and migratory birds, and bats in the territory
of Divnynske, Dobrivka, Dunaivka, Girsivka, Nadezhdyne Village
Councils of Pryazovske District and Mordvynivka, Nove Village
Sobory Melitopol Rejonowy w Zaporoze regionu "
Wyniki badan i przetwarzania danych z monitorowania w odniesieniu
korekte wniosku, ekspert6w oraz sprawozdanie naukowe na temat
wptywu 500 MW Wiatrowej Park w Pryazovske i Melitopol
Powiatéw Zaporoza regionu (dalej - park wiatrowy), w tym trasa linia
elektroenergetyczna 330 kV na sezonowych ornitologicznych
National Academy of Sciences of Ukraine
Ministry of Education and Science of Ukraine

Bogdan Khmelnitsky Melitopol State Teachers’ Training University, Bioriznomanittia NNC,
Research Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems, Azov and
Black Sea Interdepartmental Ornithological Station at LI. Shmalgauzen Zoology Institute of
the National Academy of Sciences of Ukraine, Bogdan Khmelnitsky MSTTU, and Non-
Governmental Ecological Organization “Laguna”

Expert Opinion
on assessment of the construction of the 330kV overhead transmission line from
the Wind Park Central Substation to Melitopol Substation on the species
composition and territorial distribution of the seasonal ornithological complexes
within the lands of Nadezhdyne Village Council (Pryazovske District),
Mordvynivka and Nove Village Councils (Melitopol District) in Zaporizhia
Region
Melitopol, 2016

Approved by. Approved by.
Rector of Bohdan Khmelnytskyi Chairman of the Non-Government Ecological
Melitopol State Organization “Laguna”
Teachers’ Training University
V.V. Molodychenko V.D. Siokhin
Melitopol 10 December 2016
Expert Opinion

on assessment of the construction of the 330kV overhead transmission line from the Wind Park
Central Substation to Melitopol Substation on the species composition and territorial distribution of
the seasonal ornithological complexes within the lands of Nadezhdyne Village Council (Pryazovske
District), Mordvynivka and Nove Village Councils (Melitopol District) in Zaporizhia Region

Customers: Vestas Ukraine LLC, Eurocape Ukraine I LLC

Contractor: Bohdan Khmelnytsky Melitopol State Teachers’ Training University, Bioriznomanittia
NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems, Azov and
Black Sea Interdepartmental Ornithological Station at II. Shmalgauzen Zoology Institute of the
National Academy of Sciences of Ukraine, Bogdan Khmelnitsky MSTTU, and Non-Governmental
Ecological Organization “Laguna”

Grounds for preparation of the Expert Opinion:

- Contract # 5/10 — 14 of 29 October 2014 for development of the research and technical
products “Performance of the studies and processing of the monitoring data as regards adjustment
of the expert conclusion and the scientific report on the impact of the construction of the Wind Park
sites on seasonal ornithological complexes and migratory birds, and bats in the territory of
Divnynske, Dobrivka, Dunaivka, Girsivka, Nadezhdyne Village Councils of Pryazovske District
and Mordvynivka, Nove Village Councils of Melitopol District in Zaporizhia Region”;

- Contract # 8H/08-12 of 22 August 2012 for development of the research and technical
products “Development of the Expert Opinion as regards the Possible Impact of the Three Routes of
the Overhead Power Transmission Line on the Seasonal Bird Complexes in the Territory of
Melitopol District of Zaporizhia Region”.

(under Contract # 8/08-12 of 22 August 2012);

- Contract # 03/07 - 16 of 02.08.2016 “Performance of the studies and processing of the
monitoring data as regards adjustment of the expert conclusion and the scientific report on the
impact of 500 MW Wind Park in Pryazovske and Melitopol Districts of Zaporizhia Region
(hereinafter - the Wind Park), including the route of the 330 kV power transmission line, on
seasonal ornithological complexes and migratory birds, and bats in the territory of Divnynske,

Dobrivka, Dunaivka, Girsivka, Nadezhdyne Village Councils of Pryazovske District and
Mordvynivka, Nove Village Councils of Melitopol District in Zaporizhia Region”;

- State License of I.I. Shmalgauzen Zoology Institute at the National Academy of Sciences of
Ukraine and Prescription No. | of the same Institute dated 15 October 1998;

- Expert Opinion and Scientific Report of 23 December 2014. (Contract #5n/10 — 14 of 29
October 2014) Regarding the adjustment of the expert conclusion and the scientific report on the
impact of the construction of the Wind Park sites on seasonal ornithological complexes and
migratory birds in the territory of Divnynske, Dobrivka, Dunaivka, Girsivka, Nadezhdyne Village
Councils of Pryazovske District and Mordvynivka Village Council of Melitopol District in
Zaporizhia Region;

- Expert Opinion of 30 August 2012. (Contract # 8H/08-12 of 22 August 2012) regarding the
Possible Impact of the Three Routes of the Overhead Power Transmission Line on the Seasonal
Bird Complexes in the Territory of Melitopol District of Zaporizhia Region;

- Expert Opinion and Scientific Report of 10 December 2016 (Contract # 031/07 - 16 of
02.08.2016) on assessment of the construction of the 330kV overhead transmission line from the
Wind Park Central Substation to Melitopol Substation on the species composition and territorial
distribution of the seasonal ornithological complexes within the lands of Nadezhdyne Village
Council (Pryazovske District), Mordvynivka and Nove Village Councils (Melitopol District) in
Zaporizhia Region;

- Scientific materials, databases and GIS information on the seasonal distribution and quantity
of birds from the Azov and Black Sea Interdepartmental Ornithological Station, the Research
Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems, the Non-Governmental
Ecological Organization “Laguna” for the previous years.

Period of execution of works: Year 2012. (under Contract # 8H/08-12 of 22 August 2012); 2014
(under Contract # 5/10 - 14 of 29 October 2014); 2016 (under Contract # 03/07 — 16 of 02 August
2016); from 2015 to 2016 (under the scheduled scientific state-budgeted research programs of the
scientific divisions of Bohdan Khmelnytskyi Melitopol State Teachers’ Training University,
scheduled research programs of the Azov and Black Sea Ornithological Station, initiative
ornithological studies of the Non-Governmental Ecological Organization “Laguna”).

Administrative System of the Territory:

From the administrative point of view, the project area of the 330kV overhead transmission line
from the Wind Park Central Substation to Melitopol Substation, 500-meter buffer zones and
adjacent territories are located within the lands of Nadezhdyne Village Council (Pryazovske
District), Mordvynivka and Nove Village Councils (Melitopol District) in Zaporizhia Region.

General Expert Opinion
General Expert Opinion is based upon the following data presented and discussed in the Scientific
Report:

1. Landscape and biotopic characteristic of the project territory with the schematic map of the
main vegetation associations;

2. Modern characteristic of the wintering, nesting and post-nesting ornithological complexes
(monitoring data on the species composition, number, locations, feeding activity, protected species);

3. Registry of the bird species protected by the national laws and international conventions and
treaties;

4. Assessment of the impact of the project territory of the seasonal bird complexes under the
international standards;

5. Cartographic materials with the characteristic of the seasonal migrations of birds, wintering,
nesting and post-nesting ornithological complexes within the project territory, buffer zones and
adjacent territories, which are developed on the basis of the expeditionary visits in AutoCAD
format (A3 size).

Pursuant to the Customer-provided cartographic materials and other project documents on
the planning pattern of the arrangement of the 330 kV overhead power line between the Wind Park
Central Substation and Melitopol Substation, Contractor-performed research, as well as the use of
scientific materials, databases and GIS data of the Azov and Black Sea Interdepartmental
Ornithological Station, the Research Institute for Biodiversity of Ukraine’s Terrestrial and Water
Ecosystems, the Non-Governmental Ecological Organization “Laguna” for the previous years and
modern data on the seasonal distribution and number of the birds, their migrations within the project
territory and buffer zones, approved without any restrictions construction of the 330 kV OTL
between the Wind Park Central Substation and Melitopol Substation in the territory of Nadezhdyne
Village Council of Pryazovske District and Mordvynivka and Nove Village Councils of Melitopol
District in Zaporizhia Region (Figures 1.1 - 1.2 of the Scientific Report).

National Academy of Sciences of Ukraine

Ministry of Education and Science of Ukraine

Non-Governmental Ecological Organization “Laguna”, Bohdan Khmelnitsky Melitopol State
Teachers’ Training University, Bioriznomanittia NNC, Research Institute for Biodiversity of
Ukraine’s Terrestrial and Water Ecosystems, Azov and Black Sea Interdepartmental
Ornithological Station at I. Shmalgauzen Zoology Institute of the National Academy of
Sciences of Ukraine, and Bohdan Khmelnitsky MSTTU

Approved by. Approved by.
Vestas Ukraine I LLC, Rector of Bohdan Khmelnytskyi
Director Melitopol State
Teachers’ Training University

O.M. Goridko V.V. Molodychenko
Approved by. Approved by.
Eurocape Ukraine I LLC, Chairman of the Non-Government Ecological
Director Organization “Laguna”
Peter O’Brien V.D. Siokhin

Scientific Report

on assessment of the construction of the 330kV overhead transmission line from
the Wind Park Central Substation to Melitopol Substation on the species
composition and territorial distribution of the seasonal ornithological complexes
within the lands of Nadezhdyne Village Council (Pryazovske District),
Mordvynivka and Nove Village Councils (Melitopol District) in Zaporizhia
Region
Melitopol, 2016

Authors

- PI. Gorlov, Candidate of Biological Science, senior research fellow, Specialist in
Ornithology (Bioriznomanittia NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial
and Water Ecosystems, Azov and Black Sea Ornithological Station, NGO “Laguna”)

- V.D. Siokhin, Correspondent Member of the Ukrainian Ecological Academy of Sciences,
Candidate of Biological Science, Specialist in Ornithology and Applied Ecology (Bioriznomanittia
NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems, Azov and
Black Sea Ornithological Station, NGO “Laguna’”’)

- A.I. Sydorenko, Junior Research Fellow, Specialist in Ornithology (Bioriznomanittia
NNC, NGO “Laguna”)

- O.M. Dolynna, Research Fellow, Specialist in Assessment of Biodiversity Components
(Bioriznomanittia NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial and Water
Ecosystems, NGO “Laguna’”’)

- IB. Salnykova-Budenko, Research Fellow, Specialist in the Planning of Biodiversity
Components (Bioriznomanittia NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial
and Water Ecosystems, NGO “Laguna’”’)

- V.I. Dolynnyi, Junior Research Fellow, Specialist in the Instrumented Bird Study Methods
(Bioriznomanittia NNC, Research Institute for Biodiversity of Ukraine’s Terrestrial and Water
Ecosystems, NGO “Laguna’”’)

- O.A. Iliichov, Lead Engineer, Specialist in the Instrumented Bird Study Methods
(Research Institute for Biodiversity of Ukraine’s Terrestrial and Water Ecosystems)

For development of the Expert Opinion used was data of the field studies carried out by
the employees of the Azov and Black Sea Ornithological Station:

-Y.I. Chernychko, Leading Research Fellow, Correspondent Member of the Ukrainian
Ecological Academy of Sciences, Doctor of Biological Science, Specialist in Ornithology and
Applied Ecology (Bioriznomanittia NNC, Research Institute for Biodiversity of Ukraine’s
Terrestrial and Water Ecosystems, Azov and Black Sea Ornithological Station, NGO
“Laguna’”);

-R.M. Chernychko, Candidate of Biological Science, Specialist in Ornithology (LI.
Shmalgauzen Zoology Institute of the National Academy of Sciences of Ukraine, Ecosystems,
Azov and Black Sea Ornithological Station, NGO “Laguna’”’);

-O.A. Diadicheva, Research Fellow, Specialist in Ornithology (LI. Shmalgauzen
Zoology Institute of the National Academy of Sciences of Ukraine, Ecosystems, Azov and
Black Sea Ornithological Station, NGO “Laguna’’);

-S.V. Vynokurova, Research Fellow, Specialist in GIS Technologies (Bioriznomanittia
NNC, (1. Shmalgauzen Zoology Institute of the National Academy of Sciences of Ukraine,
Ecosystems, Azov and Black Sea Ornithological Station, NGO “Laguna”).
TABLE OF CONTENTS

Section 1. General Project Characteristic of the 330 kV OTL Route between the Wind
Park Central Substation and Melitopol Substation

Section 2. Landscape and Biotopic Characteristic of the Project Territory

2.1. Main Types of Landscapes and Biotopes
2.2. Flora and Main Plant Associations
2.3. Natural Reserve Areas

Section 3. General Assessment of the Ornithological Situation in the Studied Region

3.1. Methods of the Ornithological Survey of the Area

3.2. Assessment of the Ornithological Situation in the Winter Period
3.2.1. Distribution of the Wintering Birds by Nature Protection Lists
3.2.2. Assessment of Impacts Conditioned by the 330 kV OTL Construction and
Operation in the Winter Period

3.3. Assessment of the Ornithological Situation during the Spring Migration
3.3.1. Distribution of Birds Counted during the Spring 2016 Migration by
Nature Conservation Lists
3.3.2. Assessment of Impacts Conditioned by the 330 kV OTL Construction and
Operation during the Spring Migration

3.4, Assessment of the Ornithological Situation in the Nesting Period 2016
3.4.1. Distribution of Birds Counted in the Nesting Period of 2016, by the
International and National Nature Conservation Lists
3.4.2. Assessment of Impacts Conditioned by the 330 kV OTL Construction and
Operation on the Nesting Ornithological Complexes

3.5. Assessment of the Ornithological Situation during the Autumn Migrations
3.5.1. Distribution of Birds Counted during the Autumn 2016 Migration by
Nature Conservation Lists
3.5.2. Assessment of Impacts Conditioned by the 330 kV OTL Construction and
Operation during the Autumn Migration

Section 4. Expert Opinion on Determination of Possible Impact of the 330 kV OTL
between the Wind Park Central Substation and Melitopol Substation on Seasonal
Ornithological Complexes

References

ANNEXES

Annex 1. Bird Species which are Found within the Regional Territory and have
Protected Status

Annex 2. Tables and schematic maps (in AutoCAD) of the main types of landscape
and biotopic complexes, number and distribution of birds in the wintering period,
spring and summer migrations, nesting and post-nesting gatherings within the route
of 330 kV OTL between the Wind Park Central Substation and Melitopol Substation,
and in the adjacent territories in 2016
Section 1. General Project Characteristic of the 330 kV OTL Route between the
Wind Park Central Substation and Melitopol Substation

The project area of construction of the 330kV overhead transmission line from the Wind Park
Central Substation to Melitopol Substation is located within the lands of Nadezhdyne Village Council
(Pryazovske District), Mordvynivka and Nove Village Councils (Melitopol District) in Zaporizhia
Region. The project documentation for construction of the 330kV overhead transmission line from the
Wind Park Central Substation to Melitopol Substation has been developed in detail and presented by the
Customer for further Contractor’s use for territorial assessment of the terrain, landscape and biotopical
characteristic of the project area and the general characteristic of the vegetation type, habitats of the
recorded birds of various seasonal complexes.

General project scheme of the 330kV overhead transmission line from the Wind Park Central
Substation to Melitopol Substation is provided in Fig. 1.1, and the layout plan of the route section is
provided in Figure 1.2. The 330 kV OTL layout plan for creation of the cartographic materials with
respect to characterizing of the main types of vegetation, seasonal characteristic of the bird location in
Autodesk AutoCAD application in given in Figure 1.3.

According to the project documents, the overhead transmission route length is 23.2 km, within
which there are 110 poles (towers) and 2 portals are installed. Border width of the designed 330 kV OTL
is 56.4 m.

The project documents were developed in accordance with the requirements laid down in the State
Sanitary Norms and Rules of the Population Protection from the Impact of the Electromagnetic
Interference, the State Standard of Ukraine, DSTU 4 11-2002.

Fig. 1.1. General Project Layout Scheme of the 330 kV OTL Route between the Wind Park Central
Substation and Melitopol Substation
Fig. 1.2. Layout Plan of the Route Sections of the 330 kV OTL Route between the Wind Park Central
Substation and Melitopol Substation
Fig. 1.3. The 330 kV OTL layout plan for creation of the cartographic materials in Autodesk AutoCAD
application
Section 2. Landscape and Biotopic Characteristic of the Project Territory
2.1. Main types of landscapes and biotopes.

The project territory belongs to the Sivash-Azov Coast lowland steppe of the dry steppe landscape
subzone and is subject to the law of geographical zoning. The territory has generally some of the lowest
altitude marks in the steppe zone of Ukraine, the least amount of precipitation, the highest potential rate
of evaporation, the least atmospheric moisture capacity and the least run-off.

The landscape structure of the territory consists of 4 areas:

-areas of fluvial terraces (the stows of fluvial terraces 1-6 above the flood plain). The left bank
includes terrace 1-2 above the flood plain partially covered with agricultural lands. Typical biotopes: clay
precipices, remnants of steppe vegetation on the slopes, man-made forest plantations, salt marshes,
paddocks and pastures, old orchards;

- floodplain areas (the near-firth part of the Molochna River) with the strips of cutoff lakes and the
main stream canal. There occur areas of low seaside plakors covered with agricultural lands. Typical
biotopes: meadows, shoals, deep water in the main stream canal, thickets of rushes and wetland
vegetation, cutoff lakes;

-areas of sea-coast halogenic plains with the stows of depressed loam loess plains, depressed
plains with argillo-arenaceous white alkalis combined with saline white alkalis of marshes, argillo-
arenaceous and uliginous saline lands. Typical biotopes: alkali depressions, thickets of rushes in the
coastal part, shoals.

-abrasion halogenic areas (along the left bank of the estuary), which consist of gullies with gentle
slopes slightly noticeable in the relief and hollows with wide saline bottoms and diluvial slopes with
chestnut and chestnut-pratal dry steppe white alkalis. Typical biotopes: scrubs, agricultural hedgerows,
stand-alone trees, and white alkalis.

Main landscape and biotopic complexes are represented by the following types (Fig. 2.1 - 2.4,
Annex 2, Fig. E 1.1):

- man-made forest plantations (trees and shrubs);

- agricultural hedgerows (trees and shrubs);

- flood-plain biotopes (aquatic and uliginous vegetation);

- salt marshes (meadow and halophytic vegetation);

- farmed ecosystems (agricultural lands);

- laylands;

- urban landscapes (settlements, buildings);

- technical landscapes (waste dump).

2.2. Flora and main plant associations

In accordance with the botanical and geographical zoning, the researched territory is located within
the Azov and Black Seaside Subprovince, the Black Seaside Steppe Province, Eurasian Steppe Region.

Synanthropic vegetation. The major part of the territory consists of various agrophytocenoses
(agricultural fields, fallow land, pastures, etc.) covered with synanthropic spontaneous plant associations.
They include four classes [8]. Here, the prevailing associations of ruderal vegetation are: Agropyretum
repentis (Felf. 1942) Gors 1966; Cardario-Agropyretum Th. Muller et Gors 1969; Convolvulo-
Agropyretum repentis Felf. (1942) 1943; Lepidietum drabae Timar. 1950; Xanthietum spinosi Felf. 1942;
Melilotetum albi-officinalis Siss 1950; Artemisietum absinthii Schubert et Mahn. ex Elias 1982;
Polygonetum avicularis Gams 1927 em. Jehlik in Hejny et al. 1979; Bromo-Hordeetum murini (Allorge
1922) Lohm. 1950; Ambrosio artemisifoliae-Cirsietum setosi Marjushkina et V. Sl. 1985; Erigero-
Lactucetum serriolae Lohm. 1950 ap. Oderd. 1957; Cirsio-Lactucetum serriolae Mucina 1978; Cynancho
acuti-Convolvuletum arvensis Bagrikova 2002; Bromo-Hordeetum murini (All. 1922) Lohm. 1950;
Atriplicetum tataricae Ubrizsy 1949; Plantagini-Polygonetum avicularis (Knapp. 1945) Pass. 1964. We
also registered the above plant associations near settlements, farms, various buildings, etc. (Fig. 2.5).
Fig.2.1. Hedgerows along the bypass road
and 330 kV OTL route

Fig.2.2. Farmed ecosystems with the
gathering of the black-headed gulls

Fig.2.3. Laylands and trees and shrubs

Fig.2.4. Technical landscape (Melitopol
Substation)

The edificators of the above plant associations and the species which make their part are species
with wide ecological range extended throughout large areas of natural habitats.

Fig. 2.5. Synanthropic vegetation. Prevailing plant associations of the Molochna River lower floodplain

This type of vegetation does not include any species of plants listed as protected or any rare plant
associations.

Therefore, the construction and operation of the 330 kV OTL will not have any negative impact on
such plant associations.

Steppe vegetation. The zonal steppe type of vegetation in the researched territory is a narrow strip
of slope along the slope of the right bank of the right bank of the Molochna River and traffic routes (Fig.
2.6).

Fig. 2.6. Steppe vegetation has been preserved in narrow strips along roads

The steppe vegetation includes fescue-wheatgrass, stipa-fescue and fescue-stipa associations.
The dominants of the steppe associations are most often xerophilous cereals: crested wheatgrass
(Agropyron pectinatum), Volga fescue (Festuca valesiaca), dwarf feather-grass (Stipa capillata), feather
grass (S. lessingiana) and needle grass (S. ucrainica).

The following occurs most often among the perennial miscellaneous herbs of steppe associations:
yarrow (Achillea leptophylla), Austrian sagebrush (Artemisia austriaca), adpressed cornflower (Centaurea
adpressa), pilose crinitaria (Crinitaria villosa), sea grape (Ephedra distachya), globe thistle (Echinops
ruthenicus), Seguiers spurge (Euphorbia segueriana), steppe spurge (E. stepposa), lady’s bedstraw
(Galium ruthenicum), forage kochia (Kochia prostrate), Jerusalem sage (Phlomis tuberose), Astracan
cinquefoil (Potentilla astracanica), nodding sage (Salvia nutans), hardy salvia (S. tesquicola), leafy tansy
(Tanacetum millefolium), meadow rue (Thalictrum minus), dimorphous thyme (Thymus dimorphus),
purple mullein (Verbascum phoeniceum), annual strawflowers (Xeranthemum annuum), etc. The
ephemeroids in the steppe plots of the researched territory include Sarmatian Bellevalia (Bellevalia
sarmatica), bulbiferous gagea (Gagea bulbifera), dwarf iris (Iris pumila), Gusson ornithogalum
(Ornithogalum gussonei), Schrenkii Tulip (Tulipa schrenkii), tuberiferous valerian (Valeriana tuberose),
ete.

The steppe shrubs include such species as Russian peashrub (Caragana frutex), blackthorn (Prunus.
spinosa) and representatives of the brier (Rosa) genus.

In total, there are eight species of higher vascular plants included in various nature-conservation
lists in the steppe associations of the researched region (Table 2.1).

Moreover, there are three plant associations put to the Green Data Book of Ukraine, which are
found as part of the steppe sections of the studied area (Table 2.2).

Table 2.1. Protected species in the steppe Table 2.2. Steppe plant associations included to the

associations of the researched region Green Book of Ukraine, which are found in the
studied area
Taxon name IRBU*/ERL*BC% | Item A ee

7 F English name Scientific name
Stipa capillata L. + : - #
[Stipa lessingiana Trin. et Rupr. + : : 1 [Feather grass formation \Stipeta ;
IStipa ucrainica P. Smirn. + [= T- llessengianae
(Phlomis hybrida Zelen. - + - 2 jeedle grass formation \Stipeta ucrainicae
\Ferula orientalis L. - [+ 3, Dwarf feather grass Istipeta capillatae
Caragana seythica (Kom.) Pojark. {formation

+{4]o
+

Calophaca wolgarica (L. fil) DC.
Tulipa schrenkii Regel. +f. [-
* - RBU — Red Book of Ukraine; ERL — European Red List
BC - Bern Convention.

Steppe vegetation does not refer to the 330 kV OTL site construction project. But areas of the
steppe vegatation must be preserved during construction and operation of the 330 kV OTL. Generally, the
forecast is the 330 kV OTL construction and operation cannot negatively affect the steppe association of
the nature protection lists.

Meadow vegetation Meadow vegetation is located in the low plots of the flood plains and former
riverbeds in the contact zones of steppes with halophytic vegetation. The typical dominants of such
complexes are Elytrigia elongata, Elytrigia repens and Elytrigia preudocaesia and the co-dominants are
creeping meadow foxtail (Alopecurus arundinaceus) and others. Chee reedgrass (Calamagrostis epigeos),
meadow brome (Bromopsis riparia), Poa angustifolia and others can also be very often observed in these
associations. As of the time of observation, the meadow phytocenoses are very degraded plant
associations. As a result of great grazing pressure, the gramineous basis is almost absent and its place is
taken by annual species with wide ecological range not eaten by cattle. There was very often observed
land trampled by cattle.

As a whole, operation of the PTL cannot have a negative impact on the meadow associations.

Generally, the forecast is the 330 kV OTL construction and operation cannot negatively affect the
meadow associations.

Halophytic vegetation It occurs on saline soils confined to the low plots of the upper reaches of the
Molochnyi Estuary. Most extended species here are: marsh samphire (Salicornia europaea L.), herbaceous

seepweed (Suaeda prostrata Pall.), opposite leafed saltwort (Salsola soda L.), verrucous halimione

13
(Halimione verrucifera (Bieb.) Aell.), stalked halimione (Halimione pedunculata (L.) Aell.), Ausher’s
saltbrush (Atriplex aucheri Mogq.), Meyer’s marsh-beet (Limonium meyeri (Boiss.) O. Kuntze), etc.

The halophilic vegetation does not usually have high projective cover here and has a relatively poor
species composition. Plant associations with a pronounced role of one species accompanied by several
others are common here.

Associations of succulent species are
generated in a form of narrow belt around the
periphery on wet loamy salines and on depressed
plots of the coast.

Along the edge of the central part of the
depression near the Village of Mordvynivka,
associations of marsh samphire are generated
accompanied by seepweed, common sea aster
(Tripolium vulgare Nees), dwarf mud-grass
(Aeluropus littoralis (Gouan) Parl.), verrucous
halimione, opposite-leaf petrosimonia
(Petrosimonia oppositifolia (Pall.) Litv.) and
others.

Towards the periphery of the depression,
wet salt marshes are replaced with vif
solonchaks, on which the second narrow belt is
generated of torose sarzasan (Halocnemum
strobilaceum (Pall.) Bieb.) followed by the third
belt of Caspian (Limonium caspium (Willd.)
Gams.) and Meyer’s marsh-beets (Fig.2.7).

No plant associations referred to the Green
Book of Ukraine are represented in the area’s
halophytic vegetation.

Generally, the 330 kV OTL construction
and operation cannot negatively affect this
vegetation type.

Fig. 2.7. Meyer’s marsh-beet (Limonium meyeri) —
is a typical representative of halophytic vegetation.

Aquatic vegetation This type of vegetation
is confined to the Molochna River and the upper
reaches of the Molochnyi Estuary. Due to high salinity of the surface waters, the flora and vegetation is
quite poor and in some small landlocked salt embayments (girts) it is actually absent because of high
saltiness of water and regular drying up in summer.
Aquatic vegetation. This group includes plant associations growing in water mass or on the surface
of water level. The following species are common plants which create stable plant associations:
- fennel-leaved pondweed (Potamogeton pectinatus L.);
- star duckweed (Lemna triscula L.);
- morass-weed (Ceratophyllum demersum L.).
Aquatic and uliginous vegetation. This group includes edaphophytes which have their rootage and
the lower part of their stalk in water and the upper part with leaves and generative part above water.
Common reed (Phragmites australis (Cav.) Trin. ex Steud.) is the main dominant here (Fig. 2.8). It
is the prevailing plant that creates monodominant thickets in lakes and long the Molochna river banks.
Narrowleaf cattail (Typha angustifolia L.) occurs much less often in the reed associations.
The vegetation becomes
uliginous in landlocked damp
depressions. Here we can observe
such species as saltmarsh bulrush
(Bolboschoenus maritimus),
flowering rush (Butomus
umbellatus), onescale spikerush
(Eleocharis uniglumus), sofstem
bulrush (Schoenoplectus
tabernaemontani) and others.

Aquatic and — uliginous
vegetation is an important
component of the  region’s
wetlands. Therefore, the plots of
aquatic and uliginous vegetation
have to be preserved during the
330 kV OTL construction and

Fig. 2.8. Common reed (Phragmites australis (Cav.)
is the main dominant of the aquatic and uliginous vegetation

operation.

Trees and shrubs No natural arboreal vegetation is present in the territory of the researched region.
Arboreal species only occur as man-made plantations (agricultural hedgerows) on agricultural lands and
along roads and in a form of small standing forests (Fig. 2.9).

"I 2 rar = Black locust (Robinia
on % |  pseudoacacia L.) occurs most
often as part of man-made tree
plantations. In addition to the
above species, the man-made tree
plantations include maple ash
(Acer negundo L.) and Tatarian
maple (A. tataricum L.). Average
age of the plantations is 40-50
years. There are virtually no
younger plantations. Large portion
of the plantations is in extremely
poor state. As a result of cutting
down, fires and drying up,
actually all of them have
transferred to a shrubwood state,

Fig. 2.9. Trees and shrubs are represented by plantations of black with low quality of locality and

locust (Robinia pseudoacacia L.) and Russian (Persian) olive productivity. Shrub species are

(Elaeagnus angustifolia). significantly more numerous.

Here we can observe Russian

peashrub (Caragana __frutex),

specients of small-flowered black hawthorn (Crataegus pentagyna), black elderberry (Sambucus nigra L.)
and brier (Rosa).

Individual specimens of Russian olive (Elaeagnus angustifolia) occur along the coast of the
Molochnyi Estuary and along the Molochna River.

This type of vegetation does not include any protected species or any plant associations from the
Green Book of Ukraine. It is also necessary to highligh the extremely important role of this vegetation
type for the region. It serves for protection of the arable lands from air erosion, moisture retention during
the winter period, as well as plays environment and landscape forming role. Forest stands are also
valuable biotope for nesting, feeding and wintering of a great number of birds.

Due to this point, it is important to pose as little influence on these biotopes during the 330 kV
OTL construction as possible. It is also advisable to provide for compensatory measures in case of
damage to tree plantations (planting of new trees).

2.3. Natural reserve areas

Pursuant the national laws, ares of the natural reserve fund (NRF) are divided to high level NRF
areas (natural reserves and national parks) and low level NRF areas (nationwide and local wildlife
preserves).

There are no high level NRF areas (natural reserves and national parks) within the 330 kV OTL
route and adjacent (up to 500 m wide) territories.

Low level NRF areas (local wildlife preserves) are also absent within the 330 kV OTL route. At the
previous phases of the 330 kV OTL the project documentation on the route of construction of the 330 kV
OTL from the Wind Park Central Substation to Melitopol Substation was agreed with the Department of
Ecology and Natural Resources of Zaporizhia Regional State Administration.

In the territories adjacent to the Wind Park sites there is only one NRF area - Molochnny Estuary
Wetland of International Importance - which is a part of the Azov National Natural Park. The Molochnyi
Estuary is also a part of IBA territories as important seasonal habitats for waterbirds.

The Molochny Estuary Wetland of International Importance is a key element in the overall
structure of ecological network at the regional and Pan-European levels. This territory is included in the
Azov and Black-Sea Environmental Corridor, which runs from the Danube in the west to the Don in the
east along the coasts of the Black and Azov Seas and covers the seaside parts of Odessa, Mykolayiv,
Kherson, Zaporizhia and Donetsk Regions. The most intensive flyway of birds in the Eastern Europe
within the African-Eurasian Migration Region runs along this corridor. The Molochny Estuary is
connected with the Sivash by general passages. If taken together with the Sivash, the importance of this
territory for birds exceeds that of the common Danube Delta (Ukraine and Romania) together with the
water bodies of the Bulgarian seaside. But the main territories of the environmental corridor are
represented by water biotopes of the Azov and Black Sea coasts.

The uplands and agrocenoses around the estuary are not environmentally significant on their own
but their supply of migratory birds with food resources is integral to the overall value of the territory. The
agricultural hedgerows and forest plantations are the territories for nesting of small falcon species, long-
legged buzzards, etc.

In addition to high level NRF territories there are local importance wildlife preserves on the
adjacent territories (Table 2.3).

Table 2.3. List of local importance wildlife preserves located on the territories adjacent to the 330 kv
OTL route

Object name Type Area, ha Location
Virgin land Botanic 332.6 Melitopol district, near the Molochna river course behind
Mordvynivka Village
Virgin land Botanic 10.0 Melitopol district, near Mordvynivka Village
ce : Melitopol district, Molochna River flood plain, near
Virgin land Botanic 502.0 Mordvynivka Village

Therefore, 330 kV OTL route does not fall within the natural reserve fund lands and has no impact
on biodiversity of this category, to include the NRF territories on adjacent lands. This is confirmed by the
following.

1. The 330 kV OTL route is located primarily on anthropogenic landscape complexes (agricultural
hedgerows and agricultural lands, man-made forest plantations) and partially on areas with natural
vegetation (flood plain of the Molochna River) - Section 1, Fig.1.1-1.5.

2. Distance from the 330 kV OTL route to the NRF territories is safe for natural components.

3. In the Molochny Estuary Wetland about 95% of the birds population belong to semi-aquatic
group, and their seasonal distribution is practically connected to the water territories, therefore this
facility (330 kV OTL) will have minimum impact on the birds as only insignificant number of them visits
these territories (Section 3 of the Scientific Report).

4. Most transit and feeding migrations within the project territory are characterized by safe altitudes
of the birds passage (Section 3 of the Scientific Report).

5. Local importance wildlife preserves located on the territories adjacent to the 330 kv OTL route
are all - without any exclusion - botanical. Technological infrastructure of the 330 kV OTL route at
construction and operation is located outside the NRF territories.

16
Section 3. General assessment of the ornithological situation in the studied region
3.1. Methods of the ornithological survey of the area

Studies of the ornithological situation within the 330 kV OTL route were conducted in all seasons
of 2016.

Pedestrian and
car-aided methods of
the birds recording were
used. Area covered by
the bird censuses was
equal to at least 900%
of the designed 330 kV
OTL territory, its buffer
zones and adjacent
territories ( Fig. 3.1-
3.4). On the wetlands,
census was performed
within the borders of
specially allocated areas
on pedestrian = and
vehicle routes along
water basins with stops
in locations from which
there was a good view
of the open water and
their inspection through
telescopes. Spot
censuses, each with
duration of 10 to 30
minutes, were
performed on the
adjacent territories and
in the center of the
designed 330 kV OTL
sections (Fig. 3.5).

Inspections were
performed by means of
Etherna and Bushnell
(10x) binoculars and
VIXEN Geoma (20-
60x80) telescope.

: . . European Bird Guide
Fig. 3.1. GPS-track (»»®) of the classic route of the study of the ornithological (Collins Bird Guide /

situation within the 330kV OTL route ( ) in 2016 Second edition, 2009)

was used to identify
species attribution, gender, age of the birds, as well as characteristics of winter and transition plumages.
Mapping of the bird gathering locations, as well as spatial characteristic of our movements, were
performed by means of GARMIN GPSMAP 78s navigator.

Line dimensions between the objects and passage altitude of the bird flocks were measured by
means of a NICON Forestry 550 laser altitude finder. Meteorological data in January 2016 was recorded
by a compact LeCrosse 1700 weather station. Photographing of the biotopes and birds was performed by
means of Nicon D80 and Canon EOS 450D cameras with compulsory attachment of EXIF metadata to
each frame (date, coordinates, shooting conditions). Statistical processing of the obtained data was
performed in Microsoft Excel 2007 and Statistica Release 7 applications.
18

bpp GPS-track; census territory; 1 330kV OTL (plan)

Fig. 3.2. 330 kV overhead transmission line. Segment A “Nove-Sadove”

bhp GPS-track; census territory; l 330kV OTL (plan)

Fig. 3.3. 330 kV overhead transmission line. Segment B “Sadove-Mordvynivka”
bhp GPS-track; [0] census territory; 330kV OTL (plan)

Fig. 3.4. 330 kV overhead transmission line. Segment C “Mordvynivka-Nadezhdyne”

Fig. 3.5. Observation of the whooper swan (Cygnus cygnus) gathering in winter of 2016
3.2. Assessment of the ornithological situation in the winter period

Weather and climate characteristics of the studied area display the picture of unstable conditions,
which attributes include a big range of daily ambient temperatures, average daily positive temperatures in
the second decade of January, absence of the long-lasting snow cover, and ice-free - during almost entire
December - water of the Sea of Azov and adjacent estuaries (Molochnyi, Utlyukskyi, Tubalskyi), and ice-
covered water after frosts of the first decade of January. At the time of studies ambient temperatures were
positive, and wind was western. Main weather indicators are shown in Fig. 3.6.

Generally, the picture of weather conditions of January-February 2016 is quite sharply different
from those of the previous year, when at relatively warm January 2015 (positive average daily
temperatures were recorded starting from the 10th day of the month), in February the temperature went
down and didn’t exceed 0°C for a long time, what affected the course of bird passage across the studied
area.

In 2016 cold weather of the 3rd decade of January gave way to the temperature rise starting from
27th January, when ambient temperatures in the night went up from -7...-13°C to +1...+5°C. At such

19
temperatures waters of the Sea of Azov and the Molochnyi Estuary gradually started to release from the
ice.

Within the borders of the designed 330 kV OTL territory the fodder base on the agricultural fields
was exhausted at that time, so many birds, especially of the synanthropic group, stayed near settlements.
First of all, these are passerines (Passeriformes): rook (Corvus frugilegus), European starling (Sturnus
vulgaris), hooked crow (Corvus cornix), European magpie (Pica pica), Eurasian tree sparrow (Passer
montanus).

Throughout the entire February average daily temperatures remained positive, even at night they
didn’t go under -3°C. At this time birds started to more actively travel around the territory searching for
food, but the water was still partially ice-covered.

There were no negative effects of the weather conditions at the time of ornithological observations.
Wind - western, 2 m/s. No precipitations were encountered during the censuses. Cloud amount - from 0 to
25%.

Peculiarities of the weather and climate conditions of the studied territory are given in Fig. 3.6.

10 710 up
€
¢ 6 E
| 760 §
F 3
a 755 #
& 0 ia
a 750 §
: ws 8
Eos 453
740 <

-10 4 335

35

as 30

== Air temperature, oC —@— Atmospheric pressure, mmHg ad

0 720

Fig. 3.6. Weather and climate characteristic of January 2016 in Mordvynivka Village

Totally, upon results of the ornithological studies carried out on 30 January 2016, there were 19
bird species with the total number of 642 specimens recorded within the 330 kV OTL, buffer zones and
adjacent territories. Species composition of birds, their number and spreading in the studied region are
shown in Table 3.1 in Fig. 1 (tables 1.2-1.2.1 and the AutoCAD sketch map, Fig. D 1.2).

Table 3.1. Characteristic of the species diversity of birds within the 330 kV OTL, buffer zones and
adjacent territories in January 2016

4 OTL | Buffer | Adjacent

Leu species 330 kV | zones eae pal
1 Whooper swan (Cygnus cygnus) 7 7
2 Mallard (Anas platyrhynchos) 51 51
3 Greater scaup (Aythya marila) 20 20
4 White-tailed eagle (Haliaeetus albicilla) 1 1
5 Black-headed gulls (Larus ridibundus) 25 25
6 Yellow-legged gull (L. cachinnans) 7 7 14
7 Common gull (Larus canus) 50 96 146
8 Eurasian collared dove (Streptopelia decaocto) 7 5 12
9 Syrian woodpecker (Dendrocopos syriacus) 1 1
10 Skylark (Alauda arvensis) 47 47
11 European starling (Sturnus vulgaris) 30 30
12 European magpie (Pica pica) 1 3 4
13 | Rook (Corvus frugilegus) 25 196 221
14 Hooked crow (Corvus cornix) 5 5

20
15 | Common raven (Corvus corax) I 1
16 | Common blackbird (Turdus merula) 5 5
17__| Great tit (Parus major) 3 5
18__| Eurasian tree sparrow (Passer montanus) 14 8 22
19 __| Chaffinch (Fringilla coelebs) 25 25
species 3 6 16 19

peal birds 36 104 502 642

All recorded birds belonged to 6 taxonomic ranges - anseriformes, falconiformes, charadriiformes,
columbiformes, piciformes and passeriformes (Table 3.2, Fig.3.8). The prevailing birds were
representatives of the passeriformes with the total number of 365 specimens, subdominant were
charadriiformes - 3 species with the number of 185 specimens, and anseriformes - 3 species with the
number of 78 specimens. Most numerous taxons, in terms of the species, in addition to the passeriformes,
were also charadriiformes and anseriformes. More detailed analysis of the territorial birds distribution
showed ambiguousness in the dominance of particular taxons. For example, immediately within the 330
kV OTL route there were observed representatives of only 2 taxons (paciformes and passeriformes),
though there were only 36 specimens recorded (5.6%). Buffer zones attracted charadriiformes (black-
headed gull and common gull), columbiformes (Eurasian collared dove) and passeriformes (104
specimens or 16.2% were recorded there in total), and on the adjancent territories 502 specimens of 5 taxa
(78.2%) were observed - only piciformes were missing.

Such pattern structure is explained by the presence of relevant biotopes which are chosen by a
certain group of birds. So, for charadriiformes and anseriformes attractive are mostly adjacent territories
where there is a fodder base sufficient for them, by contrast with the territory of the designed 330 kV
OTL.

407 EEE Nurrher -t birds —®= Number of spec es 30> a
wy 350
3 10 o
£30 Pa
3% ts
‘5 20 tt
= 185 6 8
£ 19 +78 a8
Zz t Tz T 22

50 2

0 0
Anseriformes  Charadriiformes —_Piciformes

Falconiformes  Columbiformes Passeriformes
@330kVOTL @ Bufferzones MAdjacent territories

Fig. 3.7. Characteristic of the birds stay within Fig. 3.8. Species representation of the bird taxa
the 330 kV OTL, buffer zones and adjacent _ registered in winter 2016 within the 330 kV OTL, buffer
territories in January 2016 (numbers in %) zones and adjacent territories

Table 3.2. Taxonomic characteristic of the wintering birds complex within the 330 kV OTL, buffer zones
and adjacent territories in January 2016

OTL Buffer Adjacent
Range 330 kV zones territories »
species | specimens | species | specimens | species | specimens | species| specimens
Anseriformes : : : : 3 78 3 78
Falconiformes : : : : 1 1 1 1
Charadriiformes : : 2 57 3 128 3 185
Columbiformes : : 1 7 1 5 1 12
Piciformes 1 1 : : 1 1
Passeriformes 2 35 3 40 290 10 365
Total 3 36 6 104 16 502 19 642

Biotopic distribution of birds

21
Species diversity of birds and their number to a certain extent depend from the number of separated
biotopes. In the studied region we found the following landscape and biotopic units: farmed ecosystems
(agricultural lands), meadow and pseudosteppe vegetation areas (Mordvynivka hollow), hedgerows and
man-made forest plantations and man-made landscape (solid municipal waste range and electric power
substation). Each of the biotopes is the habitat for a certain group of birds. For example, birds of
agricultural lands, waterfowl, synanthropic species (those in the settlements). Therefore, species diversity
of birds depends from the area of each of the biotopes. The research territory is divided by us into farmed
ecosystems, hollow, hedgerows and man-made landscapes. Characteristics of the wintering birds stay
with breakdown by biotopes are given in Table 3.3.

The research revealed that most visited in the winter period were farmed ecosystems: there were
422 specimens (65.6%) observed, 114 specimens (17.8%) stayed in hedgerows and man-made forests,
and Mordvynivka hollow attracted 61 specimens (9.5%). During the censuses we also studied man-made
landscape areas (solid municipal waste range on the lands of Nove Village Council and 330kV Melitopol
Electric Power Substation) where met 45 specimens (7.1%).

Table 3.3. Biotopic distribution of the wintering birds within the 330 kV OTL, buffer zones and adjacent
territories in January 2016

Zones / Habitat Habitats of birds
farmed ecosys.| hollow | hedgerows | man-made |abs.| %
330 kV OTL 8 1 20 7 36 | 5.6
Buffer zones 21 22 50 ll 104 | 16.2
Adjacent territories 393 38 44 27 502 |78.2
Total abs. 422 61 114 45 642 | 100
% 65.6 9.5 17.8 TA 100

Passage directions

Among directions of the feeding migrations of the wintering birds prevailing is north-eastern one
(Table 3.4, Fig. 3.9). 75 specimens flew in this direction (39.5% of the total number of the migrants).
These were mainly gulls. There was also a certain share of birds which flew south-westerly (20.5%) and
easterly (17.4%) (these were mainly waterfowl), birds passage in other directions wasn’t numerous (Table
3.4).

Such directions of migration is typical and explained by the vector of the Molochnyi Estuary
shoreline, weather conditions, and by feeding migratory passages of the passeriformes.

Table 3.4. Directions of the feeding migrations
N of the wintering birds within the 330 kV OTL,
39,5 buffer zones and adjacent territories
NW NE
oti x
42 Direction abs. %
w 95 i4 E N 8 42
NE 75 39.5
E 33 17.4
205 8° SE : :
sw SE s 17 8.9
SW 39 20.5
s Ww 18 9.5
NW : :
Total 190 100

Fig. 3.9. Directions of the feeding migrations of
the wintering birds within the 330 kV OTL,
buffer zones and adjacent territories in January
2016

22
Characteristics of altitude intervals of the birds passage

The majority of the registered birds (642 sp., 100% of the total number of birds) which were
recorded in the territory of the designed 330 kV OTL, within buffer zones and adjacent territories were
observed either on the ground (452 sp.) or in the flight at the height of up to 50 m (190 sp.) (Fig.3.10).

So, 452 specimens (70.4%) were
registered directly on the ground, 53 sp.
(8.3%) - at the height of up to 5 m, 25 sp.
(3.8%) - at the height of 5 to 10 m, 82 sp.
(12.8%) - at the height of 10 to 25 m, 30
specimens (4.7%) - at the height of 25 to 50
m; no birds were registered at greater

heights.
Such data is expected, and the nature
70,4 of birds distribution by passage heights is
0 2» 40 60 80 traditional for the winter period, when birds
Number of birds, % carry out only feeding migrations in

Fig. 3.10. Characteristic of the passage heights of the searches for food.

wintering birds within the 330 kV OTL, buffer zones and
adjacent territories in January 2016 (numbers in %)

3.2.1. Distribution of the wintering birds by nature protection lists

Among the species listed in the Red Book of Ukraine (2009) only white-tailed eagle (Haliaeetus
albicilla) was registered during the January 2016 censuses - | specimen on the adjacent territories. Total
number of rare birds doesn’t exceed 0.2% of the total number of the registered birds (Table 3.5).

Table 3.5. Birds species from the Red Book of Ukraine upon results of January 2016 winter censuses

Ite 4

m Species 330kvorL| Buffer | Adjacent | 5.

# zones territories

1_| White-tailed eagle (Haliaeetus albicilla) - - 1 1
Total number of birds from the Red Book of 5
Ukraine = 1 1
Total birds within the site 36 104 502 642
% of the total number : : 0.2 0.2

In addition to identification of the ornithological fauna representatives, their number and
distribution within the research territory, they were rated according to the international protection lists:
Red Book of Ukraine, list of the International Union for Conservation of Nature (IUCN), European Red
List, Bonn and Bern Conventions, and the Washington Convention on International Trade in Endangered
Species of Wild Fauna and Flora (CITES) (table 3.6).

Table 3.6. Distribution of the winter ornithological fauna by nature protection lists

2 Zz ra ||

am English name Scientific name g z 5 o & 3 B

#t a a 7 =| a) 4/ Oo

1 Whooper swan Cygnus cygnus m, W 2 [12

2 Mallard Anas platyrhynchos m, w,n 3 | 12

3 Greater scaup Aythya marila m, W EN 3 | 1,2

4 White-tailed eagle Haliaeetus albicilla m, w,n RAR LC 2 412] 1

5 Black-headed gull Larus ridibundus m, w,n 3

6 Yellow-legged gull Larus cachinnans m, w,n

7 Common gull Larus canus m, Ww 3

8 Eurasian collared dove _| Streptopelia decaocto_| m,w,n 3

9 Syrian woodpecker m,n 2

10 Skylark m, w,n 3

23
2 PA
rem English name Scientific name g 2 5 & 3
a fe) ml) Oo
lL European starlin; Sturnus vulgaris m,w,n 2
12__| European magpie Pica pi m, w, 1 2
13__| Rook Corvus frugilegus m, w,n 2
14 Hooded crow s COrNixX m,w,n 2
15 Common raven iS COraX m,w,n 3
16 Common blackbird Turdus merula m,w,n 3 2
17 Great tit Parus major m,w,n 2
18 Eurasian tree sparrow Passer montanus m,w,n 3
19 Chaffinch Fringilla coelebs m,w,n 3

Notes: Status: m — species found during seasonal migrations; w - species found in the winter period; n -
species found in the nesting period.

RBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare; PL -
priceless.

IUCN - conservation status of the International Union for Conservation of Nature: EN — endangered; NT
near threatened; WU — vulnerable; LC — least concern.

ERL - conservation status of the European Red List: WU - (Vulnerable) species which can be in a nearest
future referred to endangered category if the factors affecting their status will continue to act; EN — (Endangered) -
species which are under danger of vanishing; their conservation is hardly possible and reproduction is impossible
with special actions and measures.

BONN - Bonn Convention: Annex I (1) includes species which are under the danger of vanishing; Annex IT
(2) includes species which condition is unfavorable and which conservation and management requires international
treaties, as well as species which condition would significantly improve as a result of international cooperation that
may be achieved based on international treaties. The same species may be referred both to Annex | and Annex II.

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and Natural
Habitats, includes Annex II (2) - list of fauna species subject to special protection; Annex III (3) - fauna species
subject to conservation.

CITES - The Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora: Annex I includes “endangered species the trade in which causes or may cause negative impact on their
existence. Trade in specimens of such species shall be subject to extremely strict regulation in order not to further
endanger their survival, and shall be allowed only in exclusive cases”; Annex II (2) includes: a) “all species that are
not necessarily threatened with extinction, but may become so unless trade in specimens of such species is subject to
strict regulation in order to avoid utilization incompatible with the survival of the species in the wild”; and b) “other
species which must be subject to regulation in order that trade in specimens of certain species referred to in sub-
paragraph (a) of this paragraph may be brought under effective control”.

As can be seen from Table 3.6, representatives of the wintering ornithological complex in the area
of 330 kV OTL, buffer zones and adjacent territories are put to 6 nature conservation lists. Most of them
were referred to the Bern Convention (18 species out of 19, or 94.7%) of which 8 species are subject to
the special protection and 10 are subject to protection. Interesting is the situation with inclusion to the
Bonn Convention: out of 5 species of the ornithological complex, which are included into this
Convention, | species refers to Annex II (existence condition is unfavorable) and 4 species are included
both to Annex II and Annex I (endangered species) (which is possible within the scope of this nature
conservation document). | species is a part of the Red Data Book of Ukraine (2009) and refers to the rare
category. Another 1 species was included into the IUCN Red List (LC category). Moreover, | species
belongs to the Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora (Annex I), and | species - to the European Red List.

As regarding the degree of inclusion of birds to the nature conservation lists, the following situation
manifests. Of 19 species, 1 species (5.3%) does not belong to any of the nature conservation documents
(yellow-legged gull - Larus cachinnans). The great majority of the spring ornithological complex
representatives belongs to List 1 or List 2 (13 and 3 species respectively), and 1 species (5.3%) belongs to
3 documents. There was also | species simultaneously belonging to 5 nature conservation acts (white-
tailed eagle — Haliaeetus albicilla).

24
3.2.2. Assessment of impacts conditioned by the 330 kV OTL construction and operation in
the winter period

1. Construction-conditioned impacts

Ja — hazardous substances emissions. During the construction hazardous substances emissions
will not exceed allowable limits due to insignificant number of machinery and equipment, absence of
stationary pollution sources, and short period of construction works. No negative impact on birds is
observed.

Ib — hazing by visual effects and noise. Noise hazing factor is almost absent due to extremely low
number of birds along the power transmission line in the winter period. The land plot planned for
construction of 330 kV OTL has low fodder value, and adjacent farmed ecosystems serve as an
alternative option for the feeding birds.

Noise and visual effects impact is characterized as low, and for most wintering birds it is absent at
all.

Ic — occupation of the territory by working sites and equipment. Impact of this factor in the winter
period is evaluated as low, and it is absent during operation of 330 kV OTL.

Id — loss of the breeding places. This factor has no negative impact in the winter period.

Je — loss of individual specimens of the protected species. Only white-tailed eagle (Haliaeetus
albicilla) was reported within the territories adjacent to the future power transmission line in the winter
period of 2016. Since this species in the winter period leans toward waterfowl (ducks) gatherings where
eagles find food, it is unlikely to meet the species within the 330 kV OTL area and if the meeting
happened, it is occasional. The literature states that eagles and other large carnivorous birds (buzzards,
falcons, hawks) can use OTL poles for rest. Due to this fact, it is necessary to make a provision in the
design of 330 kV OTL poles ornithological protective gear that disables birds death from electrical
shocks.

Negative impact is found to be moderate.

2. Equipment-conditioned impacts

2a — lasting occupation of the territory and alteration of the environment characteristics. Since
the project territory is represented almost exclusively by man-made types of biotopes (agricultural lands,
hedgerows, man-planted forest, and garden), creation of the Wind Park site infrasturcture won’t become
dangerous for birds passages in the winter period. No significant changes in the dominant biotopes are
forecasted.

The impact is evaluated as low.

2b — hazing by vertical mast structures. For insignificant number of birds found in the winter
period and use 5-10 altitude corridor during their passages this factor is not dangerous (technical
characteristics of the wind turbines may pose potential threat due to the rotor motion for birds flying at
the height of 50-170 m, but no birds were found at these heights in the winter 2016. Birds quickly get
used to the existing structures, therefore negative impact on birds is low, and is absent for most bird
species.

2c — barrier impact and obstacles for passage. Birds, which use the Wind Park site as their fodder
territories, travel primarily at the heights under 50 m, so the negative impact on them is estimated as low,
and for most species there is no such impact.

3. Impacts conditioned by the operation of the overhead power transmission line.

3a — additional development of the territories. Due to extremely low attractiveness of the fedding
territories and absence of safe onshore habitats for roosting, this factor will not affect the wintering birds
and is characterized as low.

3b — annoyance due to night illumination. There is no lighting along the bigger section of the
overhead line. Power substations are illuminated during a lasting time but we are not aware about cases of
the birds deaths due to it. Moreover, illumination in settlements and on motor roads is significantly larger
in terms of scale. Impact of this factor within the 330 kV OTL territories is estimated as very low.

3c — collisions with the 330 kV OTL infrastructure elements. Insignificant number of birds in the
winter period on the Wind Park sites and abscence of feeding gatherings and roosts enables to forecast
that negative impact on birds will be very low. For preventing collisions of birds with horizontal elements
(traverses, wires) and poles, it is necessary to utilize birdscaring methods in potentially dangerous places.
Such place is a run of the Molochna River on the southern edge of Sadove village, across which the OTL
route passes. According to our recommendations, 500-meter run of the 330 kV OTL is subject to
ornithological management.

25
3.3. Assessment of the ornithological situation during the spring migration

Main tasks of the observations were study of the species composition of birds, their number,
analysis of the taxonomic distribution of the whole ornithological complex, recording of directions and
heights of the passage of the bird flocks. Important task was also to study birds which are mentioned in
the Red Book of Ukraine or which are rare for the region, as well as to distribute the spring ornithological
fauna by such nature conservation lists as the list of the International Union for Conservation of Nature
(IUCN), European Red List, Bonn and Bern Conventions, and the Washington Convention on
International Trade in Endangered Species of Wild Fauna and Flora (CITES).

Such analysis was performed according to requirements of the Ukrainian laws and the modern
trend to approximate the national nature conservation laws to the international laws, primarily to the Birds
Directive and the Habitat Directive as components of All-European Network Natura-2000.

Weather conditions

Analysis of the weather conditions in the researched area is very important due to dependence of
the majority of the birds life events from such indicators as ambient temperature, wind directions and
strength, atmospheric pressure, and precipitations.

Obvious is the fact of relation of the migratory processes phenology from the dynamics of weather
and climate indicators. Exactly because of it we have analyzed not only the period during which the
censuses were conducted (March and April, when active migratory processes were observed) but also the
month precedent to the migration start (February).

In general, weather of February 2016 is characterized by quite high ambient temperatures as
compared to previous years (e.g., average values of February 2015 temperature made +1.25°C, and
+3.53°C in February 2016). Minimum temperatures of February were not critical for the birds, and
average daily temperature below 0°C was reported only on 08.02.2016 (while minimum last year’s
temperatures were -5°C on 18.02.2015, and the number of days with the temperature below 0°C equalled
to 7). As soon as from 09 February, average daily ambient temperatures passed 0°C and were in a plus
range further on.

Average daily ambient temperatures in March varied from 0.5°C to 9.5°C, making the average of
6.56°C. The situation changed in April: the temperature varied from 8.0 to 16.5°C, making the average of
13.5°C (Table 3.7), which almost doesn’t differ from the same period of the last year. All this
undoubtedly affected the course of the migratory process. More detailed characteristic of the weather and
climate conditions is provided in Table 3.7 and Figure 3.11.

After the first non-intensive

Table 3.7. Characteristic of the weather conditions in February- wave of migration of anseriformes,

April 2016 charadriiformes and other bird

species (end of March), there was

Indicator n M+m min | max | Cv the second wave in mid-April,

Air temperature February 29| 3.53+2.36 | -0.5 | 8.5 | 66.8 which characterized by a larger

Atmospheric pressure. February | 29 | 765.5+5.33 | 756.5|775.0| 0.7 species diversity at a larger number

Air temperature. March 31| 6.56+1.93 | 0.5 | 9.5 | 29.5 (586 specimens of 14 species vs

Atmospheric pressure. March _[31[761.1+4.64|749.0[767.0| 0.6 189 specimens of 9 species,
Air temperature. April 30/13.5322.32| 8.0 | 16.5 |17.14] respectively).

Atmospheric pressure. April 30[759.4+4.19| 748.5 | 766.0] 0.55 Such difference was caused

by the increase of average monthly
temperature (13.5°C), improvement of feeding conditions for the birds, and also by the diversity of the
migratory bird species. In the end of April, active migratory processes started to slow down as the larger
part of the birds began to get prepared to nesting.

Interesting is the observation of the change of typical winter climate conditions for which
characteristic is reverse dependence of air temperatures from atmospheric pressure, for the spring weather
when increase of the atmospheric pressure also results in the increase of the air temperature. We observed
such situation both in February and March 2016.

However, more characteristic for the migratory start of the birds is anticyclonic type of the weather,
when high atmospheric pressure leads to air temperature fall. Such periods were reported on 15-18
February, 9-12 and 23-26 March, and also on 7-14 and 21-26 April (Fig. 3.11). Exactly this period saw
active passage of the anseriformes, charadriiformes, passeriformes and other species of the birds.

26
—*— Airtemperature, oC

Air temperature, oC

Atmospheric pressure, mmHg

Pas Veun er waner ers CPW UUBUNMNUHHBNLITSTINEN ABST wD

February March April

Fig. 3.11. Weather and climate characteristic of February-April 2016
according to Mordvynivka weather station data

Taxonomic characteristic of the ornithological complex of birds within the 330 kV OTL,
buffer zones and adjacent territories during the spring migration in 2016

All birds registered at the spring passage belong to 8 taxonomic ranges - podicipediformes,
anseriformes, falconiformes, galliformes, gruiformes, charadriiformes, columbiformes, and passeriformes
(Tables 3.8 - 3.10, Fig.3.12). The dominant were representatives of passeriformes — 16 species,
subdominants were charadriiformes — 6 species and falconiformes — 4 species (Table 3.10, Fig. 3.12).
High species diversity resulted also in a large number of birds of a particular group. So, first position
belongs to passeriformes (839 specimens), which are followed by charadriiformes (99 specimens), and
anseriformes (77 specimens) (Table 3.10, Fig. 3.13).

More detailed analysis of the territorial birds distribution showed a different trend in the dominance
of particular taxons. For example, within the very area of the designed 330 kV OTL highest species
diversity in March belonged to passeriformes which then dominated in numbers (6 species, 161
specimens), the second position was occupied by charadriiformes (1 species, 3 specimens), while there
were no representatives of other taxons (Table 3.8). In the adjacent territories in March the dominant
group was also passeriformes (8 species, 206 specimens), while the subdominant - anseriformes (1
species, 22 specimens).

The situation altered in April. Within the 330 kV OTL and buffer zones first position was occupied
by charadriiformes (1 species, 67 specimens), and the second - by passeriformes (3 species, 33
specimens) (Table 3.9). In the adjacent territories the dominant group was passeriformes (11 species, 439
specimens), while the subdominant - anseriformes (2 species, 55 specimens).

If we consider the Spring 2016 situation in general, we can see that the dominating group within
the 330 kV OTL area was passeriformes (8 species, 194 specimens), while the subdominant group was
charadriiformes (2 species, 70 specimens). The situation looked similar in the adjacent territories: the
dominant group here was also passeriformes (13 species, 645 specimens), followed by anseriformes (2
species, 77 specimens), charadriiformes (5 species, 29 specimens) and gruiformes (1 species, 25
specimens), while the other taxa were insignificant (Table 3.10).

In each taxonomic group there were bird species which prevailed over the other in numbers. So,
among passeriformes European starling - Sturnus vulgaris — reached 41.1% of the number, rook - Corvus
frugilegus — 19.3%; in the other groups the dominant species were: among anseriformes: greater white-
fronted goose — Anser albifrons (64.9%), among charadriiformes: ruff — Philomachus pugnax (67.7%).
Table 3.8. Taxonomic characteristic of the migratory ornothological complex within the 330 kV OTL,
buffer zones and adjacent territories in March 2016

OTL and BZ Adjacent territories =
Range n n n n n n
species | specimens | species | specimens | species | specimens
Anseriformes : : 1 22 1 22
Falconiformes : : 2 2 2 2

27
Charadriiformes 1 3 2 8 2 ll
Columbiformes - - 1 3 1 3
Passeriformes 6 161 8 206 15 367
Total 7 164 14 241 21 405

Table 3.9. Taxonomic characteristic of

buffer zones and adjacent territories in April 2016

the migratory ornithological complex within the 330 kV OTL,

OTL and BZ Adjacent territories x
Range n n n n n n
species | specimens | species | specimens | species | specimens

Podicipediformes - - 1 5 1 5
Anseriformes - - 2 55 2 55
Falconiformes 1 1 2 3 3 4
Galliforms 1 9 : : 1 9
Gruiformes - - 1 25 1 25
Charadriiformes 1 67 3 21 4 88
Columbiformes - - 1 6 1 6
Passeriformes 3 33 11 439 13 472
Total 6 110 21 554 26 664

Table 3.10. Taxonomic characteristic of the migratory ornithological comple:

x within the 330 kV OTL,

buffer zones and adjacent territories in Spring 2016
OTL and BZ Adjacent territories
Range n n n n n n
species | specimens | species | specimens | species | specimens
Podicipediformes - 1 5 1 5
Anseriformes - - 2 71 2 77
Falconiformes 1 1 3 5 4 6
Galliforms 1 9 : : 1 9
Gruiformes - - 1 25 1 25
Charadriiformes 2 70 5 29 6 99
Columbiformes - - 1 9 1 9
Passeriformes 8 194 13 645 16 839
Total 12 274 26 795 32 1,069
Notes: OTL and BZ - the designed 330 kV overhead power transmission line and its buffer zones within
500 m;
18 Ie
16
3 4
g 2
3 10
a8 6
§ 6 4
5S ; |
2 1 1 1 1
oo _ i a ==. =z
Podicipediformes Falconiformes Gruiformes Columbiformes

Anseriformes

Galliforms

Charadriiformes

Passeriformes

Fig. 3.12. Species representation of the bird taxa registered in spring 2016 within the 330 kV OTL, buffer
zones and adjacent territories

28
GiAnseriformes — MGruiformes  WCharadriiformes

mlAnseriformmes DCharadriiformes “

@ Passeriformes @. Other (2 taxa) @ Passeriformes; Other (4taxa)
A. March B. April
2,7 7,2 93

2,3

Fig. 3.13. Taxonomic characteristic of the
ornithological complex within the 330 kV OTL,
buffer zones and adjacent territories in March (A),
April (B) and Spring (C) 2016
(number of birds in %)

@lAnseriformes @Charadriiformes HGruiformes
W Passeriformes Other (4 taxa)

C. Spring, 2016

When comparing the ornithological situation which developed within the area of 330 kV OTL, its
buffer zones and adjacent territories, we surely identified trends which are proving that birds are leading
toward certain habitats. Analyzing the materials represented as diagrams in Fig.3.13, we see that the
dominant in terms of the bird numbers during the entire spring were representatives of the range of
passeriformes, which depends primarily from the habitats existing in the territory.

Quantitative Characteristic.

Total number of the registered 32 species of birds equals to 1069 specimens, of which 71
specimens (or 6.6% of all registered birds) were observed directly within the 330 kV OTL, 203 specimens
(18.9%) were observed in the buffer zones within 500-meter range, and 795 specimens (74.5%) were
observed in the adjacent territories. Such distribution of birds by different territories is understandable due
to a small area of the power transmission line compared with the area of the adjacent plots, and larger
diversity of habitats located on the latter (Tables 3.11-3.12).

Most numerous within the area of 330 kV OTL and in the buffer zones were European starling
(Sturnus vulgaris), ruff (Philomachus pugnax) and Chaffinch (Fringilla coelebs), which were counted 183
specimens or 66.8%. Number of other bird species counted 91 specimens. Semi-aquatic birds counted 70
specimens, upland birds - 204 specimens.

Since near the research territory there are primarily farmed ecosystems and hedgerows and, in a
lesser degree, Molochnyi Estuary Wetland, we would expect the dominance of upland bird species in the
adjacent territories; the analysis of the obtained results shows exactly this trend. So, during the entire
period of spring observations we registered 659 specimens (or 82.9%) of the bird species which lead
toward upland habitats.

The dominant here were European starling (Sturnus vulgaris), rook (Corvus frugilegus) and white
wagtail (Motacilla alba). Number of the semi-aquatic species in the adjacent territories over the entire
period of observations was 136 specimens. Most numerous of them were greater white-fronted goose
(Anser albifrons), Mallard (Anas platyrhynchos) and Eurasian coot (Fulica atra).

29
More detailed characteristic of the species composition and distribution of birds during the spring
migration within the area of 330 kV OTL, in buffer zones and in adjacent territories is given in Tables
3.11-3.12 and in Annex | (Tables 1.3-1.4 and AutoCAD schematic map Fig. D 1.3 - D 1.4).

Table 3.11. Characteristic of the spring migration of birds within the area of 330 kV OTL, buffer zones
and adjacent territories in 2016

Total species 17 26 32 100

Absolute number

Censuses
N
NE
E

Direction SE 50 80 130 | 16.77
Ss 29 4 33 4.26
SW 20 78 98 | 12.65
W. : 9 9 1.16
NW. 30 : 30 3.88
0-10 152 206 358 | 46.19
10-25 14 - 14 1.81
25-50 1 352 353 | 45.55

Heights 50-100 - = S 5
100-150 - - - -
150-200 - - - -
> 200 22 28 50 6.45

Total number of birds which were registered at the spring passage is 1069 specimens. Major part of
these birds was in the state of migration (775 specimens) which is divided into the transit migration when
birds pass big distances without stopping within the project area, and the feeding migration when birds
pass small distances searching for the food. Analysis of such distribution shows the dominance of transit
migrants (454 specimens or 58.6% of the total number of migratory birds) over feeding migrants (321
specimens or 41.4%).

Table 3.12. General characteristic of the migratory ornithological complex within the area of 330 kV
OTL, buffer zones and adjacent territories in Spring 2016

. OTL and BZ AT
Item # Species 20.03 | 8.04 | 20.03 | 8.04 Total
1 __|Great crested grebe (Podiceps cristatus) 5 5
2__|Greater white-fronted goose (Anser albifrons) 22 28 50
3___[Mallard (Anas platyrhynchos) 27 27
4 _|Goshawk (Accipiter gentilis) 1 1
5___|Rough-legged buzzard (Buteo lagopus) 1 1 2
6 {Common buzzard (Buteo buteo) 1 1

30
: OTL and BZ AT
Item # Species 20.03 | 8.04 | 20.03 | 8.04 Total
7 |Common kestrel (Falco tinnunculus) 2 2
8 |Grey partridge (Perdix perdix) 9 9
9 _|Eurasian coot (Fulica atra) 25 25
10 _| Northern lapwing (Vanellus vanellus) 2 2
11 __|Pied avocet (Recurvirostra avosetta) 7 7
12 _| Ruff (Philomachus pugnax) 67 67
13__| Eurasian curlew (Numeniusarquata) 2 2
14 __|Yellow-legged gull (Larus cachinnans) 3 6 9
15__| Terns (Chlidonias spp.) 12 12
16__|Woodpigeon (Columba palumbus) 3 6 9
17__| Skylark (Alauda arvensis) 25 25
18 | White wagtail (Motacilla alba) 20 24 44
19 | European starling (Sturnus vulgaris) 70 8 266 344
20 _|European magpie (Pica pica) 1 1 2
21 __|Rook (Corvus frugilegus) 21 6 103 32 162
22 _|Hooked crow (Corvus cornix) 3 8 11
23__|Common raven (Corvus corax) 1 1
24 [Winter wren (7roglodytes troglodytes) 1 2 3
25 _|Black redstart (Phoenicurus ochruros) 3 3
26 __|Fieldfare (Turdus pilaris) 4 4
27 [Common blackbird (Turdus merula) 3 12 15
28 _|Eurasian tree sparrow (Passer montanus) 7 36 43
29 | Chaffinch (Fringilla coelebs) 46 12 58
30__ | European greenfinch (Chloris chloris) 4 4
31 __| European goldfinch (Carduelis carduelis) 20 20
32__ [Corn bunting (Emberiza calandra) 20 20
Passeriformes (Passer spp.) 30 50 80
Total species 7 6 14 21 32
birds 164 | 110 | 241 | 554 | 1,069

Notes: OTL and BZ - the designed 330 kV overhead power transmission line and its buffer zones
within 500 m; AT - adjacent territories.

Biotopic distribution of birds

Species diversity of birds and their number to a certain extent depend from the number of separated
biotopes (Figures 3.14 - 3.15). In the studied region we found the following landscape and biotopic units:
farmed ecosystems (agricultural lands), meadow and pseudosteppe vegetation areas (Mordvynivka
hollow), hedgerows and man-made forest plantations and man-made landscape (solid municipal waste
range and electric power substation). Each of the biotopes is the habitat for a certain group of birds (Table
3.13).

Table 3.13. Biotopic distribution of birds within the 330 kV OTL, buffer zones and adjacent territories in
Spring 2016

P Habitats of birds x
Gozap ELT farmed ecosys.| hollow | hedgerows | man-made | abs. | %

330 kV OTL 20 35 1 5 71 | 6.6
Buffer zones 55 48 78 22 203 |18.9
Adjacent territories 499 176 77 43 795 |74.5

abs. 574 259 166 70 1,069 | 100
Total

% 53.7 24.2 15.5 6.6 100

31
18,9

6,6

330 kV OTL@ Buffer zones DAdjacent territories

B farmed ecosys. @ hollow Dhedgerows |@man-made

Fig. 3.14. Expansion of birds within the functional zones Fig. 3.15. Biotopic distribution of birds
of the project territory, % within the project territory, %

Since the project territory is located primarily among farmed ecosystems, hedgerows and other
upland biotopes, it would be logical to expect the dominance of upland species; analysis of the field
results revealed exactly this regularity. We registered 22 species of the upland birds with the number of
863 specimens or 80.7%, the majority of which was observed in the buffer zones and adjacent territories.
Most often we observed European starling (Sturnus vulgaris), rook (Corvus frugilegus) and small
passeriformes (Passer spp.). In addition to it, 206 specimens of 10 semi-aquatic species were registered.
The dominant species were ruff (Philomachus pugnax), greater white-fronted goose (Anser albifrons),
mallard (Anas platyrhynchos) and Eurasian coot (Fulica atra), which made up 82.1% of all semi-aquatic
birds subjected to census.

The research revealed that most visited in the winter period were farmed ecosystems (574
specimens or 53.7%), Mordvynivka Hollow (259 specimens or 24.2%), and hedgerows and man-made
forests, which attracted 166 specimens or 15.5%. During the censuses we also studied man-made
landscape areas (solid municipal waste range on the lands of Nove Village Council and 330kV Melitopol
Electric Power Substation) where met 70 specimens (6.6%) (Table 3.13)

Directions of Spring 2016 migration.

Among the spring passage directions the dominant was north-eastern - 43.1% of all migrants
(Table 3.14, Figure 3.16). 334 specimens flew in this direction. These were mainly semi-aquatic birds
(gulls, ruff and greater white-fronted goose), and small passeriformes (corn bunting, wagtail, and
starling). Moreover, we observed migratory passages of the birds in the northern (140 specimens, 18.1%),
south-eastern (130 specimens, 16.8%), and south-western (98 specimens or 12.7%) directions. Bird
passages in other directions were insignificant (Table 3.14).

Table 3.14. Characteristic of the main directions of the spring migration within the area of 330 kV OTL
in 2016

P March April Spring, 2016
Compa Ratt abs. | % | abs. | %_ | abs. %
N 26 | 13.8 | 114 | 19.5 | 140 | 18.06
NE 33_ | 17.5 | 301 | 51.4 | 334 | 43.09
E 1 0.5 - : 1 0.13
SE 50_| 26.5 | 80 | 13.7 | 130 | 16.77
Ss 29 [15.3 | 4 | 0.7 | 33_| 4.26
sw 20 [10.6 | 78 | 13.2 | 98 | 12.65
W - - 9 | 15 9 1.16
NW 30 [15.8 | - - 30 | 3.88
Total 189 | 100 | 586 | 100 | 775 | 100

32
Such directions are typical for this area and season, and a certain percentage of the migrants flying
in the south-eastern and south-western directions can be explained by the feeding relocations of
passeriformes and charadriiformes.

Analyzing the migration directions in different months of the observations, we talk about the
typical passage picture in April (most birds headed to the north and north-east) and not very typical
picture in March (almost same percentage of the birds heading both to the northern and southern
directions, what can be explained by the dominance of feeding migrants in March which lean towards
flying to various directions with various levels of intensity) (Figure 3.16).

More detailed characteristic of the spring migration directions is provided in Table 3.14 and Figure
3.16.

s
A. All migrants, March B. All migrants, April
NL
nw 43-09 ne
Ww 3 s E Fig. 3.16. Characteristic of the bird passage directions in

1264 42675 A spring 2016 within the 330 kV OTL (number in %)

sw | SE

C. All migrants, Spring 2016

Upon comparing the bird passage directions during the feeding and transit migration we can
suggest about narrow orientation of the transit migrants (north east and north) and wide range of
expansion of the feeding migrants (with different levels of intensity in all directions). This fact can be
explained by daily activity of different groups of migrants. Hence, peculiarity of the transit passage of the
birds is the mass character of the process with involvement of quite large number of birds and species,
targeted active type of the passage (wingbeat and soaring) in a respective direction, big distance of a
single passage (up to 600 km), no delays and stops on the migration route.

Instead, the feeding migrants demonstrate some other type of behavior which is characterized by a
lasting stay of birds within the region, everyday feeding passages from the roost places to the feeding
locations, the entire range of migration directions conditioned only by searches for food, creation of
various in scale gatherings, short passage distances.

Exactly this picture was observed during observations in Spring 2016 within the 330 kV OTL (Fig.
3.16).

Characteristics of altitude intervals of the birds passage

33
Height passages of the birds in Spring 2016 broke down as follows. In March, the majority of the
birds (166 sp., 87.9% of the total number of migrants) which were recorded in the territory of the
designed 330 kV OTL, within buffer zones and adjacent territories were observed either near the ground
(152 sp.) or in the flight at the height of up to 25 m (14 sp.). Additionally, 22 specimens (11.6%) of the
birds were registered at heights over 200 m (Table 3.15, Figure 3.17).

Table 3.15. Characteristic of the main heights of the spring migration within the area of 330 kV OTL in
2016

Height March April Spring, 2016
ranges | abs. | % | abs. | % | abs. %

0-10 152 | 80.5 | 206 | 35.2 | 358 | 46.19
10-25 14 | 7.4 : : 14 1.81
25-50 1_| 0.5 | 352 | 60.1 | 353 | 45.55
50-100 - - - - - -

100-150 | - - - - - -

150-200 | - -
> 200 22 | 11.6| 28 | 47 | 50 | 6.45
Total 189 | 100 | 586 | 100 | 775 | 100

> 200 11,6 > 4,7
150-200 ¢ 1920
100-150 yw x
i " 0-130
& 50100 15 50100
= 2550
- 23:50 & 25-50 60,1
I 1025 TA Z 1025
0-10 80,5 0-10 35,2
oO 20 4 6 80 100 ff 2 0 6 80
Number of birds, % Number of birds, %
A. March, 2016 B. April, 2016

Fig. 3.17. Characteristic of the heights
of the birds passages during the spring migration
within the 330 kV OTL (number in %)

Height ranges, m

0 10 20 30 a 50
Number of birds, %

C. Spring, 2016

The trend went down in April. In the height range 0-10 m 206 specimens or 35.2% of the birds
were observed, while no birds were registered at the heights from 10 to 25 m, and 352 specimens
(60.1%) were observed in the height range 25-50 m. Another 28 specimens (4.7%) were registered at
heights over 200 m. There also are certain trend in the passage of feeding and transit migrants. While the
transit migrants chose heights in the range 0-10 m (small passeriformes), 25-50 m (gulls, cormorant,
rook) and over 300 m (greater white-fronted goose), the feeding migrants were mainly observed near the

34
ground or at heights 10-25 m. This data is expected, and the nature of distribution of birds by passage
heights is traditional for this region and season.

When comparing the passage heights of various groups of birds, we need to mention that transit
migrants were flying higher than the feeding ones. This is especially obvious in March, when large-sized
birds (swans, geese, cormorants, gulls etc.) are migrating over large distances. Due to this fact passage
heights are quite significant, and most birds choose ranges above 200 m. In April, when the species
composition of the migrants changes toward the dominance of passeriformes, passage heights go down
both for transit and for feeding migrants.

3.3.1. Distribution of birds counted during the spring 2016 migration by nature
conservation lists

In spring 2016 in the research territory there were registered 2 species of the birds referred to the
Red Book of Ukraine (Table 3.16 - 3.18): Pied avocet (Recurvirostra avosetta) and Eurasian curlew
(Numenius arquata). All they were observed in the adjacent territories. What is interesting is that the
number of rare species were different in different months: if there were 2 specimens of | species
registered in March, then in April there were 7 species of 1 species reported.

Number of the rare species is not large everywhere, they were mainly registered as single
specimens or as small flocks consisting of several specimens. Overall, the number of rare ornithological
fauna in spring 2016 didn’t exceed 0.8% of all birds encountered.

Table 3.16. Birds species from the Red Book of Ukraine upon results of March 2016 censuses

ue | OTL Buffer | Adjacent
Fa pectes 330 kV zones __| territories z
1_| Eurasian curlew (Numenius arquata) - - 2 2
Total number of birds from the Red Book of :
Ukraine S 2 2
Total birds within the site 20 98 241 359
% of the total number : : 0.8 0.6
Table 3.17. Birds species from the Red Book of Ukraine upon results of April 2016 censuses
we Species OTL Buffer Adjacent r
# P 330 kV zones territories
1_| Pied avocet (Recurvirostra avosetta) - - 7 7
Total number of birds from the Red Book of :
Ukraine = 7 7
Total birds within the site 51 105 554 710
% of the total number : : 13 1.0
Table 3.18. Birds species from the Red Book of Ukraine upon results of Spring 2016 censuses
we Species OTL Buffer Adjacent yr
# P 330 kV zones territories
1_| Pied avocet (Recurvirostra avosetta) - - 7 7
2_| Eurasian curlew (Numenius arquata) - - 2 2
Total number of birds from the Red Book of S
Ukraine = 9 9
Total birds within the site 71 203 795 1,069
% of the total number = : 11 0.8

In addition to identification of the ornithological fauna representatives during the spring migration,
as well as their number and distribution within the research territory, there appeared a necessity to rate
them by nature protection lists: Red Book of Ukraine, list of the International Union for Conservation of
Nature (IUCN), European Red List, Bonn and Bern Conventions, and the Washington Convention on
International Trade in Endangered Species of Wild Fauna and Flora (CITES) (table 3.19).

35
Table 3.19. Distribution of the ornithological fauna of the spring 2016 migration by nature conservation

lists
ES 2 i=) Zz Z| 2
a English name Scientific name g Zz A & 3 eB
& a a) eg a)
1 Great crested grebe Podiceps cristatus m, w,n 3

2 Greater white-fronted goose Anser albifrons m, Ww 3 1.2

3__| Mallard Anas platyrhynchos m, w,n 3 | 1.2

4 | Goshawk Accipiter gentilis m, Ww 2 [12] 2
5 Common buzzard Buteo buteo m, w,n 2 [12] 2
6__| Rough-legged buzzard Buteo lagopus m, Ww 2 [12] 2
7 Common kestrel Falco tinnunculus m, w,n 2 2 2
8 | Grey partridge Perdix perdix m,w,n | VU 3

9 | Eurasian coot Fulica atra m, w,n 3 2

10_| Northern lapwin; Vanellus vanellus m,w,n | VU 3 2

11_| Pied avocet Recurvirostra avosetta m,n RAR | LC | 2 2

12 | Ruff Philomachus pugnax m 3/12

13__| Eurasian curlew Numenius arquata m, Ww EN | NT |] 3 1.2

14 | Yellow-legged gull Larus cachinnans m, w,n

15_| Woodpigeon Columba palumbus m, w,n

16_| Skylark Alauda arvensis m, w,n 3

17_| White wagtail Motacilla alba m, w,n 2

18 | European starlin; Sturnus vulgaris m, w,n 2

19 | European magpie Pica pica m, w,n 2

20 | Rook Corvus frugilegus m, w,n 2

21 | Hooded crow Corvus cornix m, w,n 2

22 | Common raven Corvus corax m, w,n 3

23 | Winter wren Troglodytes troglodytes m, w, 2

24 | Black redstart Phoenicurus ochruros m,n 2 2

25 | Fieldfare Turdus pilaris m, Ww 3 2

26 | Common blackbird Turdus merula m, w,n 3 2

27 _| Eurasian tree sparrow Passer montanus m, w,n 3

28 | Chaffinch Fringilla coelebs m, w,n 3

29 | European greenfinch Chloris chloris m, w,n 2

30_| European goldfinch Carduelis carduelis m, w,n 2

31 | Corn bunting Emberiza calandra m, w,n 3

Notes: Status: m — species found during seasonal migrations; w - species found in the winter period; n - species foundin in the
nesting period.

RDBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare; PL - priceless.

IUCN - conservation status of the International Union for Conservation of Nature: EN — endangered; NT — near threatened; VU
— vulnerable; LC — least concern.

ERL - conservation status of the European Red List: VU — (Vulnerable) species which can be in a nearest future referred to
endangered category if the factors affecting their status will continue to act; EN — (Endangered) - species which are under danger of
vanishing; their conservation is hardly possible and reproduction is impossible with special actions and measures.

BONN - Bonn Convention: Annex I (1) includes species which are under the danger of vanishing; Annex II (2) includes
species which condition is unfavorable and which conservation and management requires international treaties, as well as species which
condition would significantly improve as a result of international cooperation that may be achieved based on international treaties. The
same species may be referred both to Annex | and Annex II

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and Natural Habitats, includes
Annex II (2) - list of fauna species subject to special protection; Annex III (3) - fauna species subject to conservation.

CITES - The Washington Convention on International Trade in Endangered Species of Wild Fauna and Flora: Annex I (1)
includes species “which are endangered and trade in which has or may have negative impact on their existence. Trade in specimens of
such species shall be subject to extremely strict regulation in order not to further endanger their survival, and shall be allowed only in
exclusive cases”; Annex II (2) includes: a) “all species that are not necessarily threatened with extinction, but may become so unless
trade in specimens of such species is subject to strict regulation in order to avoid utilization incompatible with the survival of the species
in the wild”; and b) “other species which must be subject to regulation in order that trade in specimens of certain species referred to in
sub-paragraph (a) of this paragraph may be brought under effective control”

As can be seen from Table 3.19, representatives of the spring ornithological complex in the area of
330 kV OTL, buffer zones and adjacent territories are put to 6 nature conservation lists. Most of them
were referred to the Bern Convention (29 species out of 31, or 93.6%) of which 14 species are subject to
the special protection and 15 are subject to protection. Interesting is the situation with inclusion to the

36

Bonn Convention: out of 13 species of the ornithological complex, which are included into this
Convention, 6 species refer to Annex II (existence condition is unfavorable) and 7 species are included
both to Annex II and Annex I (endangered species) (which is possible within the scope of this nature
conservation document). 2 species are a part of the Red Data Book of Ukraine (2009), of which 1 species
is rated as endangered and | species - rare. 2 other species fell within the IUCN Red List (LC - | species,
NT - | species). Moreover, 4 species belong to the Washington Convention on International Trade in
Endangered Species of Wild Fauna and Flora, and 2 species - to the European Red List.

As regarding the degree of inclusion of birds to the nature conservation lists, the following situation
manifests. Of 31 species, 2 species (6.5%) do not belong to any of the nature conservation documents:
yellow-legged gull (Larus cachinnans) and woodpigeon (Columba palumbus). The great majority of the
spring ornithological complex representatives belongs to List | or List 2 (14 and 8 species respectively),
and 5 species (16.1%) -to 3 documents. Moreover, there were species simultaneously falling within 4
nature conservation acts: pied avocet (Recurvirostra avosetta) and Eurasian curlew (Numenius arquata).

More detailed description of the distribution of the spring ornithological complex representatives
by nature conservation lists is given in Tables 3.20 - 3.21.

Table 3.20. Distribution of bird species encountered Table 3.21. Distribution of bird species
during the spring 2016 migration by categories of encountered during the spring 2016 migration by

nature conservation lists number of nature conservation lists

ERL | RDBU | IUCN | BONN | BERN | CITES Inclusion into 5 0
> > > > > = nature conservation lists| SPecies| _%
BIN] BIN) Bin] # IN] SIN] BIN t aa
3 3 3 3 3 3 1 14 45.2
8 8 8 8 8 8 2 3 25.7
VU |2| EN |1{|LC {1 1 -/| 2 |14) 1 3 5 16.1
RAR|1/| NT [1 2 6| 3 (15| 2 |4 4 2 6.5

land 2| 7 5 - -

2 2 2] > [13 29 4 6 - -
Total 31 100

3.3.2. Assessment of impacts conditioned by the 330 kV OTL construction and operation
during the spring migration

1. Construction-conditioned impacts

Ja — hazardous substances emissions. During the construction hazardous substances emissions
will not exceed allowable limits due to the absence of stationary pollution sources and short period of
construction works. No negative impact on migratory birds is observed.

Ib — hazing by visual effects and noise. Noise hazing factor is almost absent for migratory birds.
Visual effects and noise have no influence at all on the transit migrants which pass at large heights (over
200 m). Feeding migrants which relocate at small heights may enter specific areas with construction in
progress but scale of such event in physical figures is insignificant (hundreds meters), and action of these
man-induced factors is dropped out if there are large alternative areas. Moreover, hazing by visual effects
and noise during migration may have positive effect as the birds need to choose open spaces.

Ic — occupation of the territory by working sites and equipment. Physical dimensions of the 330
kV OTL construction sites are not large thus allowing the birds to freely pass by the work sites with the
equipment during the construction period. Moreover, insignificant density of the work sites and
equipment will not obstruct feeding passages of the birds because of a large overall length of 330 kV
OTL and significant distances between the power poles. As own observations conducted on the installed
overhead power lines showed birds quickly get used to their infrastructure, therefore their negative impact
on the migratory birds during the construction period is low.

Id — loss of the breeding places. No negative impact on transit migratory birds is observed, and it
is low for the feeding migrants. As regards the species which after the end of migration remain for nesting
within the 330 kV OTL, the loss of the breeding places is not significant for them. Low density of the
birds nesting, insignificant species composition enable to freely choose nesting places. Insignificant loss
of the nesting places due to construction of the overhead power line will have not a continuous but a
mosaic nature thus leaving a larger part of the area free for selecting the nesting places. Moreover, most

37
species registered at nesting are common and widely spread in the region, with large numbers. Negative
impact of this factor is estimated as low.

Je — loss of individual specimens of the protected species. In spring 2016 in the research territory
there were registered 2 species of the birds referred to the Red Book of Ukraine (Table 3.16 - 3.18): Pied
avocet (Recurvirostra avosetta) and Eurasian curlew (Numenius arquata). All they were observed in the
adjacent territories. Probability of the loss of individual specimens during migration exists only for
periods with adverse weather and climate characteristics (fog, strong wind), but in the light of extremely
low number of rare birds in general, and especially of those which may use sections of 330 kV OTL, and
short duration of adverse weather periods, we find this factor to have low impact.

2. Equipment-conditioned impacts

2a — lasting occupation of the territory and alteration of the environment characteristics. Since
the project area is represented primarily by man-made types of biotopes (arable lands, hedgerows),
creation of insignificant by area infrastructure will not become dangerous for gatherings of the transit and
feeding passages of the birds, as the larger part of the territory will remain unchanged.

Analysis of the field studies points at the absence of migratory gatherings of the birds within 330
kV OTL. Our observations of seasonal migrations in the area of already existing OTLs show quite high
maneuvering skills of the larger part of the birds which freely pass the overhead lines by. Increased risk of
birds collision with 330 kV OTL poles and wires exists only during short periods with bad weather
conditions (fog and strong wind).

Negative impact on migratory birds is average.

2b — hazing by vertical mast structures. For the migratory birds vertical structures are a signal for a
short-time change of the route, and the large area of territories adjacent to 330 kV OTL will allow to
make it without any obstacles. Moreover, insignificant density of equipment placement will not obstruct
feeding passages of the birds because of significant distances between the power poles. Powerful power
transmission lines pass near the project territory. Special observations revealed no negative effect on the
migratory birds both from the side of vertical structures (towers/poles) and horizontal structures
(electrical wires). Negative impact on migratory birds is estimated as low.

2c — barrier impact and obstacles for passage.

According to spring 2016 observations results, 48% of birds migrating within 330 kV OTL area
and in the buffer zone (500 m) use height ranges from 0 to 25 m, which is a safe height. Approximately
other 7% are flying at heights over 200 m (transit migrants). Therefore, a group of birds which received
no negative effect at all makes up 55%. For other bird species in the project territory there are no factors
which would condition birds passages along fixed routes, so they use alternative spaces to freely pass by
the obstacles and avoid the barrier impact.

Based on the summarized analysis of potential threats, we need to state that the barrier impact for
migratory birds is low.

3. Impacts conditioned by the operation of the overhead power transmission line.

3a — additional development of the territories. Negative impact is low for migratory birds.

3b — annoyance due to night illumination. A percentage of birds migrating within the 330 kV
OTL in the night is insignificant. And small by the number and species diversity transit migrants will not
sense night illumination within the sites thanking to illumination of the adjacent settlements. Parallel
studies of the activity of bats in the dark time in the project territory made it possible to observe the night
ornithological situation. As a result of the performed work we found no cases of creation of dangerous
situation due to night migrations of birds.

Negative impact of this factor is estimated as very low.

3c — collisions with the 330 kV OTL infrastructure elements. Estimating the data from
observations of the migration in the spring 2016, in particular such important aspects as total number of
birds, dynamics of the passage intensity, characteristic of the migration height and directions, daily
activity, we may tell that negative impact on the migrants was low. We recorded no cases of collisions on
the existing power networks. Potential threat for birds is present in the periods of bad weather and climate
conditions (fog, strong wind). For minimizing this effect it is necessary to make a provision in the design
of the power transmission line poles for ornitho-protective gear to disable bird deaths from electrical

38
shock, as well as for visual hazing devices at certain sections of 330 kV OTL (southern outskirts of
Sadove Village).

3.4. Assessment of the ornithological situation in the nesting period 2016

In the nesting period birds were studied during several expeditionary visits which covered the
territory of the designed 330 kV OTL, 500-meter buffer zones, with compulsory study of the adjacent
territories. Please note that phenological terms of the nesting period for different species are very time-
stretched, so first observations of the nesting behavior started during the study of the migratory state of
the birds in April, when nesting behavior is typical for majority of species (herons, cormorants, gulls,
larks, starlings etc.). In May, the observations produced unconditional proof of the nesting of various
species in the research territory since almost all birds were sitting in their nests. Therefore, collection of
the information about ornithological situation in the nesting period was performed 23 to 25 April and 10
to 15 May.

Assessment of the nesting situation in the territory of 330 kV OTL
Out of 19 bird species for which nesting in the research area is proved only | (or 5.3%) species was
encountered directly within the area of 330 kV OTL, and 3 species — in the buffer zones (Table 3.22).

Table 3.22. Distribution of nests within the 330 kV OTL, buffer zones and adjacent territories in the
nesting period 2016

: Number*
tent Spe OTL [BZ | AT | Total
1 __| Common kestrel (Falco tinnunculus) 3 3
2 [Common quail (Coturnix coturnix) 1 I
3___ | Woodpigeon (Columba palumbus) 3 3
4 Turtle dove (Streptopelia turtur) 1 1
3___| Long-eared owl (Asio otus) 1 I
6 Little owl (Athene noctua) 1 1
7 Tawny pipit (Anthus campestris) 1 1
8 | Red-backed shrike (Lanius collurio) 2 2
9 | Lesser grey shrike (Lanius minor) 2/3 5
10 _ | European magpie (Pica pica) rf 2
T1___| Hooked crow (Corvus cornix) I 1P3 5
12 _| Barred warbler (Sylvia nisoria) 1 I
13 __| Garden warbler (Sylvia borin) 3 3
14 _[ Common whitethroat (Sylvia communis) 1 I
15___| Thrush nightingale (Luscinia luscinia) 1 I
16 | Chaffinch (Fringilla coelebs) 2 2
17 _| European greenfinch (Chloris chloris) i 1
18 | European goldfinch (Carduelis carduelis) i 1
19 | Yellowhammer (Emberiza citrinella) 2 2
species 1 | 3 [19 19
es nests 1 [4 [32 37

Notes: * — number includes all registered nesting couples; OTL— 330 kV OTL territory; BZ —
buffer zones; AT — adjacent territories.

Under the proven nesting we mean availability of nests, nestlers, nesting behavior (mating call,
drawing away from the nest, display, aggressive behavior etc.) or cases when destroyed nests, died
nestlers, eggs were found. Total number of nests in the territory reaches as many as 37. Considering
extremely covert behavior of certain bird species (lark, partridge, quail, owls, warblers etc.), we estimate
that the undercount is around 20% what allows us to claim about the presence in the project area of
approximately 50 nests belonging to at least 20-25 bird species (Table 3.23 and Figure 3.18, as well as
Annex 1, AutoCAD diagram map, Figure 1.5).

The dominant species were lesser grey shrike (Lanius minor) — 5 nests and hooked crow (Corvus
cornix) — also 5 nests. No colonial settlements of birds were found within the project territories, although
in the man-made forest plantation located in the adjacent territories near Mordvynivka Village we
observed 9 nests of 8 species which were situated close to each other.

39
Table 3.23. Results of the censuses of birds nesting in the area of 330 kV OTL, conducted on 23-25 April
and 10-15 May 2016 (numbering IAW the diagram map, Figure D 1.5)

Item # Species Nests
1 Little owl (Athene noctua) I
Hooked crow (Corvus cornix) 1
Yellowhammer (Emberiza citrinella) 1*
Barred warbler (Sylvia nisoria) 1
Garden warbler (Sylvia borin) 2*
2 Common whitethroat (Sylvia communis) 1
Long-eared owl (Asio otus) 1*
European greenfinch (Chloris chloris) 1*
Red-backed shrike (Lanius collurio) 1
Chaffinch (Fringilla coelebs) 1
3 Turtle dove (Streptopelia turtur) 1
4 Woodpigeon (Columba palumbus) 1
5 Common kestrel (Falco tinnunculus) 1
6 Thrush nightingale (Luscinia luscinia) 1*
7 Hooked crow (Corvus cornix) 1
8 Lesser grey shrike (Lanius minor) 1
9 Common quail (Coturnix coturnix) 1*
10 Tawny pipit (Anthus campestris) 1
Chaffinch (Fringilla coelebs) 1
11 Red-backed shrike (Lanius collurio) 1
European goldfinch (Carduelis carduelis) 1*
Woodpigeon (Columba palumbus) 1
D Garden warbler (Sylvia borin) 1
Common kestrel (Falco tinnunculus) 1
Yellowhammer (Emberiza citrinella) 1
13 European magpie (Pica pica) 1
14 Woodpigeon (Columba palumbus) 1
15 Hooked crow (Corvus cornix) 1
16 Common kestrel (Falco tinnunculus) 1
17 Hooked crow (Corvus cornix) 1
18 Lesser grey shrike (Lanius minor) 1
19 Lesser grey shrike (Lanius minor) 1
20 Hooked crow (Corvus cornix) 1
21 Lesser grey shrike (Lanius minor) 1
22 European magpie (Pica pica) 1
23 Lesser grey shrike (Lanius minor) 1
Total (species/nests) 19/37

Note: * - nesting behavior

As regards representatives of the Corvidae family which nest in the project territory, we found
nests of hooked crow (Corvus cornix) (5 nests) and European magpie (Pica pica) (2 nests). They all were
located individually except for one nest near which we also registered a little owl (Athene noctua) nest.
The birds built their nests in hedgerows on trees of black locust (Robinia pseudoacacia L.).

Number of other bird species is extremely low and finds itself within the range from individual
nests of a particular species (kestrel, yellowhammer, shrikes, chaffinch etc.) to several couples (garden
warbler).

Overall composition of the ornithological complex of 330 kV OTL includes 19 species of 5 taxa, of
which 13 species (68.4%) belong to the passeriformes range, with the number of 54 specimens or 73.0%
(Table 3.24).

40
fe Legend
| —— PTLine(330kvoTL)

))| ——— 500-m Buffer Zone

Fig. 3.18. Distribution of bird nests within the territory of 330 kV OTL
in the nesting period 2016 (legend can be found in Table 3.23)

41
Table 3.24. Taxonomic characteristic of the nesting ornithological complex within the 330 kV OTL,
buffer zones and adjacent territories in 2016

OTL Buffer Adjacent territories yr
Range 330 kV zones
species | specimens | species | specimens | species | specimens | species | specimens
Falconiformes - : : : 1 6 i 6
Galliforms - - - - 1 2 1 2
(galliformes)
Columbiformes - : : : 2 8 2 8
Owls (strigiformes) - - - = 2 4 2 4
Passeriformes. 1 2 3 8 44 13 54
Total 1 2 3 8 19 64 19 74
70 2 After comparing the species
== Number of birds, 8 diversity and number of birds in
60 6 particular areas we have to state that
#50 u the designed 330 kV OTL, in
o ” ope wae
= be addition to the lowest indicators of
‘5 #0 Fa the species diversity (1 species), has
3 30 ne the lowest indicators of the number
E 85 of birds (2 specimens, 2.7%) as well.
22 6§& In its turn, obvious situation was
= 47 created in the adjacent territories: we
0 2 f 2 observed there both the biggest
0 0 species diversity and the highest

330 kV OTL Buffer zones Adjacent territories number of birds. Characteristic of the

Fig. 3.19. Diversity and number of birds within the 330 kV OTL, diversity and number of birds is

buffer zones and adjacent territories in the nesting period shown in Figure 3.19. Nesting
complex of the birds within the

project territory is represented
primarily by man-induced complex birds.

Man-induced complexes, which are the bird nesting places, in their turn, are represented by two
(2) types: village settlements and agricultural lands with hedgerows.

Village settlements. Nesting ornithological complex of the village settlements partially located
within the project buffer zones is typical for coastal villages of the region, with the same species
composition of birds. These are usually such species as European starling (Sturnus vulgaris), sparrows
(house — Passer domesticus and Eurasian tree sparrow— Passer montanus), barn swallow (Hirundo
rustica), crested lark (Galerida cristata), white wagtail (Motacilla alba), European greenfinch (Chloris
chloris), hoopoe (Upupa epops). Among them there are no species referred to the national or
international conservation lists.

Agricultural lands with hedgerows. In the man-made complex of agricultural lands within the
adjacent project territories prevail open spaces (agricultural lands) and hedgerows with various condition
of trees and shrubs (intensity and age). We registered here individual nesting couples of common quail
(Coturnix coturnix) and tawny pipit (Anthus campestris). Trees and shrubs complex of the birds within
the buffer zones is insignificant in terms of the species composition and number. We observed here during
the nesting: common kestrel (Falco tinnunculus), woodpigeon (Columba palumbus), turtle dove
(Streptopelia turtur), long-eared owl (Asio otus), little owl (Athene noctua), lesser grey shrike (Lanius
minor) red-backed shrike (Lanius collurio), European magpie (Pica pica), hooked crow (Corvus cornix),
garden warbler (Sylvia borin), common whitethroat (Sylvia communis) rand barred warbler (Sylvia
nisoria), thrush nightingale (Luscinia luscinia), chaffinch (Fringilla coelebs), European greenfinch
(Chloris chloris), European goldfinch (Carduelis carduelis) and yellowhammer (Emberiza citrinella).
Strong multirow hedgerows with shrubs are the places where primarily passeriformes nest. Other
hedgerows without shrubs but with tall trees host mainly small carnivorous birds and Corvidae, while the
number of passeriformes goes down significantly. We didn’t observed any birds listed in the national or
international red lists in the ornithological complex of this type of habitats. Generally, out of 37 nests of
19 species in the buffer zones we counted 4 nests of 3 species, while in the adjacent territories —32 nests
of 19 species (Table 3.22, Figure 3.18).

42

3.4.1. Distribution of birds counted in the nesting period of 2016, by the international and
national nature conservation lists

In 2016 in the nesting period no birds listed in the Red Book of Ukraine were registered in the
research territory (Table 3.25).

Distribution of birds counted in the nesting period of 2016, by the international nature
conservation lists and conventions

In addition to identification of the ornithological fauna representatives during the nesting period, as
well as their number and distribution within the research territory, there appeared a necessity to rate them
by nature protection lists: Red Book of Ukraine, list of the International Union for Conservation of Nature
(IUCN), European Red List, Bonn and Bern Conventions, and the Washington Convention on
International Trade in Endangered Species of Wild Fauna and Flora (CITES) (table 3.25).

Table 3.25. Distribution of birds counted in the nesting period of 2016, by the nature conservation lists

g P| Zz Z| &
Item # English name Scientific name 3 z Blo g 3 |
& || 2) 2/8) | 5
1 Common kestrel Falco tinnunculus m, win 2 2 2
2 Common quail Coturnix coturnix m, win 3 2
3 Woodpigeon Columba palumbus | m, w,n
4 Turtle dove Streptopelia turtur m,n 3
5 Long-eared owl Asio otus m, win 2 2
6 Little owl Athene noctua m, win 2 2
7 Tawny pipit Anthus campestris m,n 2
8 Red-backed shrike Lanius collurio mn 2
9 Lesser grey shrike Lanius minor mn 2
10 European magpie Pica pica m, win 2
ll Hooded crow Corvus cornix m, win 2
12 Barred warbler Sylvia nisoria mn 2
13 Garden warbler Sylvia borin mn 2
14 Common whitethroat | Sylvia communis mn 2
15 Thrush nightingale Luscinia luscinia m 2 | 2
16 Chaffinch Fringilla coelebs m, win 3
17 European greenfinch | Chloris chloris m, win 2
18 European goldfinch Carduelis carduelis | m,w,n 2
19 Yellowhammer Emberiza citrinella | m,w,n 2

Notes: Status: m — species found during seasonal migrations; w - species found in the winter period; n -
species found in the nesting period.

RDBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare; PL -
priceless.

IUCN - conservation status of the International Union for Conservation of Nature: EN — endangered; NT
near threatened; VU — vulnerable; LC — least concern.

ERL - conservation status of the European Red List: WU — (Vulnerable) species which can be in a nearest
future referred to endangered category if the factors affecting their status will continue to act; EN — (Endangered) -
species which are under danger of vanishing; their conservation is hardly possible and reproduction is impossible
with special actions and measures.

BONN - Bonn Convention: Annex I (1) includes species which are under the danger of vanishing; Annex II
(2) includes species which condition is unfavorable and which conservation and management requires international
treaties, as well as species which condition would significantly improve as a result of international cooperation that
may be achieved based on international treaties. The same species may be referred both to Annex 1 and Annex II.

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and Natural
Habitats, includes Annex II (2) - list of fauna species subject to special protection; Annex III (3) - fauna species
subject to conservation.

43
CITES - The Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora: Annex I (1) includes species “which are endangered and trade in which has or may have negative impact on
their existence. Trade in specimens of such species shall be subject to extremely strict regulation in order not to
further endanger their survival, and shall be allowed only in exclusive cases”; Annex II (2) includes: a) “all species
that are not necessarily threatened with extinction, but may become so unless trade in specimens of such species is
subject to strict regulation in order to avoid utilization incompatible with the survival of the species in the wild”; and
b) “other species which must be subject to regulation in order that trade in specimens of certain species referred to in
sub-paragraph (a) of this paragraph may be brought under effective control”.

As can be seen from Table 3.25, representatives of the nesting period complex in the area of 330
kV OTL, buffer zones and adjacent territories are put to 3 of 6 nature conservation lists. Most of them
were referred to the Bern Convention (18 species out of 19, or 94.7%) of which 15 species — subject to
the special protection and 3 are subject to protection. 3 species of the ornithological comples are listed in
the Bonn Convention - Annex II (which condition is unfavorable). Moreover, 3 species belong to the
Washington Convention on International Trade in Endangered Species of Wild Fauna and Flora (Annex
I).

No species listed in the Red Book of Ukraine, European Red List and IUCN List were registered.

As regarding the degree of inclusion of birds to the nature conservation lists, the following situation
manifests. Of 19 species, 1 species (5.3%) does not belong to any of the nature conservation documents
(yellow-legged gull — Larus cachinnans). The great majority of the nesting period ornithological complex
representatives belongs to List 1 or List 2 (13 and 4 species respectively), 1 species (5.3%) - to 3
documents, and no species which belong to 4, 5 and 6 documents.

3.4.2. Assessment of impacts conditioned by the 330 kV OTL construction and operation on
the nesting ornithological complexes

1. Construction-conditioned impacts

During the construction of wind turbines negative impacts can be conditioned by the following
factors:

Ja — hazardous substances emissions. During the construction hazardous substances emissions
will not exceed allowable limits due to insignificant number of machinery and equipment, and absence of
stationary pollution sources. No negative impact on the nesting birds is observed.

Ib — hazing by visual effects and noise. Presence of machinery and people on the site, as well as
noise they generate, may have insignificant negative effect on the birds if such activity is carried out
within the nesting areas or near them. This is primarily applicable to larks and hedgerow birds (European
magpie - Pica pica, common kestrel — Falco tinnunculus). This factor action decreases due availability of
alternative nesting places not only in the project territory but also outside it (even more suitable), what
allows the birds to choose safe nesting stations. Therefore, negative effect of this factor can be estimated
as very low.

Ic — occupation of the territory by working sites and equipment. During construction fo 330 kV
OTL the infrastructure has local nature by the scale and is characterized by short period of technological
works. Despite of a significant number of power poles, their density, location of the work sites and
equipment - are characterized by low indicators, so they do not obstruct the feeding migrations of the
birds and placement of nests. This negative impact on birds during the construction period is estimated as
low, and it is absent during the Wind Park operation.

Id — loss of the breeding places. As regards the birds which nest within the 330 kV OTL, the loss
of the breeding places is not significant for them. Insignificant species composition and their low number
enable to freely choose nesting places. Expected area to be occupied by the equipment will be small in
term of the size. Insignificant loss of the nesting places will have not a continuous but a mosaic nature
thus leaving a larger part of the project territory free for choosing the nesting places. Moreover, most
species registered at nesting are common and widely spread in the region.

Let us stop for a moment on some aspects of the biology of certain species which may be positively
affected by the 330 kV OTL construction and operation. The point is about bird species which may use
330 kV OTL poles for nesting. These are primarily representatives of the Corvidae family (common
raven - Corvus corax, hooded crow - Corvus cornix, jackdaw - Corvus monedula) and certain falcons
(saker falcon - Falco cherrug). In the niches of the poles we registered nesting of such species as Eurasian
tree sparrow (Passer montanus) and common kestrel (Falco tinnunculus).

44
Negative impact of this factor is estimated as low and as such that may have positive effect.

Le — loss of individual specimens of the protected species.

During the nesting period of 2016 we registered within the project territory no nesting of the bird
species included to the nature conservation lists.

The negative impact is evaluated as low.

2. Equipment-conditioned impacts

2a — lasting occupation of the territory and alteration of the environment characteristics. Since
the project area is represented exclusively by man-made types of biotopes (arable lands, hedgerows),
creation of the 330 kV OTL infrastructure will not become dangerous for nesting and feeding passages of
the birds. Machinery and personnel which will operate at the construction during a certain period of time
will create insignificant man-induced load on the birds and their nesting places. No significant changes in
the dominant nesting biotopes (hedgerows) are forecasted.

The impact is evaluated as insignificant.

2b — hazing by vertical mast structures. For the nesting birds vertical structures are a signal to
choose other place for nesting, and large area of alternative plots allows to make it freely. Moreover, there
is a high-voltage power transmission line nearby. Special observations revealed no negative effect on the
birds both from the side of vertical structures (towers/poles) and horizontal structures (electrical wires).
Negative impact on the birds during the nesting period is low.

2c — barrier impact and obstacles for passage. During the nesting period when there is no task to
travel large distances and the birds switch to enhanced precautiousness, passage heights go down and are
characterized by the range 0-15 m. Species composition of the birds which replicate during the nesting
period within the project territory or visit it for feeding is lower than during the migrations. The design
distance between the power poles is sufficient not to create linear barriers. Local birds quickly get used to
the existing structures, therefore negative impact on the birds is low, and is absent for most nesting bird
species.

3.330 kV OTL operation conditioned impacts

3a — additional development of the territories. Since there will be no significant alterations to the
dominating landscapes during the construction, nesting capacity of the biotopes will remain unchanged.
Increase or decrease in the number of birds during the nesting period to a great extent depends on the
population waves and man-induced factor from the side of permanent agricultural works during the year,
which are several times higher than the degree of the wind park impact.

3b — annoyance due to night illumination. Majority of the birds stop their activity for the night
hours during the nesting period. Observations of the bird nests near the illuminated buildings revealed no
negative effect of the light on success of replication. There is no negative effect from the annoyance of
birds due to the night illumination.

3c — collisions with the 330 kV OTL infrastructure elements. Upon evaluating the data of
observations over the birds behavior near the high-voltage power transmission line, we can confirm their
free passage through this uninterrupted linear barrier. Special studies also show that infrastructural
elements of 330 kV OTL are not considered as obstacles for the majority of the birds. The negative
impact is low.

3.3.2. Monitoring of the autumn 2016 migration.

Characteristic of the ornithological complex of birds within the 330 kV OTL, buffer zones
and adjacent territories during the summer migration in 2016

Main methods to collect the data were vehicle-aided censuses and censuses conducted from the
observation posts; these censuses were conducted on 7 August 2016. Cartographic materials are presented
in AutoCAD application (Annex 1, Fig. D 1.6, Tables 1.6 - 1.6.1). Due to quite intense heat in summer
2016, censuses were conducted only in the morning (before noon) and evening hours of the day, when the
birds were most active. During the observation period we researched the larger part of the 330 kV OTL
project territory, buffer zones and adjacent territories.

Upmost attention we paid to location of the mass waterfowl species and carnivorous birds,
presence/absence of those listed in the Red Book of Ukraine, and we also determined the inclusion of the
registered birds to the other nature conservation documents.

45
It’s worth mentioning that construction and operation of 330 kV OTL will pose almost no threat for
the overwhelming majority of the birds during the post-nesting period, especially for those belonging to
the habitants of open spaces, trees and shrubs and synanthropic group. There are many other operating
power transmission lines in the area of installation of the design one, and the birds get used to them quite
quickly and freely pass them by.

Taxonomic characteristic of the ornithological complex of birds within the 330 kV OTL,
buffer zones and adjacent territories in summer 2016

All birds registered during creation of post-nesting and pre-migratory gatherings belong to 7
taxonomic ranges - podicipediformes, ciconiiformes, falconiformes, charadriiformes, columbiformes,
upupiformes and passeriformes (Tables 3.26 - 3.27, Fig.3.20).

Table 3.26. Taxonomic characteristic of the ornithological complex within the 330 kV OTL, buffer zones
and adjacent territories in summer 2016

Range OTL and BZ Adjacent territories _ x _
n species | n specimens | n species | n specimens | n species | n specimens

Podicipediformes - : 1 17 1 17
Ciconiiformes - 2 3 2 3
Falconiformes 1 5 4 12 4 17
Charadriiformes - : 3 6 3 6
Columbiformes 1 50 2 5 3 55
Upupiformes 1 2 : : 1 2
Passeriformes 14 334 6 152 17 486
Total 17 391 18 195 31 586

18 12

16 +

e

Number of species
S

8

6} 4

44 2 3 3

o-_ =_ i lat
Podicipediformes Falconiformes Columbiformes Passeriformes

Ciconiiformes Charadriiformes Upipiformes
Fig. 3.20. Species representation of the bird taxa registered in summer 2016 within the 330 kV OTL,
buffer zones and adjacent territories

Absolute dominants were representatives of passeriformes — 17 species. High species diversity
cause also high number of birds belonging to a particular group: first position belongs to passeriformes
(486 specimens), then follow columbiformes (55 specimens), and then - podicipediformes and
falconiformes (17 speciments of each group) - Table 3.26.

More detailed analysis of the territorial birds distribution showed the following trend in the
dominance of particular taxa. It should be emphasized in the very beginning that there were only 2
specimens of | falconiformes species observed directly within the designed 330 kV OTL. Within 500-
meter buffer zones largest species diversity in the summer belonged to passeriformes, which were also
dominating that time in terms of the number (14 species, 334 specimens or 85.4%), then followed
columbiformes (1 species, 50 specimens); other taxa were small both in species and in number (Table
3.26, Figure 3.21A).

The situation was slightly different in the adjacent territories. In summer 2016 the dominant group
in terms of number and taxa here was also passeriformes (6 species, 152 specimens), while the
subdominating were podicipediformes (1 species, 17 specimens) and falconiformes (4 species, 12
specimens) (Table 3.26, Figure 3.21B).

Such pattern structure is explained by the presence of relevant biotopes which are chosen by a
certain group of birds. It is difficult to expect a large number of representatives of podicipediformes,

46
ciconiiformes or charadriiformes within 330 kV OTL and its buffer zones due to complete agricultural
development of the territory.

In each taxonomic group there were bird species which prevailed over the other in numbers. So,
among passeriformes - small passeriformes — Passer spp. reached 35.4% of the number, barn swallow —
Hirundo rustica — 31.9%, and rook (Corvus frugilegus) — 11.3%, in other groups the dominant were:
among columbiformes - rock pigeon — Columba livia varia domestica (90.9%), among falconiformes -
common kestrel (Falco tinnunculus (76.5%), and among podicipediformes - great crested grebe —
Podiceps cristatus — compiled 100% of the number (17 specimens).

@ Podicipediformes @ Falconiformes
|Columbiformes @ Passeriformes @ Other (2 taxa) Passeriformes D Other (3 taxa)
A. Summer 2016, OTL and BZ B. Summer 2016, adjacent territories

Fig. 3.21. Comparative taxonomic characteristic of the ornithological complex within the 330 kV OTL,
buffer zones and adjacent territories in summer 2016 (number of birds in %)

Quantitative Characteristic.

Total number of the registered 31 species of birds equals to 586 specimens, of which 2 specimens
only (or 0.3% of all registered birds) were observed in directly within 330 kV OTL, 389 specimens
(66.4%) were observed in 500-meter buffer zones, and 195 specimens (33.3%) - in the adjacent
territories. Such distribution of birds by different territories is understandable due to a small area of 330
kV OTL compared with the area of the adjacent plots, and larger diversity of habitats located on the latter
(Table 3.27).

Most numerous in the buffer zones were barn swallow (Hirundo rustica), small passeriformes
(Passer spp.) and rock pigeon (Columba livia varia domestica), which were found 327 specimens or
84.1%. Number of other bird species was 62 specimens. No semi-aquatic birds were registered here, all
398 specimens were land birds.

Since near the research territory there are primarily farmed ecosystems and hedgerows and, in a
lesser degree, Molochnyi Estuary Wetland, we would expect the dominance of upland bird species in the
adjacent territories; the analysis of the obtained results shows exactly this trend. So, during the
observations we registered 148 specimens (or 75.9%) of the bird species which lead toward upland
habitats.

The dominant here were rook (Corvus frugilegus), small passeriformes (Passer spp.) and lesser
grey shrike (Lanius minor). Number of the semi-aquatic species in the adjacent territories was 47
specimens. Most numerous of them were sand martin (Riparia riparia) and great crested grebe (Podiceps
cristatus).

More detailed characteristic of the species composition and distribution of birds during post-nesting
and pre-migratory gatherings within the designed 330 kV OTL, in buffer zones and in adjacent territories
is given in Table 3.27 and in Annex | (Tables 1.6-1.6.1 and AutoCAD schematic map Fig. D 1.6).

It should be noted that only 14.3% of the registered birds (84 specimens) made feeding migratory
passages within the 330 kV OTL, buffer zones and adjacent territories, searching for the food.

47
Table 3.27. General characteristic of the ornithological complex within the designed 330 kV OTL, buffer
zones and adjacent territories in summer 2016

Item # Species OTL| BZ| AT | Total
1__|Great crested grebe (Podiceps cristatus) 17 17
2__|Little egret (Egretta garzetta) 1 1
3__|Grey heron (Ardea cinerea) 2 2
4 [Western marsh-harrier (Circus aeruginosus) 1 1
5___| Long-legged buzzard (Buteo rufinus) 2 2
6 _|Common buzzard (Buteo buteo) 1 1
7__|Common kestrel (Falco tinnunculus) 2 3 | 8 13
8 | Mediterranean gull (Larus melanocephalus) 3 3
9 _|Black-headed gulls (Larus ridibundus) 1 1
10 _| Yellow-legged gull (Larus cachinnans) 2 2
11 _| Woodpigeon (Columba palumbus) 1 1
12 _| Rock pigeon (Columba livia var. domestica) 50 50
13__| Turtle dove (Streptopelia turtur) 4 4
14 __|Hoopoe (Upupa epops) 2 2
15__| Barn swallow (Hirundo rustica) 155 155
16 _|Sand martin (Riparia riparia) 20 | 20
17__|Skylark (Alauda arvensis) 2 2
18__ | White wagtail (Motacilla alba) 5 5
19 |Red-backed shrike (Lanius collurio) 214 6
20 |Lesser grey shrike (Lanius minor) 7 {21 28
21 | Golden oriole (Oriolus oriolus) 1 1
22 _|Rook (Corvus frugilegus) 55 55
23 _| Hooded crow (Corvus cornix) 1 1
24 |Common raven (Corvus corax) 1 1
25 _|Northern wheatear (Oenanthe oenanthe) 1 1
26 | Thrush nightingale (Luscinia luscinia) 1] 1 2
27 __| House sparrow (Passer domesticus) 10 10
28 |Eurasian tree sparrow (Passer montanus) 20 20
29 _|European greenfinch (Chloris chloris) 1 1
30 _|Corn bunting (Emberiza calandra) 1 1
31 _| Yellowhammer (Emberiza citrinella) 5 5

Passeriformes (Passer spp.) 122| 50 | 172
[species 1 [17/18| 31
aaa birds 2 [389/195| 586

Notes: OTL - the designed 330 kV overhead power transmission line; BZ - its 500-meter buffer zones;
AT - adjacent territories.
Biotopic distribution of birds

Species diversity of birds and their number to a certain extent depend from the number of separated
biotopes (Figures 3.22 - 3.23). In the studied region we found the following landscape and biotopic
units: farmed ecosystems (agricultural lands), meadow and pseudosteppe vegetation areas (Mordvynivka
hollow), hedgerows and man-made forest plantations and man-made landscape (solid municipal waste
range and electric power substation). Each of the biotopes is the habitat for a certain group of birds (Table
3.28).

Table 3.28. Biotopic distribution of birds within the 330 kV OTL, buffer zones and adjacent territories in
Summer 2016

Zones / Habitat Habitats of birds x

48
farmed ecosys. | hollow | hedgerows |man-made|abs.|_%

330 kV OTL 2 - : - 2 | 0.3

Buffer zones 196 105 70 18 389 | 66.4

Adjacent territories 60 41 33 61 195 | 33.3

Total abs. 258 146 103 79 586 | 100
% 44.1 24.9 17.6 13.4 100

@330kVOTL @Bufferzones Adjacent territories @ farmed ecosys. B: hollow Dhedgerows @ man-made

Fig. 3.22. Expansion of birds within the functional _ Fig. 3.23. Biotopic distribution of birds within the
zones of the project territory, % project territory, %

Since the project territory is located primarily among farmed ecosystems, hedgerows and other
upland biotopes, it would be logical to expect the dominance of upland species; analysis of the field
results revealed exactly this regularity. We registered 23 species of birds with the number of 539
specimens or 92.0%, the majority of which was observed in the buffer zones. Most often we observed
barn swallow (Hirundo rustica), small passeriformes (Passer spp.), rook (Corvus frugilegus) and rock
pigeon (Columba livia varia domestica). In addition to it, 47 specimens of 8 semi-aquatic species (8.0%)
were registered. Most numerous of them were sand martin (Riparia riparia) and great crested grebe
(Podiceps cristatus), which made 78.7% of all registered semi-aquatic birds.

The research revealed that most visited during post-nesting and pre-migratory gatherings were
farmed ecosystems (258 specimens or 44.1%), Mordvynivka Hollow attracted 146 specimens (24.9%),
and hedgerows and man-made forests attracted 103 specimens (17.5%). | During the censuses we also
studied man-made landscape areas (solid municipal waste range on the lands of Nove Village Council and
330kV Melitopol Electric Power Substation) where met 79 specimens (13.4%) (Table 3.28).

Passage directions of the birds which form post-nesting and pre-migratory gatherings

49
The south-eastern direction of the passages
prevailed over other directions (Figure 3.24). 49
specimens flew in this direction. (58.3% of the total
number of the feeding migrants). These were mainly
semi-aquatic birds (gulls and sand martin) and small
passeriformes which made their daily feeding passages
toward the Molochnyi Estuary or to the farmed
ecosystems. Moreover, we observed migratory passages
of the birds in the southern (16 specimens, 19.1%),
northern (12 specimens, 14.3%), south-western (5
specimens or 5.9%) and western (2 specimens or 2.4%)
directions; we didn’t observed birds passing in other
directions in this time of the year.

Fig. 3.24. Directions of the migration of
birds within the 330 kV OTL in summer
2016

Passage heights of the birds which form post-nesting and pre-migratory gatherings

Analysis of the research results showed that
all birds (84 specimens or 100% of the total

> 200

- number of migrants) which make feeding
& 150-200 migratory passages in the summer, flew at heights
g 100-150 under 50 m (Fig. 3.25). These are primarily small

50-100 passeriformes and rooks which advance along the
hedgerows and through the open space at a small
height. Most of them were registered in the near-
10-25 ground range under 10 m (90.5%). In the height
0-10 90] range 10-25 m we registered 6 specimens (7.1%)

‘i and in the range 25-50 m - only 2 specimens of

° 20 40 6 80 100 .
Number of birds, % yellow-legged gull (2.4%) (Figure 3.25).

Fig. 3.25. Characteristic of the heights of the birds
passage within the 330 kV OTL in summer 2016
Characteristic of the autumn migration

based on the results of observations in 2016

Main tasks of the observations were study of the species composition of birds, their number,
analysis of the taxonomic distribution of the whole ornithological complex, recording of directions and
heights of the passage of the bird flocks. Important task was also to study birds which are mentioned in
the Red Book of Ukraine or which are rare for the region, as well as to distribute the autumn migratory
ornithological complex by other nature conservation documents.

Peculiarities of the study of the ornithological situation in the project territory in the autumn 2016
are shown in Figures 3.26 - 3.27.

Weather conditions

Analysis of the weather conditions in the researched area is very important due to dependence of
the majority of the birds life events from such indicators as ambient temperature, wind directions and
strength, atmospheric pressure, and precipitations.

Obvious is the fact of relation of the migratory processes phenology from the dynamics of weather
and climate indicators. Generally, the weather in the autumn 2016 is characterized by quite abrupt
temperature fluctuations and atmospheric pressure fluctuations. It was not uncommon that the
temperature went down by 6-7 °C during just 1-2 days. Later, in the beginning of November, temperature
reduction trend preserved. During first days of the month such values didn’t exceed 8°C what coincided
with the end of autumn migration in the project territory.

50
Fig. 3.26. Studies of the
autumn migration of birds
within the 330 kV
Melitopol substation in
2016

Fig. 3.27. Existing power
transmission lines in the
project territory

Average daily ambient temperatures in late August varied from 20.0 to 29.5°C, making the average
of 24.8°C. The situation changed later: in September the temperature varied from 9.5 to 26.0°C, making
the average of 18.3°C, in October - from 1.5 to 19.0°C, what made the average of 9.3°C (Table 3.29).
Such abrupt temperature decrease undoubtedly affected the course of the migratory process. More
detailed characteristic of the weather and climate conditions is provided in Table 3.29 and Figure 3.28.

Table 3.29. Characteristic of the weather conditions in late August - October 2016

Indicator n Mim min | max (oy
Air temperature. August 7_| 24,843.68 | 20.0 | 29.5 | 14.86
Atmospheric pressure. August 7_| 754.142.27 | 751.0 | 757.0 | 0.30
Air temperature. September 30 | 18.3+5.04 9.5 | 26.0 | 27.54
Atmospheric pressure. September 30 | 754.743.55 | 742.0 | 760.0 | 0.47
Air temperature. October 31 | 9.3+5.01 1.5 | 19.0 | 53.7
Atmospheric pressure. October 31 | 759.8+6.03 | 749.0 | 770.5 | 0.79

51
—*—:Airtemperature, oC == Atmospheric pressure, mmHg an
30 an
6%
B25 1 e
¢ s
220 735
7 a
4 7 &
o
Eis sa E
g 45 2
Zio 0 3
: <
September 739
° 725

Fig. 3.28. Weather and climate characteristic of late August - October 2016
according to Mordvynivka weather station data

Taxonomic characteristic of the ornithological complex of birds within the 330 kV OTL,
buffer zones and adjacent territories during the autumn migration in 2016

All birds registered during the autumn passage belong to 6 taxonomic ranges - podicipediformes,
ciconiiformes, anseriformes,, charadriiformes, columbiformes, and passeriformes (Tables 3.30, Fig.3.28).
The dominants were representatives of passeriformes — 14 species (Fig. 3.29). High species diversity
resulted also in a large number of birds of a particular group. So, first position belongs to passeriformes
(7163 specimens), then follow charadriiformes (687 specimens), anseriformes (641 specimens (641
specimens), and finally columbiformes (144 specimens) (Table 3.30).

More detailed analysis of the territorial birds distribution showed a different trend in the dominance
of particular taxa. For example, within the 330 kV OTL area the highest species diversity belonged to
passeriformes which then didn not dominate in numbers (2 species, 90 specimens). First position here was
occupied by columbiformes (2 species, 122 specimens). We also registered here 7 specimens of 1
anseriformes species (Table 3.30, Figure 3.30A).

The situation was different in the buffer zones: first position here occupied by passeriformes (9
species, 202 specimens), and the second by ciconiiformes (2 species, 14 specimens). No representatives
of other taxonomic groups were observed (Table 3.30, Figure 3.30B).

And the adjacent territories in the autumn 2016 were characterized both by the highest taxonomic
and number diversity. The prevailing birds here were also passeriformes (11 species, 6871 specimens),
subdominants were charadriiformes - 2 species with the number of 687 specimens, and anseriformes - 3
species with the number of 634 specimens (Table 3.30, Figure 3.30C).

If we study the situation we observed in the project territory in the autumn 2016, we may state the
following. Absolute dominants were representatives of passeriformes (14 species, 7163 specimens, or
82.8%), the second place went to charadriiformes (2 species with the number of 687 specimens) and
anseriformes (3 species, 641 specimens), while the third position was occupied by columbiformes (2
species, 144 specimens) (Table 3.30, Figure 3.30D).

Such pattern structure is explained by the presence of relevant biotopes which are chosen by a
certain group of birds. It is difficult to expect a representatives of podicipediformes, ciconiiformes or
charadriiformes exactly within 330 kV OTL due to complete agricultural development of the territory;
representatives of these taxa are observed primarily in the adjacent territories and, to a lesser extent, in the
buffer zones.

In each taxonomic group there were bird species which prevailed over the other in numbers. So,
among passeriformes rook - Corvus frugilegus - reached 84.9% of the total number, European starling -
Sturnus vulgaris — reached 9.1%; in the other groups the dominant species were: among charadriiformes -
black-headed gull - Larus ridibundus — Anser albifrons (93.2%), among anseriformes - ducks - Anas spp.
(70.2%) and mallard - Anas platyrhynchos (24.5%), and among columbiformes - rock pigeon - Columba
livia varia domestica (83.3%)

Table 3.30. Taxonomic characteristic of the migratory ornithological complex within the 330 kV OTL,
buffer zones and adjacent territories in Autumn 2016

52
OTL Buffer Adjacent
Range 330 kV zones territories x
species | specimens | species | specimens | species | specimens | species | specimens

Podicipediformes - : - : i 5 1 5
Ciconiiformes : - 2 14 : - 2 14
Anseriformes 1 7 : - 3 634 3 641
Charadriiformes : - : - 2 687 2 687
Columbiformes 2 122 : - 1 22 2 144
Passeriformes 2 90 9 202 i 6871 14 7,163
Total 5 219 11 216 18 8,219 24 8,654

16

4
Bn
& 10
3 3
z 6 3
24 i z Zz z

a Eo

Podicipediformes Ciconiiformes Anseriformes Charadriiformes Columbiformes Passeriformes:

Fig. 3.29. Species representation of the bird taxa registered in autumn 2016 within the 330 kV OTL,
buffer zones and adjacent territories

@Anseriformes @Columbiformes @Passeriformessi 1 Ciconiiformes Passeriformes
A. 330 kV OTL B. Buffer zones
08 84 02 79

17

Anseriformes \Charadriiformes
Passeriformes Ht Other A taxa) @Anseriformes @Charadriiformes |Columbiformes
WPasseriformes @:Other (2 taxa)
C. Adjacent territories D. Autumn, 2016

Fig. 3.30. Taxonomic characteristic of the ornithological complex of the project territory: 330 kV OTL
(A), buffer zones (B), adjacent territories (C) and the general situation in autumn 2016 (D) (number of
birds in %)

Quantitative Characteristic.

Total number of the registered 24 species of birds equals to 8654 specimens, of which 219
specimens (or 2.5% of all registered birds) were observed in the very 330 kV OTL project area, 216
specimens (2.5%) - in 500-meter buffer zones, and other 8219 specimens (95.0%) - in the adjacent
territories. Such distribution of the birds by different territories is understandable due to a large biotopic

53
diversity in the adjacent territories (Table 3.31). Most numerous in the area of 330 kV OTL and in the
buffer zones were rock pigeon (Columba livia varia domestica), rook (Corvus frugilegus), and small
passeriformes (Passer spp.) which were found 305 specimens or 70.2%. Number of other bird species
was 130 specimens. In the area of 330 kV OTL and in the buffer zones we registered 414 specimens of
land birds and 21 specimens of semi-aquatic birds.

Since near the research territory there are primarily farmed ecosystems and hedgerows and, in a
lesser degree, Molochnyi Estuary Wetland, we would expect the dominance of upland bird species in the
adjacent territories; the analysis of the obtained results shows exactly this trend. So, during the entire
period of the autumn observations we registered 6893 specimens (or 83.9%) of the bird species which
lead toward upland habitats.

The dominants here were European starling (Sturnus vulgaris) and rook (Corvus frugilegus).
Number of the semi-aquatic species in the adjacent territories over the entire period of observations was
1326 specimens. Most numerous of them were black-headed gulls (Larus ridibundus), ducks (Anas spp.)
and mallard (Anas platyrhynchos). More detailed characteristic of the species composition and
distribution of birds during the autumn migration within the designed 330 kV OTL, in buffer zones and in
adjacent territories is given in Table 3.31 and in Annex | (Tables 1.7.-1.8 and AutoCAD skematic map
Fig. D 1.7-D 1.8).

Total number of birds which were registered at the autumn passage is 8654 specimens. Major part
of these birds was in the state of migration (5425 specimens, 62.7%) which is divided into the transit
migration when birds pass big distances without stopping within the project area, and the feeding
migration when birds pass small distances searching for the food. Analysis of such distribution showed
that all migratory birds were just making their feeding passages.

Table 3.31. General characteristic of the migratory ornithological complex within the area of 330 kV
OTL, buffer zones and adjacent territories in autumn 2016

Item # Species OTL | BZ | AT | Total
1__| Great crested grebe (Podiceps cristatus) 5 5
2 _ [Great white egret (Egretta alba) il il
3__ | Grey heron (Ardea cinerea) 3 3
4__| Mallard (Anas platyrhynchos) 7 150 157
5 [Northern pintail (Anas acuta) 9 9
6 | Garganey (Anas querquedula) 25 25

Ducks (Anas spp.) 450 | 450
7__|Black-headed gulls (Larus ridibundus) 640 640
8 _ | Yellow-legged gull (Larus cachinnans) 47 47
9 | Rock pigeon (Columba livia var. domestica) 120 120
10 _| Eurasian collared dove (Streptopelia decaocto)| _2 22 24
11 [European starling (Sturnus vulgaris) 650 | 650
12 _|Burasian jay (Garrulus glandarius) 1 [1 2
13__ | European magpie (Pica pica) 2 [3] 3 8
14 _|Rook (Corvus frugilegus) 100 | 5980 | 6,080
15__| Hooded crow (Corvus cornix) 3 2 15 20
16 _|Common raven (Corvus corax) 2 2
17 [African stonechat (Saxicola torquata) 2 2
18__| Fieldfare (Turdus pilaris) 12 12
19 _|Common blackbird (Turdus merula) 1 1
20__| Eurasian tree sparrow (Passer montanus) 25 | 50 75
21__| Chaffinch (Fringilla coelebs) 55 55
22 _| European goldfinch (Carduelis carduelis) 52 | 70 122
23 _| Linnet (Acanthis cannabina) 5 5
24 [Com bunting (Emberiza calandra) 2 2

Passeriformes (Passer spp.) 85 42 127

Species 5 11 | 18 24
‘a EE 219 | 216 |8,219| 8,654

Notes: OTL - the designed 330 kV overhead power transmission line; BZ - its 500-meter buffer
zones; AT - adjacent territories.

54
Biotopic distribution of birds

Species diversity of birds and their number to a certain extent depend from the number of separated
biotopes (Figures 3.31 - 3.32). In the studied region we found the following landscape and biotopic
units: farmed ecosystems (agricultural lands), meadow and pseudosteppe vegetation areas (Mordvynivka
hollow), hedgerows and man-made forest plantations and man-made landscape (solid municipal waste
range and electric power substation). Each of the biotopes is the habitat for a certain group of birds (Table
3.32).

Table 3.32. Biotopic distribution of birds within the 330 kV OTL, buffer zones and adjacent territories in
autumn 2016

P Habitats of birds
Gozap ELT farmed ecosys.| hollow | hedgerows |man-made| abs. | %
330 kV OTL 22 7 120 70 219 | 2.5
Buffer zones 101 17 69 29 216 | 2.5
Adjacent territories 139 634 169 7277 __|8,219|95.0
Total abs. 262 658 358 7,376 |8,654| 100
% 3.1 7.6 41 85.2 100

@ 330 kV OTL @ Buffer zones a Adjacent territories farmed ecosys.@ hollow G:hedgerows — & man-made

Fig. 3.31. Expansion of birds within the functional _ Fig. 3.32. Biotopic distribution of birds within the
zones of the project territory, % project territory, %

Since the project territory is located primarily among farmed ecosystems, hedgerows and other
upland biotopes, it would be logical to expect the dominance of upland species; analysis of the field
results revealed exactly this regularity. We registered 16 species of birds with the number of 7307
specimens or 84.4%, the majority of which was observed in the adjacent territories. Most often we
observed rook (Corvus frugilegus), European starling (Sturnus vulgaris), small passeriformes (Passer
spp.), European goldfinch (Carduelis carduelis), and rock pigeon (Columba livia varia domestica). In
addition to it, 1347 specimens of semi-aquatic species (15.6%) were registered. | The dominants here
were black-headed gulls (Larus ridibundus), ducks (Anas spp.) and mallard (Anas platyrhynchos), which
made up 92.6% of all registered semi-aquatic birds.

During the research we found that most visited places during the autumn migration were man-made
landscape areas (solid municipal waste range on the lands of Nove Village Council and 330kV Melitopol
Electric Power Substation) - 7376 specimens (85.2%), area of Mordvynivka Hollow - 658 specimens
(7.6%), hedgerows and man-made forest plantations attracted 358 specimens (4.1%), and the farmed
ecosystems attracted 262 specimens (3.1%) (Table 3.32).

Interesting is that we observed the main mass of the birds (85.2%) in the man-made landscape
areas. This is primarily the solid municipal waste range near Nove Village. This fact is explained by the
point that in the autumn most birds we observed there (rook, European starling and gulls) use the range as
their feeding place due to poor fodder base in other habitats.

55
Directions of the autumn 2016 migration.

Among the passage directions the prevailing was north-western - 40.6% of all migrants (Table
3.33, Figure 3.33). 2200 specimens flew in this direction, and these were relocations of the flocks of
European starlings (Corvus frugilegus). Moreover, we observed migratory passages of the birds in the
south-western (1781 specimens, 32.8%) and south-eastern (1110 specimens, 20.5%) directions; these
were also mainly rook, European starling, black-headed gull and small passeriformes (chaffinch and
European goldfinch). Bird passages in other directions were insignificant (Table 3.33). Such directedness
is not very typical for the given terrain and can be explained by feeding relocations of the flocks of rooks
between the solid municipal waste range and Melitopol Town.

More detailed characteristic of the autumn migration directions is provided in Table 3.33 and
Figure 3.33.

Table 3.33. Directions of the feeding migrations
N of the birds within the 330 kV OTL, buffer
| zones and adjacent territories in autumn 2016
NW,40,6 NE
Direction abs. %
N - -
NE 102 19
E - -
| SE 1110 | 20.5
328 T Ss 82 LS
sw | SE SW 1781 32.8
S Ww 150 | 2.7
NW 2200 | 40.6
Total 5,425 | 100

Fig. 3.33. Directions of the feeding migrations
of the birds within the 330 kV OTL, buffer
zones and adjacent territories in autumn 2016

Characteristics of altitude intervals of the birds passage

The majority of the registered birds (5355 sp., 98.7% of the total number of birds) which were
recorded in the territory of the designed 330 kV OTL, within buffer zones and adjacent territories were
observed in the flight at the height of up to 50 m (Fig.3.34). Moreover, one flock of black-headed gulls
(Larus ridibundus) was reported at the height of 200 m (70 specimens, 1.3%).

At the height under 10 m we registered 281 specimens (5.2%), at heights from 10 to 25 m - 652
specimens (12.1%), and at heights from 25 to 50 m we observed the main number of the migratory birds
(4422 specimens, 81.4%).

Such data is expected, and the nature of birds distribution by passage heights is traditional for this
period, when birds already begin to stop active transit passages in the project territory and carry out only
feeding migrations in searches for food.

Height ranges, m
3
8

25-50 814
10-25 12,0
0-10 5,2
0 20 40 60 80 100

Number of birds, %

56
Fig. 3.34. Characteristic of the passage heights of the birds within the 330 kV OTL, buffer zones
and adjacent territories in autumn 2016 (numbers in %)
3.5.1. Distribution of birds counted during the autumn 2016 migration by nature
conservation lists

Distribution of birds counted in summer 2016, by the international and national nature
conservation lists

Representatives of the rare ornithological fauna.

In summer 2016 in the research territory there was registered | species of the birds listed in the Red
Book of Ukraine (Table 3.34) - long-legged buzzard (Buteo rufinus) - with the number of 2 species (0.3%
of the number of registered birds). Therefore, we can claim about a small degree of attractiveness of the
project territory for rare birds.

Table 3.34. Rare ornithological fauna within the 330 kV OTL, buffer zones and adjacent territories
(summer 2016)

Me Species OTL Buffer Adjacent yr

# 330 kV zones territories

1_| Long-legged buzzard (Buteo rufinus) : : 2 2
Total number of birds from the Red Book of
Ukraine - - 2 2
Total birds within the site 2 389 195 586
% of the total number : = 1.0 0.3

In addition to identification of the ornithological fauna representatives during post-nesting and pre-
migratory gatherings, as well as their number and distribution within the research territory, there appeared
a necessity to rate them by nature protection lists: Red Book of Ukraine, list of the International Union for
Conservation of Nature (IUCN), European Red List, Bonn and Bern Conventions, and the Washington
Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (table 3.35).

Table 3.35. Distribution of ornithological fauna counted in summer 2016, by the international and
national nature conservation lists

ES 2 i=) Zz Z| 2
E English name Scientific name Ei z A 8 & iB =
= G ta 3 El} a] 4] Oo
1__| Great crested grebe Podiceps cristatus m, w,n 3

2_| Little egret Egretta garzetta m,n 2

3 Grey heron Ardea cinerea m, w,n 3

4 | Western marsh-harrier Circus aeruginosus m, w,n 2 1.2 | 2
5__| Long-legged buzzard Buteo rufinus m,w,n | VU|RAR{ LC] 2 | 12] 2
6 | Common buzzard Buteo buteo m, w,n 2 1.2 | 2
7__| Common kestrel Falco tinnunculus m, w,n 2 2 2
8 | Mediterranean gull Larus melanocephalus m 2 2

9 Black-headed gull Lar ‘idibundus m, w,n 3

10_| Yellow-legged gull Larus cachinnans m, w,n

11_| Woodpigeon Columba palumbus m, w,n

12_| Rock pigeon Columba livia m,n 3

13_| Turtle dove Streptopelia turtur m,n 3

14 | Hoopoe Upupa epops m,n 2

15_| Barn swallow Hirundo rustica m,n 2

16_| Bank swallow Riparia riparia m,n 2

17_| Skylark Alauda arvensis m, w,n 3

18 | White wagtail Motacilla alba m, w,n 2

19 | Red-backed shrike Lanius collurio m,n 2

57

3 2 =) Zz 2 | 2
E English name Scientific name 4 Zz A iS & j eB
= & | 8) 2) 2) 8) 2/5

20 _| Lesser grey shrike Lanius minor m,n 2

21 | Golden oriole Oriolus oriolus m,n 2

22_| Rook Corvus frugilegus m, w,n 2

23_| Hooded crow Corvus cornix m, win 2

24 | Common raven Corvus corax m, win 3

25 | Northern wheatear Oenanthe oenanthe m,n 2

26 _| Thrush nightingale Luscinia luscinia m 2 2

27_| House sparrow P r domesticus m, win 2

28 | Eurasian tree sparrow Passer montanus m, win 3

29 _| European greenfinch Chloris chloris m, win 2

30_| Corn bunting Emberiza calandra m, win 3

31 | Yellowhammer Emberiza citrinella m, win 2

Notes: Status: m — species found during seasonal migrations; w - species found in the winter
period; n - species found in the nesting period.

RDBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare;
PL - priceless.

IUCN - conservation status of the International Union for Conservation of Nature: EN —
endangered; NT — near threatened; VU — vulnerable; LC — least concern.

ERL - conservation status of the European Red List: WU — (Vulnerable) species which can be ina
nearest future referred to endangered category if the factors affecting their status will continue to act; EN
— (Endangered) - species which are under danger of vanishing; their conservation is hardly possible and
reproduction is impossible with special actions and measures.

BONN - Bonn Convention: Annex I (1) includes species which are under the danger of vanishing;
Annex II (2) includes species which condition is unfavorable and which conservation and management
requires international treaties, as well as species which condition would significantly improve as a result
of international cooperation that may be achieved based on international treaties. The same species may
be referred both to Annex | and Annex II.

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and
Natural Habitats, includes Annex II (2) - list of fauna species subject to special protection; Annex III (3)
- fauna species subject to conservation.

CITES - The Washington Convention on International Trade in Endangered Species of Wild
Fauna and Flora: Annex I (1) includes species “which are endangered and trade in which has or may have
negative impact on their existence. Trade in specimens of such species shall be subject to extremely strict
regulation in order not to further endanger their survival, and shall be allowed only in exclusive cases”;
Annex II (2) includes: a) “all species that are not necessarily threatened with extinction, but may become
so unless trade in specimens of such species is subject to strict regulation in order to avoid utilization
incompatible with the survival of the species in the wild”; and b) “other species which must be subject to
regulation in order that trade in specimens of certain species referred to in sub-paragraph (a) of this
paragraph may be brought under effective control”.

As can be seen from Table 3.35, birds which form post-nesting and pre-migratory gatherings in the
area of 330 kV OTL, buffer zones and adjacent territories are put to 6 nature conservation lists. Most of
them were referred to the Bern Convention (29 species out of 31, or 93.6%) of which 20 species — are
subject to the special protection and 9 are subject to protection. Interesting is the situation with inclusion
to the Bonn Convention: out of 6 species of the ornithological complex, which are included into this
Convention, 3 species refer to Annex II (existence condition is unfavorable) and 3 species are included
both to Annex II and Annex I (endangered species) (which is possible within the scope of this nature
conservation document). | species is a part of the Red Data Book of Ukraine (2009) and refers to the rare
category. Another 1 species was included into the IUCN Red List (LC category). Moreover, 4 species
belong to the Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora, and | species - to the European Red List.

As regarding the degree of inclusion of birds to the nature conservation lists, the following situation
manifests. Of 31 species, 2 species (6.5%) do not belong to any of the nature conservation documents:

58

yellow-legged gull (Larus cachinnans) and woodpigeon (Columba palumbus). The great majority of the
ornithological complex representatives belongs to 1 of the documents (23 species), 2 documents list — 2
species (6.5%), 3 documents list - 3 species (9.7%); and there are no species which belong to 4 and 5
documents. Long-legged buzzard (Buteo rufinus) is under protection of all 6 nature conservation

migratory gatherings, by nature conservation lists is given in Tables 3.36-3.37.

Table 3.36. Distribution of bird species encountered Table 3.37. Distribution of bird species
during the summer 2016, by categories of nature encountered during the summer 2016, by

conservation lists number of nature conservation lists.
ERL | RDBU [TUCN | BONN [BERN [CITES Inclusion into -
Fp Fp Fp Fp Fe Fp nature conservation lists| SPecies| _%
SlIn| SIN) SInl & IN| SIN| SIN 0 2 6.5
gis) gS) gi) g iN) BN) 8 1 23 [74.1
BI BI BI BI BI BI 2 5 65
vul1{RAR|1{ Lc ]i] 1 [-| 2 [20] 1 |- 3 3 9.7
2 [3 9/2 [4 4 > >
Land 2[3 5 - -
y lal > fal y fal > fel > [29] > [4 6 1 3.2
Total 31 100

Distribution of birds counted during the autumn 2016 migration by nature conservation lists

No representatives of the Red Book of Ukraine were observed in the research territory in autumn
2016.

In addition to identification of the ornithological fauna representatives during the autumn
migration, as well as their number and distribution within the research territory, there appeared a
necessity to rate them by nature protection lists: Red Book of Ukraine, list of the International Union for
Conservation of Nature (IUCN), European Red List, Bonn and Bern Conventions, and the Washington
Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (table 3.38).

Table 3.38. Distribution of the ornithological fauna of the autumn 2016 migration by nature conservation
lists

ES 2 i=) Zz Z| 2
E English name Scientific name g 2 A 8 & 3
= a 4 = --) (-- ae)
1 Great crested grebe Podiceps cristatus m, w,n 3

2 | Great white egret Egretta alba m, w,n 2 2

3 Grey heron Ardea cinerea m, w,n 3

4 Mallard Anas platyrhynchos m, w,n 3 1.2

5 Northern pintail Anas acuta m, Ww 3 1.2

6 | Garganey Anas querquedula m, w 3 {12

7 Black-headed gull Larus ridibundus m, wn 3

8 | Yellow-legged gull Larus cachinnans m, w,n

9_| Rock pigeon Columba livia m,n 3

10 | Eurasian collared dove Streptopelia decaocto m, wn 3

11_| European starling Sturnus vulgaris m, wn 2

12_| Eurasian jay Garrulus glandarius m, w,n 2

13_| European magpie Pica pica m, w,n 2

14 | Rook Corvus frugilegus m, wn 2

15_| Hooded crow Corvus cornix m, w,n 2

16 | Common raven Corvus corax m, w,n 3

17 | African stonechat Saxicola torquata mn 2 2

18 | Fieldfare Turdus pilaris m, w 3 2

59
3 2 =) Zz 2 | 2
E English name Scientific name = z A 8 & j E|
= a S| 2/2) 8| 3] 5

19_ | Common blackbird Turdus merula m,w,n 3 2

20_| Eurasian tree sparrow Passer montanus m,w,n 3

21 | Chaffinch Fringilla coelebs m,w,n 3

22 _| European goldfinch Carduelis carduelis m,w,n 2

23 | Linnet Acanthis cannabina m,w,n 2

24 | Corn bunting Emberiza calandra m,w,n 3

Notes: Status: m — species found during seasonal migrations; w - species found in the winter period; n -
species found in the nesting period.

RDBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare; PL -
priceless.

IUCN - conservation status of the International Union for Conservation of Nature: EN — endangered; NT
near threatened; WU — vulnerable; LC — least concern.

ERL - conservation status of the European Red List: WU - (Vulnerable) species which can be in a nearest
future referred to endangered category if the factors affecting their status will continue to act, EN — (Endangered) -
species which are under danger of vanishing; their conservation is hardly possible and reproduction is impossible
with special actions and measures.

BONN - Bonn Convention: Annex I (1) includes species which are under the danger of vanishing; Annex IT
(2) includes species which condition is unfavorable and which conservation and management requires international
treaties, as well as species which condition would significantly improve as a result of international cooperation that
may be achieved based on international treaties. The same species may be referred both to Annex | and Annex II.

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and Natural
Habitats, includes Annex II (2) - list of fauna species subject to special protection; Annex III (3) - fauna species
subject to conservation.

CITES - The Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora: Annex I (1) includes species “which are endangered and trade in which has or may have negative impact on
their existence. Trade in specimens of such species shall be subject to extremely strict regulation in order not to
further endanger their survival, and shall be allowed only in exclusive cases”; Annex II (2) includes: a) “all species
that are not necessarily threatened with extinction, but may become so unless trade in specimens of such species is
subject to strict regulation in order to avoid utilization incompatible with the survival of the species in the wild”; and
b) “other species which must be subject to regulation in order that trade in specimens of certain species referred to in
sub-paragraph (a) of this paragraph may be brought under effective control”.

As can be seen from Table 3.38, representatives of the autumn ornithological complex in the area
of 330 kV OTL, buffer zones and adjacent territories are put to 2 of 6 nature conservation lists. Most of
them were referred to the Bern Convention (23 species out of 24, or 95.8%) of which 9 species — are
subject to the special protection and 14 are subject to protection. Interesting is the situation with inclusion
to the Bonn Convention: out of 7 species of the ornithological complex, which are included into this
Convention, 4 species refer to Annex II (existence condition is unfavorable) and 3 species are included
both to Annex II and Annex I (endangered species) (which is possible within the scope of this nature
conservation document).

Interesting is the point that no representatives of other conservation documents, namely the Red
Book of Ukraine (2009), IUCN Red List, the Washington Convention on International Trade in
Endangered Species of Wild Fauna and Flora, and the European Red List were observed at all.

As regarding the degree of inclusion of birds to the nature conservation lists, the following situation
manifests. Of 24 species, 1 species (4.2%) does not belong to any of the nature conservation documents
(yellow-legged gull — Larus cachinnans). The great majority of the autumn ornithological complex
representatives belongs to List 1 or List 2 (16 and 7 species respectively).

3.5.2. Assessment of impacts conditioned by the 330 kV OTL construction and operation
during the autumn migration

The main purpose for birds during formation of post-nesting and pre-migratory autumn gatherings
is to enhance physical abilities through intensive feeding and improvement of flying characteristics. As a
result, the birds are concentrated in locations/places with sufficient food, forming various in size
gatherings. Resting and feeding places for main gatherings by number and diversity are distant from the

60

project area (up to 10-18 km).

Most numerous of the waders in 2016 was ruff (Philomachus pugnax), all its registrations, like
other waders, were made exclusively off the project area. As regards the gulls and terns, they were also
observed in the adjacent territories.

Generally, we may state that impact of 330 kV OTL on the birds during their post-nesting
gatherings is low.

Conclusion on the impact of 330 kV OTL during the autumn migration of birds.

1. Construction-conditioned impacts

Ja — hazardous substances emissions. During the construction hazardous substances emissions
will not exceed allowable limits due to the absence of stationary pollution sources and short period of
construction works. No negative impact on migratory birds is observed.

Ib — hazing by visual effects and noise. Noise hazing factor is almost absent since there are not
large migratory gatherings of birds in the wind park sites. Feeding migrants quickly travel throughout the
territory and have large areas of alternative feeding territories within a 500-meter buffer zone and outside
it. There are larger noise sources (agricultural machinery, local motor roads) in the adjacent zones. In
addition to it, feeding territories for birds are connected more with rotation of crops than with project
works.

Hazing by visual effects is not a threat so impact of these factors on birds is considered as low.

Ic — occupation of the territory by working sites and equipment. Physical dimensions of the
project territory allow the birds to freely pass by the work sites with the equipment during the
construction period. Territory to be occupied by the work sites and equipment will not exceed 1% of the
total area. Moreover, insignificant density of the work sites and equipment will not obstruct feeding
passages of the birds because of a large overall length of 330 kV OTL and significant distances between
the power poles. Negative impact on migratory birds during the construction period is estimated as low,
and it is absent during the Wind Park operation.

Id — loss of the breeding places. No negative impact on migratory birds is observed in the autumn.
Negative impact of this factor is estimated as low.

Je — loss of individual specimens of the protected species. No representatives of the Red Book of
Ukraine were observed in the research territory in autumn 2016.

Probability to find rare species is rather low. At registration of the species in the project territory,
negative impacts on them are very low. This relates to the point that carnivorous birds have good sense of
direction with respect to power poles, other tall structures available in the adjacent territories and are not
characterized by migratory relocations at night. Other rare birds registered in the adjacent territories are
mainly bound to semi-aquatic habitats within which their main transit relocations and feeding migrations
occur.

Probability of the loss of individual specimens during migration exists only for periods with
adverse weather and climate characteristics (fog, strong wind), but in the light of extremely low number
of rare birds in general, and especially of those which may use sections of 330 kV OTL, and short
duration of adverse weather periods, we find this factor to have low impact.

The negative impact of the wind park is evaluated as low.

2. Equipment-conditioned impacts

2a — lasting occupation of the territory and alteration of the environment characteristics. Since
the project area is represented primarily by man-made types of biotopes (arable lands, hedgerows),
creation of insignificant by area infrastructure will not become dangerous for gatherings of the transit and
feeding passages of the birds, as the larger part of the territory will remain unchanged.

Analysis of the field studies points at the absence of autumn migratory gatherings of the birds
within 330 kV OTL. Our observations of seasonal migrations in the area of already existing OTLs show
quite high maneuvering skills of the larger part of the birds which freely pass the overhead lines by.
Increased risk of birds collision with 330 kV OTL poles and wires exists only during short periods with
bad weather conditions (fog and strong wind).

Negative impact on migratory birds is average.

2b — hazing by vertical mast structures. For the migratory birds vertical structures are a signal for a
short-time change of the route, and the large area of territories adjacent to 330 kV OTL will allow to
make it without any obstacles. Moreover, insignificant density of equipment placement will not obstruct

61
feeding passages of the birds because of significant distances between the power poles. Powerful power
transmission lines pass near the project territory. Special observations revealed no negative effect on the
migratory birds both from the side of vertical structures (towers/poles) and horizontal structures
(electrical wires). Negative impact on migratory birds is estimated as low.

2c — barrier impact and obstacles for passage.

The majority of the registered birds (5355 sp., 98.7% of the total number of birds) which were
recorded in the territory of the designed 330 kV OTL, within buffer zones and adjacent territories were
observed in the flight at the height of up to 50 m. However, the number of birds registered in the direct
vicinity of the 330 kV OTL planned for construction is extremely low. Observations of the birds behavior
revealed trends when passage heights depend from the visual openness of the space. Hence, larger part of
the birds in the open spaces used significantly lower heights than near hedgerows, standalone trees,
buildings, motor roads and existing overhead transmission line, at approaching to which birds tend to gain
height. This behavior is explained by the flight safety what will also have positive effect on overcoming
of possible barrier impact of 330 kV OTL.

For other bird species in the project territory there are no factors which would condition birds
passages along fixed routes, so they use alternative spaces to freely pass by the obstacles and avoid the
barrier impact.

Based on the summarized analysis of potential threats, we need to state that the barrier impact for
migratory birds is low.

3. Impacts conditioned by the operation of the overhead power transmission line.

3a — additional development of the territories. Negative impact is low for migratory birds.

3b — annoyance due to night illumination. Percentage of birds which migrate within 330 kV OTL
at night is some larger than that of the spring period, but almost all night migrants belong to the transit
ones which use heights over 200 m. Transit migrants will not sense the night illumination within 330 kV
OTL route due to illumination of the adjacent settlements. Parallel studies of the activity of bats in the
dark time in the project territory made it possible to observe the night ornithological situation. As a result
of the performed work we found no cases of creation of dangerous situation due to night migrations of
birds.

Negative impact of this factor is estimated as very low.

3c — collisions with the 330 kV OTL infrastructure elements. Estimating the data from
observations of the migration in the autumn 2016, in particular such important aspects as total number of
birds, dynamics of the passage intensity, characteristic of the migration height and directions, daily
activity, we may tell that negative impact on the migrants was low. We recorded no cases of collisions on
the existing power networks. Potential threat for birds is present in the periods of bad weather and climate
conditions (fog, strong wind). For minimizing this effect it is necessary to make a provision in the design
of the power transmission line poles for ornitho-protective gear to disable bird deaths from electrical
shock, as well as for visual hazing devices at certain sections of 330 kV OTL (southern outskirts of
Sadove Village).

62
Section 4. Environmental Aspects of the Existence of Ornithological Complexes
under Influence of Overhead Power Transmission Lines

Assessment of the Bird Hazard for the Overhead Power Transmission Line

Criteria for allocation of areas most suitable for monitoring of bird deaths from electrical shock
and collision with electrical wires:

- high overall number and species diversity of the birds;

- presence of large gatherings (concentrations) of the birds throughout the year or in its
particular periods (nesting, post-nesting, migration, wintering);

- significant mobility of most birds near OTL - frequent passages of a large number of
specimens;

- potentially high threat for species listed in the Red Book of Ukraine;

- high landscape and habitat diversity (especially ecotones - boundaries of water basins and land,
forests and hedgerows with meadows and steppes, settlements with agricultural lands etc.);

- availability of locations for mass feeding or rest of the birds (edible by-product disposal site,
agricultural waste disposal sites, places where fresh water fall into salty (sea) waters etc.);

- OTL proximity to paved roads to enable free access for the researchers to the OTL during all
seasons of the year, to include in case of adverse weather conditions;

- absence of substantial obstacles for free passage along the OTL (ploughed fields, bushes,
ditches, buildings etc.);

- low and loose grass cover (which obstructs searches for died and injured birds) or its absence
(pastures, field roads etc.).

When choosing the census time it is necessary to be guided by the point that census shall be
carried out after adverse weather, in good natural light, during the hunting season - after the hunt.
Therefore, it’s better to coincide the censuses with hunting days as the probability of collision of the
disturbed birds with OTL is substantially higher, especially under adverse weather conditions (fog,
rain, snowfall). When choosing the day and time of the census, it is also necessary to consider weather
condition before inspecting the OTL, when the visibility is poor and does not allow birds to timely
notice the OTL wires in order to manage avoid collision with them. Apparently, the birds become
more vulnerable to contacts with OTL during migrations and wintering, due to the inflow of a large
number of specimens unfamiliar with availability and location of the OTL, and scaring during the hunt
causes their spontaneous and chaotic relocations. Therefore, when planning the frequency of OTL
inspections, it is necessary to remember that most critical are migratory periods of a yearly cycle of the
majority of the bird species, while the winter period is some less critical [27].

Inspections shall result, at least, in the following:

- annotated list of the species of birds injured or died because of contacts with the OTL;

- list of most OTL-vulnerable birds;

- materials to proposals on the actions aimed to prevent or mitigate bird deaths from contacts
with OTL, as well as to perform further study of the OTL threat for the birds.

Usage of the OTLs by birds and avoidance of collissions with them

Man-induced alteration of the landscape causes alteration of the bird existence conditions
(number of places suitable for nesting, diversity, quantity and availability of food, availability and
quality of protective conditions etc.), and, respectively, behavioral peculiarities of the birds. Species,
whose behavioral strategies vary within a wide range, successfully adapt to existence under new
conditions and even extend their home ranges, while the birds with a limited set of behavioral
strategies - vice versa - go down in number down to complete extinction. For instance, in the south of
Ukraine at apparent threat of birds collision with OTLs or in case of effect of the electrical current on
them, quite many species obtained certain benefits using OTL wires and poles in their living activity,
especially under conditions of the dominating open terrains [19, 20, 22-25]. Exactly due to it, in
parallel with monitoring of the OTL impact on birds, it is also necessary to study ways of usage and
avoidance by them of the overhead power transmission lines [13, 14, 27, 16]. Preliminary studies
allow to claim about positive meaning of overhead transmission lines for many rare species, first of all
- for carnivorous birds especially as artificial analogues of the tree vegetation on open terrains

63
prevailing in southern Ukraine. Most often, and sometimes massively, OTL is used by the Corvidae
family birds, first of all jackdaw (Corvus monedula): wires are used as roosts and hollow-type poles
are used as a nesting place. For this species, like for ravens (Corvus corax), OLT poles here serve as
the main nesting place. Quite often power transmission lines are also used by small passeriformes,
especially common rook (Sturnus vulgaris) - as roost and nesting place, and corn bunting (Emberiza
calandra) - as roosts [29].

That’s why during the census of the birds and searches for died specimens along the OTL, it is
also necessary to record cases when the poles and wires are used for nesting or as roosts (for rest,
hunting, display etc.). Special attention shall be paid to the peculiarities of that how birds from
different systematic groups react to the OTL. For identifying species most vulnerable to the OTL, it is
necessary to record strategies of avoidance by the birds of collisions with wires and poles.

Inspections shall result in the following:

- list of most OTL-tolerant bird species;

- list of birds using the OTL in their living activity;

- materials about the nature of OTL usage by different species;

- materials to the proposals on actions aimed to attract birds which can be used as repellents for
hazing of OTL-vulnerable species.

Environmental Aspects of the Existence of Ornithological Complexes under Influence of
Overhead Power Transmission Lines

Studies of the ornithological status of the territory of future 330 kV OTL, 500-meter buffer zone
and in places of increased species diversity (Molochny Estuary and Sea of Azov), which were carried
out during the year, allow us to state about presence in the region of over 70 bird species unevenly
broken down by seasons. As we expected, highest species diversity is peculiar to the periods of
seasonal migrations, when during the spring passage we registered 32 species (or 45.7% of the total
species composition), and in the autumn, including August pre-migratory gatherings, - 46 species or
65.7%. Substantially lower is the diversity of birds which winter and nest in the project territory (19
species each, or 27.1%).
= Therefore, we managed to determine the number and species composition of the birds (Table

).

Table 4.1. Characteristic of the ornithological complex within the future 330 kV OTL, buffer zones
and adjacent territories

q Number (specimens)
Item # Species rs A 7
winter | spring [nesting [summer [autumn | Total

1__|Great crested grebe (Podiceps cristatus) 5 17 5 27
2___|Great white egret (Egretta alba) ll a
3 Little egret (Egretta garzetta) 1 1
4 __|Grey heron (Ardea cinerea) 2 3 5
5___|Whooper swan (Cygnus cygnus) 7 7
6 __|Greater white-fronted goose (Anser albifrons) 50 50

7___|Mallard (Anas platyrhynchos) 51 27 157 235
8 | Northern pintail (Anas acuta) 9 9
9 __|Garganey (Anas querquedula) 25 25

Ducks (Anas spp.) 450 | 450

10 | Greater scaup (Aythya marila) 20 20
11 __| Western marsh-harrier (Circus aeruginosus) 1 1
12__| White-tailed eagle (Haliaeetus albicilla) 1 1
13 _|Goshawk (Accipiter gentilis) 1 I
14__|Rough-legged buzzard (Buteo lagopus) 2 2
15__|Long-legged buzzard (Buteo rufinus) 2 2
16 _|Common buzzard (Buteo buteo) 1 1 2
17__|Common kestrel (Falco tinnunculus) 2 6 13 21
18 | Grey partridge (Perdix perdix) 9 9
19 |Common quail (Coturnix coturnix) 2 2

64
I 4 Number (specimens)
tem # Species 7 7 7
winter | spring |nesting| summer |autumn | Total
20__| Eurasian coot (Fulica atra) 25 25
21__ [Northern lapwing (Vanellus vanellus) 2 2
22 __|Pied avocet (Recurvirostra avosetta) 7 7
23 [Ruff (Philomachus pugnax) 67 67
24 | Eurasian curlew (Numeniusarquata) 2 2
25__|Mediterranean gull (Larus melanocephalus) 3 3
26 _|Black-headed gull (Larus ridibundus) 25 1 640 666
27__|Yellow-legged gull (Larus cachinnans) 14 9 2 AT 72
28 |Common gull (Larus canus) 146 146
29 _| Terns (Chlidonias spp.) 12 12
30 _|Woodpigeon (Columba palumbus) 9 6 1 16
31 [Rock pigeon (Columba livia var. domestica) 50 120 170
32__|Eurasian collared dove (Streptopelia decaocto)| 12 24 36
33 _|Turtle dove (Streptopelia turtur) 2 4 6
34 [Syrian woodpecker (Dendrocopos syriacus) 1 1
35__|Long-eared owl (Asio otus) 2 2
36 [Little owl (Athene noctua) 2 2
37__|Hoopoe (Upupa epops) 2 2
38 __| Barn swallow (Hirundo rustica) 155 155
39 [Sand martin (Riparia riparia) 20 20
40_| Skylark (Alauda arvensis) 47_ | 25 2 4
41 [White wagtail (Motacilla alba) 44 5 49
42__| European starling (Sturnus vulgaris) 30 344 650 1,024
43 |Red-backed shrike (Lanius collurio) 4 6 10
44 __|Lesser grey shrike (Lanius minor) 10 28 38
45 _|Golden oriole (Oriolus oriolus) 1 1
46 _| Eurasian jay (Garrulus glandarius) 2 2
47 __|European magpie (Pica pica) 4 2 4 8 18
48 [Rook (Corvus frugilegus) 221 162 55 6080 | 6,518
49 _|Hooded crow (Corvus cornix) 5 ul 10 1 20 AT
50__|Common raven (Corvus corax) 1 1 1 2 5
51__|[Winter wren (Zroglodytes troglodytes) 3 3
52 _| Northern wheatear (Oenanthe oenanthe) 1 1
53__| Black redstart (Phoenicurus ochruros) 3 3
54 _|Tawny pipit (Anthus campestris) 2 2
55__|African stonechat (Saxicola torquata) 2 2
56__|Fieldfare (Turdus pilaris) 4 12 16
57 _|Common blackbird (Turdus merula) 5 15 1 21
58 _| Great tit (Parus major) 5 5
59 _| House sparrow (Passer domesticus) 10 10
60 _| Eurasian tree sparrow (Passer montanus) 22 43 20 75 160
61 __| Barred warbler (Sylvia nisoria) 2 2
62 _| Garden warbler (Sylvia borin) 6 6
63 _|Common whitethroat (Sylvia communis) 2 2
64 _| Thrush nightingale (Luscinia luscinia) 2 2 4
65 __|Chaffinch (Fringilla coelebs) 25 58 4 55 142
66 _| European greenfinch (Chloris chloris) 4 2 1 7
67 __| European goldfinch (Carduelis carduelis) 20 2 122 144
68 _|Linnet (Acanthis cannabina) 5 5
69 | Yellowhammer (Emberiza citrinella) 4 5 9
70 _|Corn bunting (Emberiza calandra) 20 1 2 23
Passeriformes (Passer spp.) 80 172 127 379
Total species 19 32 19 31 24 70
birds 642 | 1,069 74 586 8,654 | 11.025

This data is a b

ecological groups which differently use overhead power transmission lines.

for analyzing the entire ornithological complex by its distribution

to

65
According to our data and literature sources we established that birds can be divided into the
following ecological groups with respect to the infastructure of overhead power transmission lines:

- species which do not use overhead lines at all (a group of waterfowl which in their life cycle
almost always remain in the surface area of water bodies: grebes, cormorants, herons, and terns);

- species which usuall don’t use overhead lines but sometimes can stay in the area of wire line
run (some species of ducks, swans, herons, harriers, pied avocet, pied stilt, waders etc.);

- species for which horizontal structures of the power poles and available cavities serve as a nest
arrangement place (hooded crow, jackdaw, common rave, sparrows, tits, certain species of falcons);

- species for which OTL poles and wires serve as a roost (almost all species of passeriformes,
small falcons, pigeons etc.);

- species which during their seasonal migrations use overhead lines for mass stops and rest
(swallows, European starling, European goldfinch, pigeons).

Quantitative characteristic built upon results of the studies performed in 2016 is shown in Table.

Table 4.2. Characteristics of the ornithological complex by its distribution into ecological groups

Number
Item # Ecological group species birds
abs. | %* | abs. | %*

1 Not using OTL at all 24 | 343 983 8.9
2 Usually don’t use OTL | 6 8.6 834 7.6
3 May nest on OTL 10 | 14.3 | 1276 | 11.6
4 Use OTL as roost 41 | 58.6 | 9208 | 83.5
5 Use OTL in mass 12 | 17.1 | 8238 | 74.7
Total** 70 11,025

Notes: * - percent of the total number of species or birds; ** some species fell within 2 categories (for example,
they may use OTL as a nesting place, and as a roost), and due to this there’s no digit in %

Analyzing Table 4.2 we see that of the entire ornithological complex which counted 70 species,
41 species (or 58.6%), which number made 83.5% of the total number of birds, use overhead power
transmission lines as their roosting place. Such picture can be explained by the dominance of open
terrains (mainly farmed ecosystems) with the lack of tree plantation, and due to this birds have to use
man-made structures for roosting. The birds may experience negative impact of such behavior only in
case of electrical shock which usually happens to large specimens - eagles, buzzards, cranes, herons,
which are used to land onto most dangerous sections of overhead power transmission lines. There’s no
such threat for small passeriformes.

Quite large part of the birds (24 species or 34.3%) doesn’t use overhead power lines at all. If we
add to this group species which usually avoid territories with power transmission lines (6 species or
8.6%), then almost a half of the entire ornithological complex is outside the risk zone with respect to
collision with overhead line poles and wires.

We have to mentioned also that 12 species are referred to a group of birds which during their
seasonal migrations form mass gatherings and may use power line wires for roosting (rest). This group
includes European starling, bank swallow, fieldfare, piegeons, European goldfinch, linnet, Eurasian
tree sparrow etc. We are not aware of the cases of bird deaths due to their rest on the wires, but such
behavior requires some management of hazing actions.

And finally, at least 10 bird species nest on OTL poles, using horizontal structures and cavities
of vertical masts. Such species include common raven, hooded crow, jackdaw, common kestrel,
European tree sparrow, great tit etc. In most cases the nesting is successful but the scheduled
maintenance works on overhead power lines require the personnel to remove bird nests from the OTL
structures.

Some examples of the use of overhead power transmission lines by birds are presented in Fig.

66
Cc D

Fig. 4.1. Birds on overhead power transmission lines
(A — common raven nest; B — european starling; C — barn swallow; D — rock pigeon)

Proposals on the actions aimed to prevent or mitigate bird deaths from contacts with
OTL

To prevent birds dying from contacts with the reference OTLs, such OTLs shall be equipped
with the hazing means on their most dangerous sections. Moreover, prevention of the bird deaths can
be facilitated by installing on the OTL artificial nests of some carnivorous birds which apt to oust
large birds from their nesting territory, which will scare away most small birds which are potential
trophy. Moreover, this will also facilitate recovery of home areas of these species which are listed in
the Red Book of Ukraine (2009) and a number of International Conventions on Nature Conservation,
and through this - creation of the positive image of the energy production industry, aimed at the
greening (environmentalization) of its activity.

For example, considering the fact that according to the results of inspection of the reference
OTL at Syvash conducted in 2013-2014, 75.8% of the dead birds died at 2 sections, a proposal was
made to equip wires at these 2 sections with bird-scaring devices with movable and shining elements
which would intensively move, shine and produce noise thus scaring the birds away. Moreover, the
proposal was made to install, on the anchor line support, an artificial nest for saker falcon to scare
other birds away from most bird-vulnerable sections of the overhead power transmission line.

Required type of bird-scaring means, schemes and methods of their installation shall be
determined individually for each separate bird-vulnerable section of the power line (with consideration
of local terrain peculiarities, vegetation, buildings/structures, nature of the economic use of the
territories etc.) and with the participation of experts experienced in conducting such actions and
measures. It is desirable, during performance of such works, to conduct trainings for local experts
(engineers, ecologists, ornithologists) to allow them gain their own experience in this area of nature
conservation activity.

67
References

1. Pusanow I. Versuch einer Revision der Taurischen Ornis / I. Pusanow I. Soc. Nat. Moscou. — 1933.
T. 42, 1.—P. 3-40.

2. Yu.V. Kostin. Birds of Crimea. - M: Nauka, 1983. - 240 p.

3. Yu.A. Andryuschenko, E.A. Dyadicheva. R.N. Chernichko. Species diversity of the birds of the
Syvash Coast in the nesting period // Branta: Collection of research papers of the Azov and Black Sea
Omithological Station. Ed.1. - Melitopol: Branta, 1998. - p. 7-18.

3. Yu.A. Andryuschenko, LI. Chernichko. V.V. Kinda, V.M. Popenko, M.G. Arsievich, Kh. Vatske,
V.S. Gavrilenko, P.I. Gorlov, A.B. Grinchenko, V.P. Dumenko, V.E. Kirichenko, A.I. Koshelev, V.A. Koshelev,
E.A. Lopushanskiy, D.S. Oleynik, A.A. Podpryadov, S.P. Prokopenko, I.S. Stadnichenko, V.A. Sirenko, N.N.
Tovpinets, T. Fischer, R.M. Chernichko. Results of the first large-scale census of the wintering birds in the zonal
landscapes of the southern Ukraine // Branta: Collection of research papers of the Azov and Black Sea
Omithological Station. Ed.9. - Melitopol: Branta, 2006. - p.123-149.

5. Yu.A. Andryuschenko. Condition of the steppe areas of the Crimea, valuable for protection of the
species diversity of birds // Zapovedniki Kryma - 2007. Materials of the IV International Scientific and Practical
Conference (2 Nov 2007, Simferopol). - P.2. Zoology. - Simferopol, 2007. - p.3-8.

6. ROM Bulletin: Results of the mid-winter census of waterfowl in 2006 in the Azov and Black Sea
Region of Ukraine: adaptation of IWC methods and their approvement / Edited by G.V. Fesenko. - 2009. - Ed.4.
- p.4-12.

ROM Bulletin: Resume of the Regional Ornithological Monitoring (the Azov and Black Sea Coast of
Ukraine). October 2010 / Edited by I.I. Chernichko, V.A. Kostyushin. — 2010. — Issue 6. — p.12-13.

8. ROM Bulletin: Results of the mid-winter censuses of waterfowl in 2005, 2007-2010 in the Azov and
Black Sea Region of Ukraine / Edited by Yu.A. Andryuschenko. - 2011. - Issue 7. - p.13-14, 19-21, 63-64.

9. I van der Vinden, Yu.A. Andryuschenko, S.V. Vinokurova, B.A. Garmash, P.I. Gorlov, A.B.
Grinchenko, E.A. Dyadicheva, V.V. Kinda, T.A. Kirikova, V.A. Kostyushin, S.O. Nielson, P. der Nobel, V.M.
Popenko, M. van Romen, V.D. Siokhin, $.V. Khomenko, I.I. Chernichko, R.N. Chernichko. Distribution of the
waterfowl on Syvash in the summer and autumn period // Generally edited by LI. Chernichko. - Branta:
Melitopol - Sonat: Simferopol, 1999.- p.90.

10. V.N. Kucherenko. Comparative characteristic of the summer population of birds of open habitats of
the Western Crimea / Branta: Collection of research papers of the Azov and Black Sea Ornithological Station.
Issue 14. - Melitopol: Branta, 2011. - p.54-62.

11. V.D. Siokhin, LI. Chernichko, Yu.A. Andryschenko, V.M. Popenko, IV. Anosova, T.B.
Ardamatskaya, N.A. Bagrikova, I.D. Belashkov, M.M. Beskaravaynyi, B.A. Garmash, E.A. Dyadicheva, M.E.
Zhmud, V.D. Zolevskiy, V.V. Kinda, T.A. Kirikova, V.P. Kolomyichuk, A.I. Korzyukov, S.Yu. Kostin, V.A.
Kostyushin, A.I. Koshelev, A.V. Matsyura, G.N. Mogodan, V.I. Pilyuga, A.M. Poluda, V.M. Popenko, A.G.
Rudenko, I.T. Rusev, V.P. Stoylovskiy, N.A. Tarina, R.N. Chernichko, O.A. Yaremchenko. The number and
distribution of the nesting semi-aquatic birds in the wetlands of the Azov and Black Sea Region of Ukraine //
Branta: Melitopol — Kyiv, 2000.- 476p.

12. Stoilovsky V., Korzyukov A., Zhmud M., Rusev I., Nesterenko M., Gerzhik I., Petrovych Z.,
Ardamatskaya T., Rudenko A., Yaremchenko O., Kostin S., Chernichko I., Andryushchenko Yu., Kinda V.,
Popenko V., Gorlov P., Siokhin V., Molodan G. Ukraine // Directory of Azov-Black Sea Coastal Wetlands:
Revised and updated.- Kyiv: Wetlands International, 2003.- P.165-229.

13. Yu.A. Andryuschenko, M.M. Beskaravaynyi, I.S. Stadnichenko. About deaths of bustards and other
bird species caused by collisions with power transmission lines in the wintering locations // Branta: Collection of
research papers of the Azov and Black Sea Ornithological Station. Issue 5. - Melitopol: Branta, 2005. - p.97-112.

14. Yu.A. Andryuschenko, V.M. Popenko. Omithological probles of wind power industry development
in the south of Ukraine. Materials of the All-Ukrainian Scientific and Practical Conference “Nature Conservation
Aspects of Renewable Energy Sources Usage in Ukraine (15-16 March 2012). - Mykolaiv: Publishing house
after Petra Mohyla. - 2012. - p.9-13.

15. S.P. Prokopenko, A.B. Grinchenko. Death of bustards on the Crimean Peninsula.- Berkut, 2000.- V.9,
Issues 1-2.- p.123-124.

16. Results of the monitoring of birds in the area of Pryazovske Electrical Networks in the period of
autumn migrations. Report by the Ukrainian Society for Bird Preservation. Donetsk-Kyiv, 2013 (manuscr.).

17. G.N. Saltykov. Ecological concept of the electrical network environment and experience of
prevention of bird deaths at OTLs. // Buturlynskyi Collection. Materials of the Ist All-Russian Scientific and
Practical Conference dedicated to the memory of S.A. Buturlin. - Ulyankovs: Pub.house: Promotion
Technologies Corp., 2013. - p.221-234.

18. A.V. Saltykov. The Ulyanovsk Resolution “Birds and OTLs-2011” as a basis for the joint action plan
to neutralize ornithocidic electrical installations in ex-USSR countries // Predatory birds in the dynamic
environment of the 3rd millenium: status and prospects - 2012. — p.566 — 573.

68
19. Andryushchenko Yu., Popenko V. Methodologicals proposals on Geese census in the Black Sea
region // 8th Annual Meeting of the Goose Specialist Group (5-10 March 2004).- Odessa, Ukraine, 2004.- P.17-
20.

20. Yu.A. Andryuschenko. Unification of the methods of mid-winter censuses in the Azov and Black Sea
Region of Ukraine // ROM Bulletin. Results of the mid-winter census of the waterfowl in 2006 in the Azov and
Black Sea Region of Ukraine: adaptation of IWC methods and their approvement / Edited by G.V. Fesenko. -
2009. - Ed.4. - p.4-12.

21. Yu. Andryuschenko, S. Katysh, V. Popenko, V. Siokhin, Y. Chernichko. Methods of the bird census.
to assess condition of resources of the hunting species of the waterfowl in the hunting entities of the Azov and
Black Sea Region of Ukraine // Edited by Yu. Andryuschenko.- Melitopol, 2010.- 24p.

22. A.P. Kuzyakin. Biogeography of the USSR // Scientific Notes of N.K. Krupskaya MOIPI.— 1962.-
V.109.— Issue 1.— p.3-182.

23. R.L. Naumov. Experience of absolute census of the forest songbirds in the nesting period //
Organization and methods of censuses of birds and harmful rodents.— M.: 1963.— p.137-137.

24. R.L. Naumov. Methods of absolute census of birds in the nesting period at their routes // Zoology
Magazine.— 1965.— T.XLIV, Issue 1.— p.81-94.

25. E.V. Rogacheva. Methods of recording of the number of small sparrow birds // Organization and
methods of censuses of birds and harmful rodents.— M.: 1963.— p.117-130.

26. Red Data Book of Ukraine. Wild Animals // Edited by I.A. Akimov. — K.: Globalconsulting, 2009. —
624 p

27. Yu.A. Andryuschenko, V.N. Kucherenko, V.M. Popenko. Results of the monitoring of the deaths of
birds caused by contacts with overhead power transmission lines in Crimea in 2013-2014 / Branta: Collection of
research papers of the Azov and Black Sea Ornithological Station. Issue 18. - Melitopol: Branta, 2014. - p(print).

28. Yu.A. Andryuschenko, V.M. Popenko. Birds and overhead power transmission line in the Steppe
Crimea: pros and cons. Problems of the bird deaths and ornithological safety at overhead power transmission
lines of medium voltage: modern scientific and practical experience / Materials of the scientific and practical
workshop (10-11 November 2011, Ulyanovsk). - Ulyanovsk: Strezhen LLC., 2012. - p.38-49.

29. V.N. Kucherenko, Yu.A. Andryuschenko, V.M. Popenko. About the usage and avoidance by the
birds of overhead power transmission lines in Crimea / Branta: Collection of research papers of the Azov and
Black Sea Ornithological Station. Issue 18. - Melitopol: Branta, 2014. - p(print).

69
Table 2.1 Bird species which are found within the regional territory and have protected status .

2 Dil zl Zl Z| @
No. English name Scientific name = z R iS FA A EI
a Dy 2] =| a] a] O
1_ [Black-throated loon Gavia arctica m 2 | 2
2 |Little grebe Tachibabtus ruficollis m, W 2
3_|Great crested grebe Podiceps cristatus m, w,n 3
4 |Cormorant Phalacrocorax carbo m, w,n 3
5 | Eurasian bittern Botaurus stellaris m, w,n 2 2
6 | Little bittern Ixobrychus minutus mn 2 2
7_|Black-crowned night heron _|Nycticorax nycticorax mn 2
8 | Great white egret Egretta alba m, w,n 2 2
9 |Little egret Egretta garzetta m,n 2
10 | Grey heron Ardea cinerea m, w,n 3
11 | Purple heron Ardea purpurea m,n 2 | 2
12 | Glossy ibis Plegadis falcinellus m VU/|LC| 2 | 2
13 | White stork Ciconia ciconia m,n 2 2
14 | Black stork Ciconia nigra m RAR(LC| 2 | 2 | 2
15 |Red-breasted goose Rufibrenta ruficollis m,w |VU/| VU/EN] 2 | 1.2] 2
16 |Greylag goose Anser anser m, w,n 3 | 1.2
17 | Greater white-fronted goose_|Anser albifrons m, Ww 3 | 1.2
18 | Mute swan Cygnus olor m, w,n 3 | 1.2
19 | Whooper swan Cygnus cygnus m, Ww 2 [12
20 | Ruddy shelduck Tadorna ferruginea m,n |VU/| VU/LC] 2 | 12
21 |Common shelduck Tadorna tadorna m, w,n 2 |1.2
22 | Mallard Anas platyrhynchos m, w,n 3 | 12
23 |Common teal Anas crecca m, Ww 3 | 1.2
24 | Gadwall Anas strepera m, w,n RAR| LC | 3 | 1.2
25 [Eurasian wigeon Anas penelope m, w 3 | 1.2
26 [Northern pintail Anas acuta m, Ww 3 | 1.2
27 |Gargane Anas querquedula m, w 3 | 1.2
28 [Northern shoveler Anas clypeata m 3/12
29 |Common pochard Aythya ferina m, w,n 3 | 12
30 _|Ferruginous duck Aythya nyroca m,n |VU| VU |NT| 3 | 1.2
31 | Tufted duck Aythya fuligula m, Ww 3/12
32 |Red-breasted merganser Mergus serrator m, W VU /LC| 3 | 12
33 | Ospre Pandion haliaetus m EN {LC} 2 | 2 | 2
34 | Honey buzzard Pernis apivorus m 2 [12| 2
35 |Hen harrier Circus cyaneus m, Ww RAR] LC] 2 | 1.2} 2
36 | Pallid harrier Circus macrourus m EN| EN |NT/ 2 [12] 2
37 |Montagu’s harrier Circus pygargus m VU|NT| 2 [12] 2
38 | Western marsh-harrier Circus aeruginosus m, w,n 2 11.2) 2
39 |Goshawk Accipiter gentilis m, W 2 |12| 2
40 |Eurasin sparrowhawk Accipiter nisus m, w 2 [12| 2
41 [Rough-legged buzzard Buteo lagopus m, W. 2 [12| 2
42 | Long-legged buzzard Buteo rufinus m, w,n| VU|RAR| LC] 2 | 1.2 | 2
43 |Common buzzard Buteo buteo m, w,n 2 |1.2} 2
44 |Short-toed eagle Circaetus gallicus m RAR[LC| 2 | 1.2] 2
45 [Greater spotted eagle Aquila clanga m EN |RAR| VU] 2 | 1.2 | 2
46 [Eastern imperial eagle Aquila heliaca m RAR| VU} 2 [1.2] 1
47 |Golden eagle Aquila chrysaetos m VU/LC| 2 [12] 2
48 | White-tailed eagle Haliaeetus albicilla m, w,n RAR] LC} 2 | 1.2} 1
49 | Saker falcon Falco cherrug m,w,n|EN| VU | VU] 2 2 2
50 | Duck hawk Falco peregrinus m, w,n RAR| LC | 2 2 1
51 | Eurasian hobby Falco subbuteo m,n 2 2 2

2 P| zl Z| Z| @

No. English name Scientific name q z a 8 ey a SI
a ~z~| =| a] al o

52 | Merlin Falco columbarius m, Ww 2 2 2

53 |Red-footed falcon Falco vespertinus m,n | VU 2 2 2

54 |Common kestrel Falco tinnunculus m, win 2 2 2

55 _|Grey partridge Perdix perdix m, w,n| VU 3

56 |Common quail Coturnix coturnix m, win 3 2

57 | Ring-necked pheasant Phasianus colchicus m, w,n 3

58 |Common crane Grus grus m, Ww RAR] LC} 2 | 1.2} 2

59 |Demoiselle crane Anthropoides virgo m,n EN |LC| 2 | 2 | 2

60 | Water rail Rallus aquaticus m, win 3

61 | Spotted crake Porzana porzana m, win 2 2

62 |Little crake Porzana parva m,n 2 2

63 |Corncrake Crex crex m 2

64 |Common moorhen Gallinula chloropus m, w, 3

65 | Eurasian coot Fulica atra m, w, 3 2

66 |Great bustard Otis tarda m_|VU| EN |VU} 2 [12] 2

67 | Eurasian stone-curlew Burhinus oedicnemus m,n |VU} PL [LC] 2 2

68 | Golden plover Pluvialis apricaria m 3. | 2

69 |Ringed plover Charadrius hiaticula m RAR[LC| 2 | 2

70 | Little ringed plover Charadrius dubius m,n 2 2

71 | Kentish plover Charadrius alexandrinus m,n VU | LC} 2 2

72 _|Eurasian dotterel Eudromias morinellus m 2 | 2

73 |Northern lapwing Vanellus vanellus m, w,n}| VU 3 2

74 |Black-winged stilt Himantopus himantopus m,n VU/LC| 2 | 2

75 | Pied avocet Recurvirostra avosetta m,n RAR| LC | 2 2

76 |Green sandpiper Tringa ochropus m 2/12

71 |Wood sandpiper Tringa glareola m 2 [12

78 |Common greenshank Tringa nebularia m 3. | 12

79 |Common redshank Tringa totanus m,n 3/12

80 |Spotted redshank Tringa erythropus m 3. | 12

81 |Marsh sandpiper Tringa stagnatilis m EN {LC} 2 | 1.2

82 |Common sandpiper Actitis hypoleucos m 2 [12

83 |Terek sandpiper Xenus cinereus m 2 [12

84 | Ruff Philomachus pugnax m 3 [12

85 | Little stint Calidris minuta m 2 {12

86 |Temminck's stint Calidris temminckii m 2

87 |Dunlin Calidris alpina m 2 [12

88 |Common snipe Gallinago gallinago m, W 3/12

89 |Great snipe Gallinago media m VU 2 | 2

90 |Eurasian woodcock Scolopax rusticola m 3/12

91 | Eurasian curlew Numenius arquata m, W EN | NT] 3 | 1.2

92 |Whimbrel Numenius phaeopus m EN |LC| 3 | 1.2

93 |Black-tailed godwit Limosa limosa m_ |VU 3 [12

94 | Collared pratincole Glareola pratincola m,n RAR|NT | 2 | 2

95 _|Great black-headed gull Larus ichthyaetus m, w, EN | LC] 3 2

96 | Mediterranean gull Larus melanocephalus m 2 | 2

97 | Little gull Larus minutus m,n 2

98 | Black-headed gull Larus ridibundus m, win 3

99 |Slender-billed gull Larus genei m,n 2 2

100| Lesser black-backed gull Larus fuscus m - - -

101 | Yellow-legged gull Larus cachinnans m, w, n - - -

102|Common gull Larus canus m, Ww 3

103 | Black tern Chlidonias niger m 2/2

104] White-winged tern Chlidonias leucopterus m 2 | 2

2 P| zl Zl Z| @
No. English name Scientific name q z B 8 fz 5 5
a ~z~| =| a] al o
105 | Whiskered tern Chlidonias hybrida m 2
106 | Gull-billed tern Gelochelidon nilotica m,n | VU 2 2
107|Common tern Sterna hirundo m,n 2 2
108 | Little tern Sterna albifrons m,n RAR| LC | 2 2
109| Woodpigeon Columba palumbus m, w,n
110] Stock pigeon Columba oenas m, w,n VU | LC] 3
111 | Rock pigeon Columba livia m,n 3
112| Eurasian collared dove Streptopelia decaocto m, w,n 3
113 | Turtle dove Streptopelia turtur m,n 3
114|Common cuckoo Cuculus canorus m,n 3
115|Long-eared owl Asio otus m, w,n 2 2
116| Short-eared owl Asio flammeus m, w,n RAR| LC | 2 2
117|Common scops owl Otus scops m,n RAR| LC | 2 2
118 | Little owl Athene noctua m, w,n 2 2
119| European nightjar Caprimulgus europaeus m,n 2
120| Common swift Apus apus m,n 3
121 | European roller Coracias garrulus m,n |VU| EN |NT| 2 | 2
122|Common kingfisher Alcedo atthis m,n 2
123 | European bee-eater Merops apiaster m,n 2 | 2
124|Hoopoe Upupa epops m,n 2
125 | Eurasian wryneck Jynx torquilla m 2
126| European green woodpecker | Picus viridis m VU /|LC| 2
127| Grey-headed woodpecker Picus canus m 2
128 | Great-spotted woodpecker _|Dendrocopos major m,n 2
129 | Syrian woodpecker Dendrocopos syriacus m,n 2
130| Middle spotted woodpecker _|Dendrocopos medius m 2
131] Lesser spotted woodpecker _ | Dendrocopos minor m,n 2
132 | Bank swallow Riparia riparia m,n 2
133 | Barn swallow Hirundo rustica m,n 2
134|Common house martin Delichon urbica m,n 2
135| Crested lark Galerida cristata m, w,n 3
136 | Red-capped lark Calandrella cinerea m, w,n 3
137| Lesser short-toed lark Calandrella rufescens m, w,n PL | LC} 2
138 | Calandra lark Melanocorypha calandra m, win 2
139| Skylark Alauda arvensis m, w,n 3
140 | Tawny pipit Anthus campestris m,n 2
141| Tree pipit Anthus trivialis m,n 2
142|Red-throated pipit Anthus cervinus m 2
143 | Yellow wagtail Motacilla flava m,n 2
144 | Black-headed wagtail Motacilla felde; m,n 2
145 | Citrine wagtail Motacilla citreola m 2
146 | White wagtail Motacilla alba m, w,n 2
147| Red-backed shrike Lanius collurio m,n 2
148| Lesser grey shrike Lanius minor m,n 2
149| Great grey shrike Lanius excubitor m, Ww RAR| LC | 2
150| Golden oriole Oriolus oriolus m,n 2
151] European starling Sturnus vulgaris m, w,n 2
152| Rosy starling Sturnus roseus m,n RAR| LC | 2
153 | Eurasian ja’ Garrulus glandarius m, w,n 2
154| European magpie Pica pica m, w,n 2
155 | Jackdaw Corvus monedula m, w,n 2
156| Rook Corvus frugilegus m, w,n 2
157| Hooded crow Corvus cornix m, w,n 2

2 P| zl Z| Z| @

No. English name Scientific name q z a 8 ey a SI

a ~z~| =| a] al o
158|Common raven Corvus corax m, w, 3
159| Bohemian waxwing Bombycilla garrulus m, W 2
160| Winter wren Troglodytes troglodytes m, w, 2
161 | Dunnock Prunella modularis m, Ww 2
162 | Savi’s warbler Locustella luscinioides m,n 2
163 | River warbler Locustella fluviatilis m,n 2
164 Common grasshopper : m 2

warbler Locustella naevia

165 | Sedge warbler Acrocephalus schoenobaenus m,n 2
166 | Paddyfield warbler Acrocephalus agricola m,n 2
167 | Eurasian reed warbler Acrocephalus scirpaceus m,n 2
168 | Great reed warbler Acrocephalus arundinaceus m,n 2
169 | Icterine warbler Hippolais icterina m 2
170| Barred warbler Sylvia nisoria mn 2
171] Blackcap Sylvia atricapilla mn 2
172|Garden warbler Sylvia borin mn 2
173 |Common whitethroat Sylvia communis mn 2
174| Lesser whitethroat Sylvia curruca m 2
175 | Willow warbler Phylloscopus trochilus m 2
176| Chiffchaff Phylloscopus collybita m 2
177| Wood warbler Phylloscopus sibilatrix m 2
178 | Goldcrest Regulus regulus m 2
179| European Pied flycatcher Ficedula hypoleuca m 2
180 | Collared flycatcher Ficedula albicollis m 2
181 | Red-breasted flycatcher Ficedula parva m 2
182 | Spotted flycatcher Muscicapa striata m,n 2
2
2
2
2
2
2
2

183 | Whinchat Saxicola rubetra m,n 2
184| African stonechat Saxicola torquata m,n 2
185| Northern wheatear Oenanthe oenanthe m,n

186| Pied wheatear Oenanthe pleschanka m,n

187 | Isabelline wheatear Oenanthe isabellina m,n

188 | Common redstart Phoenicurus phoenicurus m,n 2
189 | Black redstart Phoenicurus ochruros m,n 2
190 | European robin Erithacus rubecula m,n

191| Nightingale Luscinia megarhynchos m,n 2 | 2
192 | Thrush nightingale Luscinia luscinia m 2/2
193 | Bluethroat Luscinia svecica m,n 2 2
194 | Fieldfare Turdus pilaris m, Ww 3 2
195 | Common blackbird Turdus merula m, w, 3 2
196 | Redwin; Turdus iliacus m, Ww 3 2
197| Song thrush Turdus philomelos m, w, 3 2
198 | Mistle thrush Turdus viscivorus m, Ww 3 2
199 | Bearded reedling Panurus biarmicus m, w, 2

200 | Long-tailed tit Aegithalos caudatus m 3
201|Penduline tit Remiz pendulinus m,n 2

202 | Blue tit Parus caeruleus m, w,n 2

203 | Great tit Parus major m, win 2

204 | Eurasian treecreeper Certhia familiaris m 2

205 | House sparrow Passer domesticus m, w, 2

206 | Eurasian tree sparrow Passer montanus m, w, 3

207 | Chaffinch Fringilla coelebs m, w, 3

208 | Brambling Fringilla montifringilla m, W 2

209 | European greenfinch Chloris chloris m, w, 2

a D zl zl
No. English name Scientific name q z B 6 Fy 5 5
a 4 =} mM) a] Oo
210| Eurasian siskin Spinus spinus m, w 2
211| European goldfinch Carduelis carduelis m, w,n 2
212|Linnet Acanthis cannabina m, w,n 2
213| Eurasian bullfinch Pyrrhula pyrrhula m 3
214] Hawfinch Coccothraustes coccothraustes |m, w, n 2
215| Corn bunting Emberiza calandra m, w,n 3
216) Yellowhammer Emberiza citrinella m, w,n 2
217|Reed bunting Emberiza schoeniclus m, w,n 2
218] Ortolan bunting Emberiza hortulana m,n 3

Notes: Status: m - species found during seasonal migrations; w - species found in the winter period; n -
species foundin in the nesting period.

ERL - conservation status of the European Red List: VU — (Vulnarable) species which can be in a nearest
future referred to endangered category if the factors affecting their status will continue to act; EN — (Endangered)
- species which are under danger of vanishing; their conservation is hardly possible and reproduction is
impossible with special actions and measures.

RBU - protected by the Red Book of Ukraine: EN - endangered; VU - vulnerable; RAR - rare; PL -
priceless.

IUCN - conservation status of the International Union for Conservation of Nature: LC - least concern.

BERN - The Bern Convention or Convention on the Conservation of European Wildlife and Natural
Habitats, includes 4 annexes: II (2) - list of fauna species subject to special protection; Annex III (3) - fauna
species subject to conservation.

BONN - Bonn Convention Annex II (2) includes species which condition is unfavorable and which
conservation and management requires international treaties, as well as species which condition would
significantly improve as a result of international cooperation that may be achieved based on international
treaties.

CITES - The Washington Convention on International Trade in Endangered Species of Wild Fauna and
Flora, includes 3 annexes: Annex II (2) includes: a) “all species that are not necessarily threatened with
extinction, but may become so unless trade in specimens of such species is subject to strict regulation in order to
avoid utilization incompatible with the survival of the species in the wild”; and b) “other species which must be
subject to regulation in order that trade in specimens of certain species referred to in sub-paragraph (a) of this
paragraph may be brought under effective control”.
bd ; 7 SIT A | a)
4 SPs J Las =r

2?

In *
I OA syste’ PT Line (330kV OTL)
—— 500-m Butter Zone.

Vegetation Types

hedgerows

trees and shrubs

=
i wetland vegetation
=

meadow and pseudosteppe vegetation

laylands

urban landscapes

farmed ecosystems

Hi man-made landscapes

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna":

Fig. D 1.1

VALLI ddd km

|
OPABKHOBKAa
seap

in AL
an) a

Siz,

Legend

PT Line (330kV OTL)

500-m Buffer Zone.

& Water gatherings

© >> - Feeding migrations

Registered Species

@ >— =. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna’"

Fig. D 1.2
0

VALLI ddd km

] vas Er
f. Jen wncxoe

ina TAL]
an) a

=. Legend

PT Line (330kV OTL)

500-m Buffer Zone.

© Registered Species
& Water gatherings

© >> - Feeding migrations

@ >— =. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna’"

Fig. D 1.3
0

VALLI ddd km

-
Wey,
a
Yee

foatttn.9

Legend

PT Line (330kV OTL)

500-m Buffer Zone.

© Registered Species

& Water gatherings

© >> - Feeding migrations

@ >— =. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna’"

Fig. D 1.4

VALLI ddd km

° Mopasutoska
Loeap °

mox

T Tr SINT Ais

=e
a

Legend

PT Line (330kV OTL)

500-m Buffer Zone

@ Registered Species

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna":

Fig. D 1.5
0

VALLI ddd km

Mopasnnoska
Loeap ad >

in AL
an) a

Siz,

Legend

PT Line (330kV OTL)

500-m Buffer Zone.

& Water gatherings

© >> - Feeding migrations

Registered Species

@ >— =. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna’"

Fig. D 1.6
0

VALLI ddd

km

Legend

PT Line (330kV OTL)
—— 500-m Butter Zone.
Registered Species

& Water gatherings

Feeding migrations

>— >. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna":

Fig. D 1.7
0

VALLI ddd km

L seap

a
Mopasnioska

ina TAL]
an) a

=. Legend

PT Line (330kV OTL)

500-m Buffer Zone.

O> resisters species
& Water gatherings

© >— > - Feeding migrations

@ >— =. Transit migrations

Azov and Black Sea Ornithological Station, Research Institute for
Biodiversity of Ukraine's Terrestrial and Water Ecosystems,

Melitopol State Teachers’ Training University, Non-Governmental
Organization "Laguna":

Fig. D 1.8
0

VALLI ddd km

Table 1.2.1 Results of the census of migratory bird passages within the 330 kV OTL, buffer zones
and adjacent territories on 30.01.2016 (IAW the schematic map, Fig. D 1.2).

Ite

Migration

Time Species Number Direction
m# type (m)
20 | 10.00 | Rook (Corvus frugilegus) 11 feeding 10 Ss
21 European magpie (Pica pica) 3 feeding 5 E
22 | 11.00 | Eurasian tree sparrow (Passer montanus) 8 feeding 5 N
23 | 13.00 | Mallard (Anas platyrhynchos) 6 feeding 5 Sy
24 European starling (Sturnus vulgaris) 18 feeding 5 WwW
25 Rook (Corvus frugilegus) 25 feeding 15 SW.
26 Chaffinch (Fringilla coelebs) 18 feeding 5 NE
27 Skylark (Alauda arvensis) 30 feeding 30 E
28 Common gull (Larus canus) 50 feeding 20 NE
Yellow-legged gull (Larus cachinnans) 7 feeding 20 NE
29 | 14.00 | Eurasian tree sparrow (Passer montanus) 14 feeding 7 SW.
Total specimens (9 species) - during the feeding 190

migrations

Note: N - north; NE - north-east; NW - north-west; W - west; SW - south-west; E - east; SE - south-east;
S - south.

Table 1.2. Results of the bird census within the 330 kV OTL, buffer zones and adjacent territories on
30.01.2016 (IAW the schematic map, Fig. D 1.2).

Item | Time Species Number
#
1 10.00 | Eurasian collared dove (Streptopelia 5
decaocto)
2 Skylark (Alauda arvensis) 17
3 Chaffinch (Fringilla coelebs) 7
4 Hooded crow (Corvus cornix) 2
5 11.00 | Common blackbird (Turdus merula) 5
6 Mallard (Anas platyrhynchos) 45
7 Common gull (Larus canus) 7
8 Whooper swan (Cygnus cygnus) 7
8 Greater scaup (Aythya marila) 20
8 Common gull (Larus canus) 14
9 White-tailed eagle (Haliaeetus albicilla) 1
10 Great tit (Parus major) 5
11 European starling (Sturnus vulgaris) 12
12 Eurasian collared dove (Streptopelia 7
decaocto)
13 13.00 | Black-headed gull (Larus ridibundus) 25
14 Common raven (Corvus corax) 1
15 Hooded crow (Corvus cornix) 3
16 European magpie (Pica pica) 1
17 Rook (Corvus frugilegus) 150
Common gull (Larus canus) 50
Yellow-legged gull (Larus cachinnans) 5
18 Rook (Corvus frugilegus) 35
Common gull (Larus canus) 25
Yellow-legged gull (Larus cachinnans) 2
19 14.00 | Syrian woodpecker (Dendrocopos syriacus) 1
Total specimens (18 species) - during the censuses 452

Table 1.3.1. Results of the census of migratory bird passages within the 330 kV OTL, buffer zones and

adjacent territories on 20.03.2016 (IAW the schematic map, Fig. D 1.3).

ike Time Species Number Wingate Direction inte
m# type (m)
11 | 8.00 | Eurasian tree sparrow (Passer montanus) 6 Feeding Sy 5
12 Greater white-fronted goose (Anser .
albifrons) goose ( 22 Transit NE 400
13 Common blackbird (Turdus merula) 3 Transit Sy 5
14 | 9.00 | Yellow-legged gull (Larus cachinnans) 6 Feeding N 10
15 Rook (Corvus frugilegus) ll Feeding NE 20
16 Corn bunting (Emberiza calandra) 20 Transit N 5
17 European starling (Sturnus vulgaris) 50 Feeding SE 10
18 White wagtail (Motacilla alba) 20 Transit Ss 10
19 | 10.00 |Common raven (Corvus corax) 1 Feeding E 50
20 Small passeriformes (Passer spp.) 30 Feeding NW 7
21 Yellow-legged gull (Larus cachinnans) 3 Feeding SW. 15
22 | 11.00 | Rook (Corvus frugilegus) 17 Feeding SW 10
Total specimens (9 species) - during the migrations 189

Note: N - north; NE - north-east; NW - north-west; W - west; SW - south-west; E - east; SE - south-east; S -
south.

Table 1.3. Results of the bird census within the 330 kV OTL, buffer zones and adjacent territories on
20.03.2016 (IAW the schematic map, Fig. D 1.3).

Item | Time Species Number
#
1 8.00 | European starling (Sturnus vulgaris) 8
2 Winter wren (Troglodytes troglodytes) 1
2 Fieldfare (Turdus pilaris) 4
3 Rough-legged buzzard (Buteo lagopus) 1
4 Woodpigeon (Columba palumbus) 3
5 9.00 | Eurasian curlew (Numenius arquata) 2
6 European magpie (Pica pica) 1
7 Rook (Corvus frugilegus) 21
European starling (Sturnus vulgaris) 20
Hooded crow (Corvus cornix) 3
8 10.00 | Common buzzard (Buteo buteo) 1
9 Rook (Corvus frugilegus) 75
10 11.00 | Eurasian tree sparrow (Passer montanus) 30
Total specimens (11 species) - during the censuses 170

Table 1.4.1. Results of the census of migratory bird passages within the 330 kV OTL, buffer zones and

adjacent territories on 08.04.2016 (IAW the schematic map, Fig. D 1.4).

ike Time Species Number Wingate Direction inte
m# type (m)
17 European starling (Sturnus vulgaris) 6 Feeding NE 10
18 Hooded crow (Corvus cornix) 4 Feeding Ss 10
19 Woodpigeon (Columba palumbus) 3 Feeding SW. 5
20 European starling (Sturnus vulgaris) 260 Transit NE 50
21 Common blackbird (Turdus merula) 6 Transit SE 10
22 Greater white-fronted goose (Anser :
albifrons) . 28 Transit N 300
23 Chlidonias niger 12 Transit NE 5
24 Chaffinch (Fringilla coelebs) 16 Transit N 5
25 Mallard (Anas platyrhynchos) 25 Feeding N 30
26 Ruff (Philomachus pugnax) 45 Transit N 50
27 Ruff (Philomachus pugnax) 22 Transit NE 30
28 Chaffinch (Fringilla coelebs) 30 Feeding SW 7
European goldfinch (Carduelis carduelis) 20 Feeding SW. 7
29 Skylark (Alauda arvensis) 25 Feeding SW. 10
30 Goshawk (Accipiter gentilis) 1 Feeding NE
31 Small passeriformes (Passer spp.) 50 Feeding SE 7
32 Grey partridge (Perdix perdix) 9 Feeding W 5
33 White wagtail (Motacilla alba) 24 Feeding SE 5
Total specimens (16 species) - during the migrations 586

Note: N - north; NE - north-east; NW - north-west; W - west; SW - south-west; E - east; SE - south-east; S -

south.

Table 1.4. Results of the bird census within the 330 kV OTL, buffer zones and adjacent territories on
08.04.2016 (IAW the schematic map, Fig. D 1.4).

Item | Time Species Number
#
1 8.00 | Common blackbird (Turdus merula) 6
1 Winter wren (Troglodytes troglodytes) 2
1 Common redstart (Phoenicurus phoenicurus) 3
1 Chaffinch (Fringilla coelebs) 12
2 Hooded crow (Corvus cornix) 4
3 Woodpigeon (Columba palumbus) 2
4 Common kestrel (Falco tinnunculus) 1
5 9.00 | European greenfinch (Chloris chloris) 4
6 Woodpigeon (Columba palumbus) 1
7 Great crested grebe (Podiceps cristatus) 5
7 10.00 | Eurasian coot (Fulica atra) 18
8 Pied avocet (Recurvirostra avosetta) 7
9 Rough-legged buzzard (Buteo lagopus) 1
10 Rook (Corvus frugilegus) 6
11 Eurasian coot (Fulica atra) 7
Mallard (Anas platyrhynchos) 2
Northern lapwing (Vanellus vanellus) 2
12 11.00 | Common kestrel (Falco tinnunculus) 1
13 Rook (Corvus frugilegus) 27
14 Rook (Corvus frugilegus) 5
15 Eurasian tree sparrow (Passer montanus) 7
16 11.50_| European magpie (Pica pica) 1
Total specimens (17 species) - during the censuses 124

Table D 1.5. Results of the nesting bird censuses within the 330 kV OTL. 23 — 25.04.2016 and 10 -
15.05.2016 (IAW the schematic map, Fig. D 1.5).

Ite Species Nests
Little owl (Athene noctua) 1
Hooded crow (Corvus cornix) 1
Yellowhammer (Emberiza citrinella) 1*
Barred warbler (Sylvia nisoria) 1*
Garden warbler (Sylvia borin) 2*
Common whitethroat (Sylvia communis) 1
Long-eared owl (Asio otus) 1*
European greenfinch (Chloris chloris) 1*

Red-backed shrike (Lanius collurio) 1
Chaffinch (Fringilla coelebs) 1
Turtle dove (Streptopelia turtur) 1
1
1

Woodpigeon (Columba palumbus)
Common kestrel (Falco tinnunculus)

Thrush nightingale (Luscinia luscinia) 1*
Hooded crow (Corvus cornix) 1
Lesser grey shrike (Lanius minor) 1
Common quail (Coturnix coturnix) 1*
Tawny pipit (Anthus campestris) 1
Chaffinch (Fringilla coelebs) 1
Red-backed shrike (Lanius collurio) 1
European goldfinch (Carduelis carduelis) 1*

Woodpigeon (Columba palumbus)
Garden warbler (Sylvia borin)
Common kestrel (Falco tinnunculus)
Yellowhammer (Emberiza citrinella)
European magpie (Pica pica)
Woodpigeon (Columba palumbus)
Hooded crow (Corvus cornix)
Common kestrel (Falco tinnunculus)
Hooded crow (Corvus cornix)
Lesser grey shrike (Lanius minor)
Lesser grey shrike (Lanius minor)

S| 5] 55) a) =] 5/5] S| S[S]ZIZ]E]S fel eefsfor}en] a }er]to]ro}to|rofiv |tofro fro] |B

20 | Hooded crow (Corvus cornix)

21_| Lesser grey shrike (Lanius minor)

22 | European magpie (Pica pica)

23__| Lesser grey shrike (Lanius minor) 1
Total (species/nests) 19/36

Note: * - nesting behavior
Table 1.6.1. Results of the census of migratory bird passages within the 330 kV OTL, buffer zones
and adjacent territories on 07.08.2016 (IAW the schematic map, Fig. D 1.6).

Item #| Time Species Number Hype . | Direction intel ait
of migration (m)
15__| 6.20 | Small passeriformes (Passer spp.) 12 Feeding N 5
16 Small passeriformes (Passer spp.) 25 Feeding SE 7
17 Common kestrel (Falco tinnunculus) 1 Feeding SW 25
18 Turtle dove (Streptopelia turtur) 3 Feeding SW 7
19 |7.00 | Western marsh-harrier (Circus aeruginosus) 1 Feeding SW 15
20 Rook (Corvus frugilegus) 15 Feeding Ss 10
21 Common kestrel (Falco tinnunculus) 1 Feeding Ss 7
2» Mediterranean gull (Larus melanocephalus) 3 Feeding SE 25
Black-headed gull (Larus ridibundus) 1 Feeding SE 25
23 Bank swallow (Riparia riparia) 20 Feeding SE 10
24 [9.00 | Yellow-legged gull (Larus cachinnans) 2 Feeding WwW 30
Total specimens (9 species) - during the migrations 84

Note: N - north; NE - north-east; NW - north-west; W - west; SW - south-west; E - east; SE - south-east;
S - south.
Table 1.6. Results of the bird census within the 330 kV OTL, buffer zones and adjacent territories on
07.08.2016 (IAW the schematic map, Fig. D 1.6).

en a Species Number
1 6.20 | Eurasian tree sparrow (Passer montanus) 15
2 Rook (Corvus frugilegus) 25
3 Rook (Corvus frugilegus) 15
4 Lesser grey shrike (Lanius minor) 1
5 Common kestrel (Falco tinnunculus) 1
7.00 | Common kestrel (Falco tinnunculus) 3
Rock pigeon (Columba livia var. domestica) 50
Barn swallow (Hirundo rustica) 155
6 Lesser grey shrike (Lanius minor)

Eurasian tree sparrow (Passer montanus)
House sparrow (Passer domesticus)
European greenfinch (Chloris chloris)
Thrush nightingale (Luscinia luscinia)
Northern wheatear (Oenanthe oenanthe)
Common kestrel (Falco tinnunculus)
Red-backed shrike (Lanius collurio)
Lesser grey shrike (Lanius minor)

8 8.00 | Common kestrel (Falco tinnunculus)

9 Woodpigeon (Columba palumbus)
Turtle dove (Streptopelia turtur)
Common kestrel (Falco tinnunculus)
Red-backed shrike (Lanius collurio)
Lesser grey shrike (Lanius minor)

11 Great crested grebe (Podiceps cristatus)
Little egret (Egretta garzetta)

Grey heron (Ardea cinerea)
Long-legged buzzard (Buteo rufinus)
Common buzzard (Buteo buteo)
Common kestrel (Falco tinnunculus)

12 Thrush nightingale (Luscinia luscinia)
13__| 9.00 | Hoopoe (Upupa epops)

Skylark (Alauda arvensis)

White wagtail (Motacilla alba)
Red-backed shrike (Lanius collurio)
Lesser grey shrike (Lanius minor)
Golden oriole (Oriolus oriolus)

Hooded crow (Corvus cornix)

Common raven (Corvus corax)

Corn bunting (Emberiza calandra)
Yellowhammer (Emberiza citrinella)
Small passeriformes (Passer spp.)

14 Common kestrel (Falco tinnunculus)
Small passeriformes (Passer spp.)
Total specimens (25 species) - during the censuses 502

10

BlrlBjafejelefapalrmfufr}rmfelfrm}efr|rm)—|oyafryfefelefeys}rl—lelele|stujr

Table 1.7 Results of the bird census within the 330 kV OTL, buffer zones and adjacent territories on
26.10.2016 (IAW the schematic map, Fig. D 1.7).

Item Time Species Number
#
1 7.00 European magpie (Pica pica) 1
2 European magpie (Pica pica) 2
3 Hooded crow (Corvus cornix) 2
4 Eurasian tree sparrow (Passer montanus) 25
5 Rook (Corvus frugilegus) 250
Hooded crow (Corvus cornix) 7
Yellow-legged gull (Larus cachinnans) 15
6 Rook (Corvus frugilegus) 1,800
Yellow-legged gull (Larus cachinnans) 20
Black-headed gull (Larus ridibundus) 120
7 Rook (Corvus frugilegus) 50
Hooded crow (Corvus cornix) 2
Yellow-legged gull (Larus cachinnans) 12
8 Hooded crow (Corvus cornix) 1
9 Eurasian jay (Garrulus glandarius) 1
10 8.00 Eurasian jay (Garrulus glandarius) 1
ll Rook (Corvus frugilegus) 10
12 Great egret (Egretta alba) 11
13 Mallard (Anas platyrhynchos) 7
14 Grey heron (Ardea cinerea) 3
15 Eurasian collared dove (Streptopelia decaocto) 22
16 9.00 Rock pigeon (Columba livia var. domestica) 120
17 Eurasian collared dove (Streptopelia decaocto) 2
18 Hooded crow (Corvus cornix) 2
Corn bunting (Miliaria calandra) 2
19 Eurasian tree sparrow (Passer montanus) 25
20 European magpie (Pica pica) 1
21 Hooded crow (Corvus cornix) 2
22 10.00 Great crested grebe (Podiceps cristatus) 5
Mallard (Anas platyrhynchos) 150
Northern pintail (Anas acuta) 9
Garganey (Anas querquedula) 25
Ducks (Anas spp.) 450
23 European magpie (Pica pica) 1
24 Common blackbird (Turdus merula) 1
25 Hooded crow (Corvus cornix) 2
26 11.00 European magpie (Pica pica) 1
27 12.00 African stonechat (Saxicola torquata) 2
28 13.00 Eurasian tree sparrow (Passer montanus) 25
29 Passerinae sp. 42
Total specimens (18 species) - during the censuses 3,229

Table 1.8 Results of the census of migratory bird passages within the 330 kV OTL, buffer zones and
adjacent territories on 26.10.2016 (IAW the schematic map, Fig. D 1.8).

{Gaia Time Species Number Nifgretiten Direction etait
# type (m)
1 | 7.00 |Passerinae sp. 25 es) Feeding NE 10
2 Chaffinch (Fringilla coelebs) 30 Feeding SE 10
3 European magpie (Pica pica) 2 Feeding SW. 15
4 Rook (Corvus frugilegus) 50 Feeding Ww 50.
5 Rook (Corvus frugilegus) 2200 Feeding NW 50.
6 Rook (Corvus frugilegus) 1200 Feeding SW 50.
Black-headed gull (Larus ridibundus) 350 Feeding SW 50.
7 Rook (Corvus frugilegus) 350 Feeding SE 50.
European starling (Sturnus vulgaris) 450 Feeding SE 15
Black-headed gull (Larus ridibundus) 70 Feeding SE 200
8 Hooded crow (Corvus cornix) 2 Feeding NE 7
9 European goldfinch (Carduelis 40 Feeding SW 7
carduelis)
10 8.00 | European goldfinch (Carduelis 52 Feeding SW 5
carduelis)
Rook (Corvus frugilegus) 100 Feeding SW 20
ll Linnet (Acanthis cannabina) 5 Feeding SW 7
12 European starling (Sturnus vulgaris) 200 Feeding SE 50
13 9.00_| Chaffinch (Fringilla coelebs) 15 Feeding NE 10
14 10.00 | Black-headed gull (Larus ridibundus) 100 Feeding Ww 15
15 Common raven (Corvus corax) 2 Feeding SW 50
European goldfinch (Carduelis 30 Feeding SW 5
carduelis)
16 13.00 | Fieldfare (Turdus pilaris) 12 Feeding Ss 5
17 Rook (Corvus frugilegus) 70 Feeding Ss 35
18 Chaffinch (Fringilla coelebs) 10 Feeding SE 10
Total specimens (10 species) - during the
migrations

Note: N - north; NE - north-east; NW - north-west; W - west; SW - south-west; E - east; SE - south-east; S -
south.

